Exhibit 10.1
Execution Copy











--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
among
BOYD COFFEE COMPANY,
FARMER BROS. CO.,
BOYD ASSETS CO.,
and
THE PARTIES LISTED ON EXHIBIT A
Dated as of August 18, 2017





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


 






TABLE OF CONTENTS
 
 
Page
ARTICLE 1 PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
1
1.1


Certain Definitions
1
1.2


Purchase and Sale of Acquired Assets
18
1.3


Acquired Assets
18
1.4


Excluded Assets
19
1.5


Assumed Liabilities
20
1.6


Excluded Liabilities
21
1.7


Consideration
22
1.8


Working Capital Adjustment
23
1.9


Holdback Amount
25
1.10


Allocation of Final Purchase Price
26
ARTICLE 2 CLOSING
26
2.1


Closing
26
2.2


Buyer’s Conditions to Closing
28
2.3


Seller’s Conditions to Closing
29
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
30
3.1


Seller’s Authority; No Conflicts
30
3.2


Title to Tangible Assets; No Subsidiaries
32
3.3


Real Property
32
3.4


Intellectual Property
33
3.5


Litigation; Proceedings
36
3.6


Contracts
37
3.7


Customers, Distributors, Suppliers; Brokers and Co-Manufacturers
38
3.8


Compliance with Laws
39
3.9


Permits
40
3.10


Brokers
40
3.11


Inventory; Receivables
40
3.12


Financial Statements; No Undisclosed Liabilities; Internal Controls
41
3.13


Environmental Matters
42
3.14


Products
43
3.15


Employee Benefits
44
3.16


Taxes
45
3.17


Sufficiency of Acquired Assets
46
3.18


No Material Adverse Effect
47
3.19


Employment and Labor Relations
48
3.20


Intercompany Arrangements
49
3.21


Insurance
49
3.22


Material Misstatements or Omissions; No Other Representations or Warranties
50
3.23


Accredited Status.
50
3.24


Solvency
52
3.25


Independent Investigation
52



i




US-DOCS\87493633.10

--------------------------------------------------------------------------------





 
 
Page
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
52
4.1


Buyer’s Authority; No Conflicts
52
4.2


Litigation; Proceedings
53
4.3


Availability of Funds
53
4.4


Brokers
53
4.5


Material Misstatements or Omissions; No Other Representations and Warranties
54
4.6


Independent Investigation
54
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT    
54
5.1


Parent’s Authority; No Conflicts
54
5.2


Litigation; Proceedings
55
5.3


Brokers
55
5.4


Capitalization; Parent Stock
55
5.5


Material Misstatements or Omissions; No Other Representations and Warranties
56
5.6


Independent Investigation
56
ARTICLE 6 COVENANTS OF THE SELLER PARTIES
56
6.1


Access
56
6.2


Ordinary Conduct of the Business
57
6.3


Delivery
59
6.4


Accounts Receivable
59
6.5


Confidential Information
59
6.6


Employee and Customer Non-Solicitation
59
6.7


Seller Parties’ Covenant Not To Compete.
60
6.8


Consents to Certain Assignments; Pass-Through Arrangements
60
6.9


No Solicitation
61
6.10


Notification of Certain Matters
62
6.11


Satisfaction of Obligations
62
6.12


Promotional Activities
62
6.13


Termination of Affiliate Agreements and Other Specified Agreements
62
6.14


Additional Contracts
63
6.15


Audits
63
6.16


Multiemployer Pension Plan
64
6.17


Restrictions on Transfer
64
6.18


Seller Name
64
6.19


License to Images of Historical Property
65
ARTICLE 7 EMPLOYEE BENEFITS
65
7.1


Business Employee List
65
7.2


Offers of Employment
65
7.3


Service Credit
65
7.4


Certain Obligations
66
7.5


Seller Plans Generally
66
7.6


Payroll Taxes
66
7.7


Agreement is Not a Plan Amendment
66
ARTICLE 8 MUTUAL COVENANTS OF THE PARTIES
67
8.1


Reasonable Efforts
67
8.2


Publicity
67



ii





--------------------------------------------------------------------------------





 
 
Page
8.3


Access to Information
67
8.4


Bulk Sales Waiver
68
8.5


Expenses
68
8.6


Tax Matters
68
8.7


Notification of Certain Matters
70
8.8


Stock Consideration
70
8.9


Certificates for Conversion Shares
71
8.10


Parent Guaranty
71
ARTICLE 9 INDEMNIFICATION
71
9.1


Survival
72
9.2


Indemnification by the Seller Parties.
72
9.3


Indemnification by Buyer
73
9.4


Exclusive Remedy
73
9.5


Procedures Relating to Indemnification
74
9.6


Recourse Against Insurance
77
9.7


Recourse Against Third Parties
77
9.8


Mitigation of Damages
78
9.9


Recoverable Damages
78
9.10


Materiality
78
9.11


Adjustment for Tax Purposes
78
9.12


Holdback Amount
78
9.13


Set Off
79
ARTICLE 10 TERMINATION
79
10.1


Basis for Termination
79
10.2


Notice of Termination
80
10.3


Effect of Termination
80
ARTICLE 11 GENERAL PROVISIONS
80
11.1


Assignment
81
11.2


No Third-Party Beneficiaries
81
11.3


Amendments
81
11.4


Waiver of Compliance
81
11.5


Notices
81
11.6


Counterparts
82
11.7


Severability
82
11.8


Governing Law
82
11.9


Actions and Proceedings
82
11.10


Specific Performance
83
11.11


Entire Agreement
83
11.12


Interpretive Matters
83
11.13


Waiver of Trial by Jury
84
11.14


Further Assurances
84

    




iii





--------------------------------------------------------------------------------


 


Schedules
Schedule 1.1(a) – Current Liabilities
Schedule 1.1(b) – Key Employees
Schedule 1.1(c) – Transferred Contracts
Schedule 1.1(d) – Transferred Fixtures and Equipment
Schedule 1.3(m) – Owned or Leased Vehicles
Schedule 1.4 – Excluded Assets
Schedule 1.8 – Net Working Capital
Schedule 1.8(b) – Accruals and Upcharges
Schedule 2.1(b)(iv) – Indebtedness
Schedule 2.2(g) – Third-Party Consents
Schedule 6.6 – Employee and Customer Non-Solicitation
Schedule 6.13 – Affiliate Agreement Terminations
Schedule 9.2(a) – Indemnification

Exhibits

Exhibit A – Seller Parties
Exhibit B – Assignment and Assumption Agreement
Exhibit C – Bill of Sale
Exhibit D – Certificate of Designations
Exhibit E – Co-Manufacturing Agreement
Exhibit F – Copyright Assignment
Exhibit G – Domain Name Assignment
Exhibit H – Patent Assignment
Exhibit I – Pledge Agreement
Exhibit J – Trademark Assignment
Exhibit K – Transition Services Agreement






iv







--------------------------------------------------------------------------------






This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 18, 2017,
is by and among Boyd Coffee Company, an Oregon corporation (“Seller”), each of
the parties set forth on Exhibit A (collectively with Seller, the “Seller
Parties,” and each a “Seller Party”), Farmer Bros. Co., a Delaware Corporation
(“Parent”), and Boyd Assets Co., a Delaware corporation and wholly owned
subsidiary of Parent (“Buyer”).
W I T N E S S E T H:
WHEREAS, Buyer desires to purchase the Acquired Assets and to assume the Assumed
Liabilities from Seller and its Affiliates, and Seller desires to sell or
transfer, or cause its Affiliates to sell or transfer, the Acquired Assets and
the Assumed Liabilities to Buyer and/or its designated Affiliates, upon the
terms and subject to the conditions hereinafter set forth.
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:









--------------------------------------------------------------------------------






Article 1

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

1.1    Certain Definitions. For all purposes of this Agreement, the following
definitions shall apply:
“Accrual Amount” has the meaning assigned thereto in Schedule 1.8(b).
2    “Accrual Statements” has the meaning assigned thereto in Section 1.8(b).
3    “Acquired Assets” has the meaning assigned thereto in Section 1.3.
4    “Adjustment Amount” has the meaning assigned thereto in Section 1.8(f)(i).
5    “Affiliate” of any party means any Person or entity controlling, controlled
by or under common control with such party. For the avoidance of doubt, each
Seller Party other than Seller shall be deemed to be an Affiliate of Seller.
6    “Agreement” has the meaning assigned thereto in the preamble.
7    “Allocation Schedule” has the meaning assigned thereto in Section 1.10.
8    “Alternative Proposal” has the meaning assigned thereto in Section 6.9.
9    “Anti-Corruption Laws” means all U.S. and non-U.S. Laws relating to the
prevention of corruption and bribery, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.
10    “Applicable Indemnity Share Amount” means an amount equal to the number of
shares of Parent Stock necessary to satisfy the applicable indemnification
obligation, assuming (i) such shares of Parent Stock were converted into shares
of Parent Common Stock at the Deemed Conversion Price on the date of the final
resolution of the claim giving rise to such indemnification obligation, (ii) the
Converted Shares were then sold at a price per share equal to the Last Reported
Sale Price of Parent Common Stock on the Trading Day that is the date of the
final resolution of such claim giving rise to such indemnification obligation
(or, if such date is not a Trading Day, the immediately preceding Trading Day),
and (iii) the proceeds from such assumed sale were used to satisfy the
indemnification obligation.
11    “Assignment and Assumption Agreement” means the agreement entered into by
and between Buyer and/or its designated Affiliates and Seller and its applicable
Affiliates, to be executed at Closing, in substantially the form attached hereto
as Exhibit B.
12    “Assignment Consent” has the meaning assigned thereto in Section 6.8(a).




--------------------------------------------------------------------------------





13    “Assumed Liabilities” has the meaning assigned thereto in Section 1.5.
14    “BFA” means Boyd Future Associates LLC, an Oregon limited liability
company.
15    “BFA Lease” means the Lease dated as of December 1, 2012, between Seller
and BFA, as it may be amended or restated.
16    “Bill of Sale” means the bill of sale executed by Seller and its
applicable Affiliates, to be executed at Closing, in substantially the form
attached hereto as Exhibit C.
17    “Books and Records” has the meaning assigned thereto in Section 1.3(b).
18    “Business” means Seller’s and its Affiliates’ business of development,
manufacturing, marketing, distribution and sale of coffee, tea, espresso or
other related hot and cold beverage products and related equipment, including
the Products.
19    “Business Day” shall refer to a day, other than a Saturday or a Sunday, on
which commercial banks are not required or authorized to close in Dallas, Texas.
20    “Business Employee List” has the meaning assigned thereto in Section
3.19(a).
21    “Business Employees” mean all employees of Seller and its Affiliates.
22    “Buyer” has the meaning assigned thereto in the preamble.
23    “Buyer Indemnitees” means Buyer, its Affiliates and each of their
respective officers, directors, employees, shareholders, agents and
Representatives.
24    “Buyer Plans” has the meaning assigned thereto in Section 7.3.
25    “Buyer’s Accountants” has the meaning assigned thereto in Section 6.15.
26    “Cap” has the meaning assigned thereto in Section 9.2(a).
27    “Cardholder Data” has the meaning assigned thereto in Section 3.8(d).
28    “Cash Consideration” means an amount equal to $42,000,000.
29    “Certificate of Designations” means the Certificate of Designations of
Series A Convertible Participating Cumulative Perpetual Preferred Stock of
Parent in the form attached hereto as Exhibit D.
30    “Closing” has the meaning assigned thereto in Section 2.1.
31    “Closing Cash Consideration” means an amount equal to (i) the Cash
Consideration, minus (ii) the aggregate amount of Payoff Indebtedness, minus
(iii) the Cash


2





--------------------------------------------------------------------------------





Holdback Amount, minus (iv) the Multiemployer Plan Holdback Amount, plus (v) the
amount, if any, by which Estimated Net Working Capital exceeds the Target Net
Working Capital, minus (vi) the amount, if any, by which the Estimated Net
Working Capital is less than the Target Net Working Capital.
32    “Closing Date” has the meaning assigned thereto in Section 2.1.
33    “Closing Net Working Capital” has the meaning assigned thereto in Section
1.8(f)(i).
34    “Closing Statements” has the meaning assigned thereto in Section 1.8(b).
35    “Closing Stock Consideration” means an amount of shares of Parent Stock
equal to (i) the Stock Consideration less (ii) the Holdback Stock Amount.
36    “COBRA Coverage” has the meaning assigned thereto in Section 7.4.
37    “COBRA Liability” means any Liability arising under COBRA in respect of
any current or former employee, director, officer or consultant providing
services to or for the benefit of Seller or is Affiliates (or any beneficiary or
dependent of the foregoing), in any case, who does not become a Transferred
Employee.
38    “Code” means the Internal Revenue Code of 1986, as amended.
39    “Collateral Agreements” means the Assignment and Assumption Agreement, the
Bill of Sale, the Patent Assignment, the Pledge Agreement, the Trademark
Assignment, the Copyright Assignment, the Domain Name Assignment, the Transition
Services Agreement, the Co-Manufacturing Agreement, and the other agreements and
instruments contemplated by this Agreement.
40    “Co-Manufacturing Agreement” means the Co-Manufacturing Agreement entered
into by and among Buyer, Parent and the Seller Parties, to be executed at
Closing, in substantially the form attached hereto as Exhibit E.
41    “Competitive Business” means any business, trade or enterprise relating to
the development, manufacturing, marketing, distribution or sale of coffee, tea,
espresso or other related hot and cold beverage products and/or related
equipment, including products of the same type as the Products.
42    “Confidential Information” has the meaning assigned thereto in Section
6.5.
43    “Confidentiality Agreement” means that certain Confidentiality Agreement
between Seller and Parent, dated as of September 16, 2016.
44    “Consent” means any approval, consent, ratification, waiver, or other
authorization (including any governmental authorization).


3





--------------------------------------------------------------------------------





45    “Contaminants” has the meaning assigned thereto in Section 3.4(h).
46    “Contract” means any contract, lease, sublease, license, indenture, note,
loan, evidence of indebtedness, agreement, purchase order, letter of credit,
security or pledge agreement, franchise agreement, undertaking, covenant not to
compete, covenant not to sue, confidentiality agreement, employment agreement,
option, warranty, instrument, obligation, understanding, commitment and all
other legally binding instruments, whether oral or written.
47    “Conversion Shares” has the meaning assigned thereto in Section 5.4.
48    “Copyright Assignment” means the agreement entered into by and between
Buyer and/or its designated Affiliates and Seller and its applicable Affiliates,
to be executed at Closing, in substantially the form attached hereto as Exhibit
F.
49    “Core-Mark Agreement” means that certain letter agreement between
Core-Mark Holding Company and Seller, dated as of April 30, 2015.
50    “Current Assets” means all Inventory, accounts receivable and prepaid
expenses of the Business, in each case, as of the Effective Time, including all
trade accounts receivable representing amounts receivable in respect of goods
shipped, products sold or services rendered prior to the Effective Time (whether
or not invoiced), the full benefit for all security for such accounts and any
unpaid fees or interest accrued thereon or other amounts due with respect
thereto, and security deposit requirements for workers’ compensation obligations
satisfied by a letter of credit. For the avoidance of doubt, “Current Assets”
shall not include any item relating to (i) Taxes and (ii) prepaid loan fees.
51    “Current Liabilities” means all accounts payable, accrued expenses not
related to Business Employee expenses and non-recurring accrued professional
fees, accrued Property Taxes related to the Acquired Assets, accrued sales
Taxes, accrued rebates and accrued upcharges (except for accrued upcharges set
forth on Schedule 1.8(b)), in each case, as of the Effective Time and calculated
in accordance with the example attached hereto as Schedule 1.1(a). For the
avoidance of doubt, (i) “Current Liabilities” shall not include any Excluded
Liability, including any item relating to (a) Taxes (except for the accrued
Property Taxes related to the Acquired Assets and accrued sales Taxes as set
forth above), (b) Indebtedness, (c) accrued interest, or (d) Business Employee
payroll and other Business Employee related liabilities, and (ii) the foregoing
definition of Current Liabilities will not have any effect on Seller’s
obligation to pay any Tax allocable to Seller pursuant to other applicable
provisions of this Agreement.
52    “Deductible” has the meaning assigned thereto in Section 9.2.
53    “Deemed Conversion Price” initially means 132.5% of the average of the
Daily VWAP (as defined in the Certificate of Designations) per share of Common
Stock (as defined in the Certificate of Designations) for the 20 consecutive
VWAP Trading Days ending on, and including, the VWAP Trading Day immediately
before the Closing Date; provided, however, that the Deemed Conversion Price
shall be subject to adjustment consistent with the adjustment provisions set
forth in Section 10(f) of the Certificate of Designations.


4





--------------------------------------------------------------------------------





54    “Default” means (a) a breach of or default under any Contract, Permit or
Judgment, (b) the occurrence of an event that with the passage of time or the
giving of notice or both would constitute a breach of or default under any
Contract, Permit or Judgment or (c) the occurrence of an event that with or
without the passage of time or the giving of notice or both would give rise to a
right of termination, renegotiation or acceleration under any Contract, Permit
or Judgment.
55    “Defined Benefit Plan” means the Boyd Coffee Company Pension Plan.
56    “Disclosure Document” has the meaning assigned thereto in Section 6.15.
57    “Disclosure Schedule” means the disclosure schedules executed and
delivered by Seller to Buyer as of the date hereof which sets forth the
exceptions to the representations and warranties contained in Article 3 hereof
and certain other information called for by this Agreement.
58    “Domain Name Assignment” means the agreement entered into by and between
Buyer and/or its designated Affiliates and Seller and its applicable Affiliates
to be executed at Closing, in substantially the form attached hereto as Exhibit
G.
59    “Effective Time” has the meaning assigned thereto in Section 2.1.
60    “Election Notice” has the meaning assigned thereto in Section 9.5(d)(ii).
61    “End Date” has the meaning assigned thereto in Section 10.1(b).
62    “Environmental Claim” means any claim, Proceeding, notice of violation,
directive, consent order, consent decree, or notice by any Person alleging
potential liability or responsibility arising out of, based on, or resulting
from (i) the Handling of Hazardous Substances or (ii) any violation or alleged
violation of any Environmental Law.
63    “Environmental Law” means any Law, Judgment, permit, governmental
authorization, common law or agency requirement applicable to the Acquired
Assets, the Facilities or the Business and relating to pollution, protection or
restoration of the environment, environmental regulation or control, the
storage, handling, use, presence, disposal, treatment, transportation, Release
or threatened Release of any Hazardous Substance, including any Remedial Action
to address such Release or threatened Release, or the protection of human health
or public or worker safety. Environmental Law shall include the Federal
Insecticide, Fungicide, Rodenticide Act, Resource Conservation & Recovery Act,
Clean Water Act, Safe Drinking Water Act, Atomic Energy Act, Occupational Safety
and Health Act, Toxic Substances Control Act, Clean Air Act, Comprehensive
Environmental Response, Compensation and Liability Act, Emergency Planning and
Community Right-to-Know Act, Hazardous Materials Transportation Act and all
analogous or related federal, state or local law, each as amended.


5





--------------------------------------------------------------------------------





64    “Environmental Liabilities” means all Liabilities (including the costs of
any Remedial Action or Losses relating to any Environmental Claim) that arise
under or relate to any Environmental Law.
65    “Environmental Permits” means any permit, Consent, approval, registration,
authorization, identification number, or license that the Business or any
Facility is required to possess pursuant to any applicable Environmental Law.
66    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and rules thereunder.
67    “ERISA Affiliate” means Seller and any other Person or entity that,
together with Seller, at any relevant time is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
68    “Estimated Closing Statement” has the meaning assigned thereto in Section
1.8(a).
69    “Estimated Net Working Capital” has the meaning assigned thereto in
Section 1.8(a).
70    “Excess Amount” has the meaning assigned thereto in Section 9.5(d)(i).
71    “Excluded Assets” has the meaning assigned thereto in Section 1.4.
72    “Excluded Employee Liabilities” means all Liabilities of the Seller and/or
its Affiliates arising out of or related to any current or former employee,
director, officer or consultant providing services to or for the benefit of
Seller or is Affiliates, or any dependent or beneficiary thereof, including (i)
any Liability arising at any time under or in connection with any Seller Plan or
any Multiemployer Plan, (ii) any Liability that constitutes a COBRA Liability or
a WARN Act Liability, (iii) any Liability that is or may be imposed on Seller or
any Affiliate of Seller due to such entity’s status as an ERISA Affiliate of any
other entity, (iv) any Liability arising out of or related to the actual or
prospective employment or engagement, the retention and/or discharge by Seller
or any of its Affiliates of any current or former employee, director, officer or
consultant providing services to or for the benefit of Seller or is Affiliates,
(v) any Liability for wages, remuneration, compensation (including any equity
grants, bonuses or commissions due any employee arising in connection with the
transactions contemplated hereby), benefits, severance or other accrued
obligations (A) associated with any current or former employee, director,
officer or consultant providing services to or for the benefit of Seller or is
Affiliates who does not become a Transferred Employee (or any dependent or
beneficiary thereof), and (B) with respect to any Transferred Employee, arising
on or prior to the Closing Date, (vi) any Liability arising out of or related to
any collective bargaining agreement or any other labor or union Contract to
which Seller or any Affiliate of Seller is a party, and (vii) any Liability
arising out of or related to any claim of an unfair labor practice, or any claim
under any state unemployment compensation or worker’s compensation Law or
regulation or under any federal or state employment Law or other Law or
regulation relating to employment,


6





--------------------------------------------------------------------------------





discrimination, classification or other matters relating to any current or
former employee, director, officer or consultant providing services to or for
the benefit of Seller or is Affiliates, in any case, with respect to (A) any
such employee, director, officer or consultant who does not become a Transferred
Employee (or any dependent or beneficiary thereof), and (B) any Transferred
Employee, arising on or prior to the date of hire or engagement of such
Transferred Employee by Buyer.  
“Excluded Liabilities” has the meaning assigned thereto in Section 1.6.
73    “Excluded Taxes” means (i) all Liabilities of Seller or any Affiliate of
Seller in respect of any Tax for any Tax period and (ii) all Liabilities for any
Tax otherwise imposed relating to the Business, the Acquired Assets or the
Assumed Liabilities for any Pre-Closing Tax Period, in each case including any
obligation to indemnify or otherwise assume or succeed to the Tax Liability of
any other Person, including pursuant to Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign law), as a transferee or
successor, by Contract or otherwise; provided that, for the avoidance of doubt,
“Excluded Taxes” shall not include any Property Taxes levied with respect to the
Acquired Assets that are the responsibility of Buyer pursuant to Section 8.6(a).
74    “Facilities” means the plants, offices, stores, warehouses, administration
buildings, manufacturing facilities, packaging facilities, research and
development facilities and related facilities, in each case owned or leased
directly or indirectly by Seller or its Affiliates, that are used in or held for
use in, or related to, the Business (including the real property owned by Seller
or its Affiliates and listed on Schedule 3.3(a) under the heading “Owned Real
Property”) and all buildings, structures and improvements thereon. Without
limiting the foregoing, Facilities shall include the manufacturing, packaging
and warehousing facilities located in Portland, Oregon.
75    “FDA” means the U.S. Food and Drug Administration.
76    “Filing Party” has the meaning assigned thereto in Section 8.6(b).
77    “Final Accrual Amount” has the meaning assigned thereto in Schedule
1.8(b).
78    “Final Closing Statement” has the meaning assigned thereto in Section
1.8(b).
79    “Final Purchase Price” has the meaning assigned thereto in Section 1.7.
80    “Financial Statements” has the meaning assigned thereto in Section
3.12(a).
81    “Fixtures and Equipment” means furniture, fixtures, furnishings, display
units, machinery, automobiles, trucks, spare parts, supplies, equipment,
tooling, molds, patterns,


7





--------------------------------------------------------------------------------





dies and other tangible personal property, wherever located, that are owned or
leased directly or indirectly by Seller or its Affiliates and that are used in,
held for use in or related to, the Business, including any such Fixtures and
Equipment in the possession of any third Persons.
82    “Formulations” means the current formulations for each Product.
83    “Fundamental Representations” means the representations and warranties set
forth in Section 3.1 (Seller’s Authority; No Conflicts), Section 3.2 (Title to
Tangible Assets), Section 3.10 (Brokers), Section 3.23 (Accredited Status),
Section 4.1 (Buyer’s Authority; No Conflicts), Section 4.4 (Brokers), Section
5.1 (Parent’s Authority; No Conflicts), Section 5.3 (Brokers) and Section 5.4
(Capitalization; Parent Stock).
84    “GAAP” means United States generally accepted accounting principles,
consistently applied.
85    “Geographic Area” means the United States and Canada.
86    “Governmental Authority” means any: (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); (d)
multi-national organization or body; (e) the Securities and Exchange Commission,
the Financial Industry Regulatory Authority or any other self-regulatory
organization or (f) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.
87    “Handling of Hazardous Substances” means the production, use, reuse,
generation, Release, storage, treatment, formulation, processing, labeling,
distribution, introduction into commerce, registration, transportation,
reclamation, recycling, disposal, arranging for disposal, discharge or other
handling or disposition of Hazardous Substances.
88    “Hazardous Substances” means any toxic or hazardous materials or
substances, including asbestos, buried contaminants, chemicals, lead paint,
flammable explosives, radioactive materials, petroleum and petroleum products
and any other substances defined as, or included in the definition of,
“hazardous substances,” “hazardous wastes,” “hazardous materials” or “toxic
substances” or otherwise regulated or prohibited under any Environmental Law.
89    “Historical Property” has the meaning assigned thereto in Section 6.19.
90    “Holdback Amount” means an amount equal to $9,450,000.
91    “Holdback Cash Amount” means an amount of cash equal to $3,150,000.
92    “Holdback Stock Amount” means 6,300 shares of Parent Stock.


8





--------------------------------------------------------------------------------





93    “Indebtedness” means, without duplication, (a) all obligations for
borrowed money (including all sums due on early termination and repayment or
redemption calculated to the Effective Time) or extensions of credit (including
under credit cards, bank overdrafts, and advances); (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments (including
all sums due on early termination and repayment or redemption calculated to the
Effective Time); (c) all obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business; (d) all obligations of others secured by a Lien on any
Acquired Asset or asset which is used in or held for use in connection with, or
related to, the Business; (e) all obligations, contingent or otherwise, directly
or indirectly guaranteeing any obligations of any other Person; (f) all
obligations to reimburse the issuer in respect of letters of credit or under
performance or surety bonds, or other similar obligations; (g) all Liabilities
of Seller or the Business in respect of capital leases; (h) all obligations in
respect of bankers’ acceptances and under reverse repurchase agreements; (i) all
obligations under commodity swap agreements, commodity cap agreements, interest
rate cap agreements, interest rate swap agreements, foreign currency exchange
agreements and other similar agreement; (j) all guaranties of any of the
foregoing; and (k) all accrued but unpaid interest, redemption or prepayment
premiums or penalties and any other fees and expenses relating to any of the
foregoing.
94    “Independent Expert” has the meaning assigned thereto in Section 1.8(d).
95    “Information Technology Systems” has the meaning assigned thereto in
Section 3.4(h).
96    “Infringed” has the meaning assigned thereto in Section 3.4(f).
97    “Initial Purchase Price” means the Closing Cash Consideration and the
Closing Stock Consideration.
98    “Insurance Policies” has the meaning assigned thereto in Section 3.21.
99    “Intellectual Property” means all past and present intellectual property
or industrial property, whether registered or unregistered, and all rights
therein, including any rights arising out of the foregoing at any time, which
may exist or be created under the laws of any jurisdiction: (a) works of
authorship, including exclusive exploitation rights, copyrights, and moral
rights, and any derivative works thereof (“Copyrights”); (b) trademarks, service
marks, trade dress, logos, slogans, trade names, service names and other brand
identifiers, and the goodwill associated therewith (“Trademarks”); (c) trade
secrets, know-how and confidential or proprietary information (including any
business plans, designs, technical data, recipes, processes, formulae,
specifications, processing instructions, manufacturing data, customer data,
financial information, pricing and cost information, bills of material, or other
similar information) (“Trade Secrets”); (d) all United States and foreign
patents and patent applications, including design patents, and any disclosures
relating thereto (and any patents that issue as a result of those patent
applications or disclosures), and any inventions claimed therein, together with
all reissuances, continuations, continuations-in-part, revisions, extensions and
re-examinations thereof and foreign counterparts thereto, and all other
discoveries or inventions (whether or not patentable)


9





--------------------------------------------------------------------------------





(“Patents”); (e) software, Internet web site content, databases and data
collections (including knowledge databases, customer lists and customer
databases); (f) URL and domain name registrations (“Domain Names”); (g) any
other proprietary rights applicable to intellectual property now known or
hereafter recognized in any jurisdiction; (h) all rights in or relating to
registrations, renewals, extensions, combinations, divisions, reissues of,
derivative works of, improvements or modifications to, and applications for, any
of the rights referred to in clauses (a) through (g) above or the embodiments
thereof referred to in clause (i) below; (i) all embodiments of the foregoing,
whether in written, graphic or electronic form, including software, lab
notebooks, invention disclosure documents, databases or the like; and (j) all of
the goodwill associated with the rights referred to in the foregoing.
100    “Intellectual Property Agreements” has the meaning assigned thereto in
Section 3.4(b).
101    “Inventory” means all inventory wherever located, including raw
materials, packaging materials, labeling, wrapping, supplies, parts, tooling,
work-in-process and finished products and similar items and including any of the
foregoing held in consignment, bailment, or other similar arrangement by any
third Person or Affiliates of Seller, in each case, which is used in or held for
use in connection with, or related to, the Business.
102    “Investment” has the meaning assigned thereto in Section 3.23(f).
103    “Judgment” means any judgment, decree, decision, injunction, ruling or
order of any Governmental Authority.
104    “Key Employee” means each of the individuals identified on Schedule
1.1(b).
105    “Last Reported Sale Price” of the Parent Common Stock for any Trading Day
means the closing sale price per share (or, if no closing sale price is
reported, the average of the last bid price and the last ask price per share or,
if more than one in either case, the average of the average last bid prices and
the average last ask prices per share) of Parent Common Stock on such Trading
Day as reported in composite transactions for the principal U.S. national or
regional securities exchange on which the Parent Common Stock is then listed;
provided, however, that if the Parent Common Stock is not listed on a U.S.
national or regional securities exchange on such Trading Day, then the Last
Reported Sale Price will be the last quoted bid price per share of Parent Common
Stock on such Trading Day in the over-the-counter market as reported by OTC
Markets Group Inc. or a similar organization; provided, further, that if the
Parent Common Stock is not so quoted on such Trading Day, then the Last Reported
Sale Price will be the average of the mid-point of the last bid price and the
last ask price per share of Parent Common Stock on such Trading Day from a
nationally recognized independent investment banking firm selected by Parent.
106    “Law” means any laws, statutes, ordinances, regulations, rules, notice
requirements, court decisions, commissioner/agency decisions or guidelines,
principles of law and orders of any foreign, federal, state or local government
and any other governmental


10





--------------------------------------------------------------------------------





department, ministry or agency, including Environmental Laws, energy, motor
vehicle safety, public utility, zoning, building and health codes, occupational
safety and health and laws respecting employment practices, employee
documentation, terms and conditions of employment and wages and hours.
107    “Leased Real Property” has the meaning assigned thereto in Section
3.3(a).
108    “Liabilities” means any direct or indirect liability, indebtedness,
obligation, commitment, expense, claim, deficiency, guaranty or endorsement of
or by any Person of any type, whether accrued, absolute, contingent, matured,
unmatured or other.
109    “Liens” means liens, pledges, security interests, options, rights of
first and last negotiation, offer or refusal, claims, easements, mortgages,
charges, indentures, deeds of trust, rights of way, restrictions on the use of
real property, building restrictions, conditional sales agreements,
encroachments, licenses to other Persons, leases to other Persons, security
agreements, adverse claims of ownership, defects of title, or any other
encumbrances and other restrictions or limitations on use of real or personal
property or irregularities in title thereto, whether voluntarily incurred or
arising by operation of law, and including any agreement to give any of the
foregoing in the future, and any contingent sale or other title retention
agreements or leases in the nature thereof.
110    “Losses” means, collectively, any and all costs, claims, losses, damages
(including consequential damages, partial damages and incidental damages),
diminution in value, Taxes, Liabilities, Proceedings, deficiencies, demands and
expenses (whether or not arising out of third-party claims), including interest,
penalties, costs of mitigation, all amounts paid in the investigation, defense
or settlement of any of the foregoing and reasonable third-party legal fees and
expenses.
111    “Market Disruption Event” means, with respect to any date, the occurrence
or existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Parent Common Stock is listed for trading
or trades, of any material suspension or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the relevant exchange
or otherwise) in the Parent Common Stock or in any options, contracts or future
contracts relating to the Parent Common Stock.
112    “Material Adverse Effect” means the effect of any circumstance, change,
development, condition or event that is or could reasonably be expected to be
materially adverse to (a) the business, operations, condition (financial or
other), assets, prospects, or results of operations of the Business or the value
of the Acquired Assets taken as a whole, or (b) Seller’s or its Affiliates’
ability to consummate the transactions contemplated by this Agreement; provided,
however, that “Material Adverse Effect” shall not include the effect of any such
circumstance, change, development, condition or event to the extent resulting
from or arising in connection with (i) conditions affecting the industry in
which the Business operates generally; (ii) any change in, or proposed or
potential change in, applicable Laws or the interpretation thereof ; (iii)


11





--------------------------------------------------------------------------------





the commencement, continuation or escalation of a war, material armed
hostilities or other material international or national calamity or act of
terrorism; and (iv) earthquakes, hurricanes, tsunamis, tornadoes, floods,
mudslides, wild fires or other natural disasters, weather conditions and other
force majeure events in the U.S. or any other country or region in the world;
provided that, in each case, the Business is not materially disproportionately
affected as compared to other participants in the same industry.
113    “Maximum Amount” has the meaning assigned thereto in Section 9.2(b).
114    “Most Recent Balance Sheet” has the meaning assigned thereto in Section
3.12(a).
115    “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.
116    “Multiemployer Plan Holdback Amount” means an amount of cash equal to
$1,056,283.
117    “Net Working Capital” means the amount of the Current Assets less the
amount of Current Liabilities.
118    “Non-Third Party Claim” has the meaning assigned thereto in Section
9.5(c).
119    “Objection Notice” has the meaning assigned thereto in Section 1.8(c).
120    “Offer Letters” means the offer letters from Buyer or Parent to each Key
Employee, dated as of the date hereof and effective as the Closing Date.
121    “Offered Employees” has the meaning assigned thereto in Section 7.2.
122    “ordinary course of business” means the ordinary course of business
consistent with past custom and practice, including as to frequency and amount.
123    “Owned Real Property” has the meaning assigned thereto in Section 3.3(a).
124    “Parent Common Stock” means the Common Stock, par value $1.00 per share,
of Parent.
125    “Parent SEC Documents” has the meaning assigned thereto in Section 5.5.
126    “Parent Stock” means the Series A Convertible Participating Cumulative
Perpetual Preferred Stock, par value $1.00 per share, of Parent.


12





--------------------------------------------------------------------------------





127    “Pass-Through Arrangement” has the meaning assigned thereto in Section
6.8(b).
128    “Patent Assignment” means the agreement entered into between Buyer and
its applicable Affiliates and Seller and/or its designated Affiliates, to be
executed at Closing, in substantially the form attached hereto as Exhibit H.
129    “Payoff Indebtedness” has the meaning assigned thereto in Section
2.1(b)(iv).
130    “PCI DSS” has the meaning assigned thereto in Section 3.8(d).
131    “Pension Liability Satisfaction Date” means the first date, if at all,
when the Defined Benefit Plan has been terminated in accordance with all
applicable Internal Revenue Service and Pension Benefit Guaranty Corporation
requirements and all plan assets thereunder have been timely distributed in
accordance with such requirements.
132    “Pension Plan” means a Plan subject to Section 412 of the Code or Section
302 or Title IV of ERISA (including any Multiemployer Plan).
133    “Per Share Price” initially means $1,000.00 per share of Parent Stock;
provided, that, the Per Share Price of each share of Parent Stock is subject to
adjustment pursuant to Section 5(a)(ii) and Section 5(d) of the Certificate of
Designations; provided, further, that whenever this Agreement refers to the Per
Share Price as of a particular date without setting forth a particular time on
such date, such reference will be deemed to be to the Per Share Price as of the
Close of Business (as such term is used in the Certificate of Designations) on
such date.
134    “Periodic Report” has the meaning assigned thereto in Section 6.15.
135    “Permits” means all permits, licenses, franchises, approvals,
authorizations, Consents or orders of, or filings with, any Governmental
Authority or any other Person.
136    “Permitted Liens” means mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens arising or incurred in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
Proceedings or Liens for Taxes and other governmental charges that are not due
and payable or that may thereafter be paid without interest or other penalty, in
each case, (a) for which adequate accruals or reserves have been established on
the Most Recent Balance Sheet in accordance with GAAP or (b) which have been
incurred after the date of the Most Recent Balance Sheet to the extent expressly
permitted by this Agreement.
137    “Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Authority or other entity
of any kind or nature.


13





--------------------------------------------------------------------------------





138    “Personal Information” means any information pertaining to an identified
or identifiable natural person; an “identifiable person” is one who can be
identified, directly or indirectly, in particular by reference to an
identification number or to one or more factors specific to his physical,
physiological, mental, economic, cultural or social identity, which may include
unique device or browser identifiers, names, ages, addresses, telephone numbers,
email addresses, social security numbers, passport numbers, alien registration
numbers, medical history, employment history, and/or account information; and
shall also mean “personal information”, “personal health information” and
“personal financial information” each as defined by Law relating to the
collection, use, sharing, handling, storage, retention, destruction, and/or
disclosure of information about an identifiable individual.
139    “Plan” means any “employee benefit plan” (as defined in Section 3(3) of
ERISA) and any bonus (including transaction bonus), incentive compensation,
stock appreciation right, phantom stock, stock option, restricted stock,
restricted stock unit, performance stock, performance stock unit, employee stock
ownership, stock purchase, equity or equity-based, deferred compensation, change
in control, employment, noncompetition, nondisclosure, vacation, holiday, sick
leave, retention, severance, retirement, defined benefit, defined contribution,
pension, money purchase, target benefit, cash balance, pension equity, 401(k),
savings, profit sharing, supplemental or executive retirement, excess benefit,
medical, dental, vision, life insurance, cafeteria (Code Section 125), adoption
assistance, dependent care assistance, health savings, health reimbursement,
flexible spending, voluntary employees beneficiary, multiple employer welfare,
accident, disability, long-term care, employee assistance, scholarship, fringe
benefit, expense reimbursement, welfare benefit, paid time off, employee loan,
salary continuation, employment agreement, compensation, tax gross-up and other
compensation or benefit or similar plan, program, policy, agreement,
arrangement, association, commitment, practice, contract and understanding
(written or unwritten) including any trust, escrow, funding, insurance or other
agreement related thereto.
140    “Pledge Agreement” means the Pledge Agreement by and between Seller and
Buyer, to be executed at Closing, in substantially the form attached hereto as
Exhibit I.
141    “Portland Real Estate Indebtedness” means the indebtedness of Seller and
BFA secured by the Portland Site and payable to various financial lenders
pursuant to that certain Loan and Security Agreement dated as of October 29,
2015, as amended, among Seller and BFA as Borrowers, the Lenders party thereto,
and The PrivateBank and Trust Company, as Administrative Agent and Sole Lead
Arranger, and identified therein as the “Term B Loan.”
142    “Portland Site” has the meaning assigned thereto in Section 3.13(h).
143    “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.
144    “Proceeding” means any action, claim, suit, litigation, proceeding, labor
dispute, arbitral action, governmental audit, inquiry, criminal prosecution,
investigation or unfair labor practice charge or complaint.


14





--------------------------------------------------------------------------------





145    “Processing Instructions” means all instructions for, and other documents
relating to, manufacturing, processing, sampling, testing, packaging, storing,
handling and shipping each Product.
146    “Product” and “Products” has the meaning assigned thereto in Section
3.14(a).
147    “Property Taxes” means real, personal and intangible property Taxes and
similar ad valorem Taxes.
148    “Qualified Plan” has the meaning assigned thereto in Section 3.15(b).
149    “Refinanced Portland Real Estate Indebtedness” means the Indebtedness, if
any, not secured by any Lien on any Acquired Asset, which may refinance the
Portland Real Estate Indebtedness.
150    “Release” means disposing, discharging, injecting, spilling, leaking,
pumping, pouring, leaching, dumping, emitting, escaping or emptying into or
upon, from, or migrating through, within, or into, any soil, sediment,
subsurface strata, surface water or groundwater, the air (including indoor air),
natural resources, or structure, whether sudden or non-sudden and whether
accidental or non-accidental, or any release, emission or discharge as those
terms are defined in any applicable Environmental Law.
151    “Remedial Action” means any action required to investigate, clean up,
remove or remediate, or conduct remedial, responsive, monitoring, or corrective
actions with respect to, any Release of Hazardous Substances.
152    “Representatives” has the meaning assigned thereto in Section 6.9.
153    “Safety Notices” means all recalls, field notifications, field
corrections, market withdrawals or replacements, warnings, investigator notices,
safety alerts or other notice of action relating to an alleged lack of safety or
regulatory compliance of the Products.
154    “Sanctions Laws” means all U.S. and non-U.S. Laws relating to economic or
trade sanctions, including the Laws administered or enforced by the United
States (including by OFAC or the U.S. Department of State) and the United
Nations Security Council.
155    “SEC” means the U.S. Securities and Exchange Commission.
156    “Securities Act” means the Securities Act of 1933, as amended
157    “Seller” has the meaning assigned thereto in the preamble.
158    “Seller Indemnitees” means Seller, its Affiliates and each of their
respective officers, directors, employees, shareholders, agents and
Representatives.


15





--------------------------------------------------------------------------------





159    “Seller Multiemployer Plan” has the meaning assigned thereto in Section
6.16.
160    “Seller Plan” means any Plan maintained, administered, sponsored or
contributed to by Seller or its Affiliates or with respect to which Seller or
its Affiliates has any Liability, whether actual or contingent, direct or
indirect, in each case, other than any Multiemployer Plan.
161    “Seller Trade Secrets” has the meaning assigned thereto in Section
3.4(d).
162    “Seller’s Auditors” has the meaning assigned thereto in Section 1.8(b).
163    “Seller’s Knowledge” means the actual knowledge of David Boyd, Richard
Boyd, David Roberts, Harry Kangis, Jeffrey Newman, Steve Weeks, Cynthia Hswe,
Greg Spady, Matt Westley, Ann Nordquist, Ken Neishi, Michael Karstadt and Randy
Layton, after reasonable inquiry of their direct reports for the relevant
subject matter.
164    “Specifications” means all raw materials, manufacturing, packaging,
labeling and quality assurance specifications for each Product.
165    “Stock Consideration” means 21,000 shares of Parent Stock.
166    “Straddle Period” means any Tax period beginning on or prior to and
ending after the Closing Date.
167    “Target Net Working Capital” means $8,204,865.
168    “Tax” or “Taxes” means any federal, state, local or foreign income,
alternative or add-on minimum, gross receipts, branch profits, sales, use,
transfer, gains, ad valorem, capital stock, franchise, profits, license,
withholding, payroll, direct placement, employment, unemployment, social
security, disability, excise, registration, severance, stamp, procurement,
occupation, premium, real property, personal property, escheat, environmental,
value added, estimated or windfall profit tax, custom, duty or other tax,
charge, duty, fee, levy or assessment imposed by any Governmental Authority,
together with any interest, additions or penalties with respect thereto, whether
disputed or not, and including any transferee or secondary Liability with
respect thereto (whether imposed by law, contractual agreement or otherwise) and
any obligation to indemnify or otherwise assume or succeed to the Liability of
any other Person in respect of any of the foregoing and any Liability in respect
of any of the foregoing as a result of being a member of any affiliated,
consolidated, combined, unitary or similar group, or payable pursuant to any
tax-sharing agreement relating to the sharing or payment of any of the
foregoing.
169    “Tax Contest” has the meaning assigned thereto in Section 8.6(c)(ii).
170    “Tax Return” means any return, declaration, report, claim for refund,
information return or similar statement filed or required to be filed with
respect to any Taxes, including any schedule or attachment thereto, and
including any amendment thereof.


16





--------------------------------------------------------------------------------





171    “Third-Party Claim” has the meaning assigned thereto in Section 9.5(a).
172    “Third-Party Intellectual Property” means all Intellectual Property owned
by third Persons that are necessary for, used in, held for use in or related to
the Business.
173    “Trademark Assignment” means the agreement entered into between Seller
and its applicable Affiliates and Buyer and/or its designated Affiliates, to be
executed at Closing, in substantially the form attached hereto as Exhibit J.
174    “Trading Day” means any day on which (a) trading in the Parent Common
Stock generally occurs on the principal U.S. national or regional securities
exchange on which the Parent Common Stock is then listed or, if the Parent
Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Parent Common Stock is then
traded; and (b) there is no Market Disruption Event. If the Parent Common Stock
is not so listed or traded, then “Trading Day” means a Business Day.
175    “Transfer” means to sell, offer to sell, contract or agree to sell,
hypothecate, gift, pledge, assign, grant any option to purchase, dispose of or
agree to dispose of, or otherwise alienate by operation of law or otherwise,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Exchange Act.
176    “Transfer Taxes” has the meaning assigned thereto in Section 8.6(b).
177    “Transferred Contracts” means, subject to Section 6.8, the Contracts set
forth on Schedule 1.1(c), of which Seller or its Affiliates are a party or bound
and are used or held for use in, or arise out of or relate to, the Business.
178    “Transferred Employees” has the meaning assigned thereto in Section 7.2.
179    “Transferred Fixtures and Equipment” means the fixtures and equipment
located in the Facilities and set forth on Schedule 1.1(d).
180    “Transferred Intellectual Property” means the Intellectual Property
listed on Schedule 3.4(a)(i), the Formulations, Specifications and Processing
Instructions for the Products and the Business, and all other Intellectual
Property owned or purported to be owned by Seller or its Affiliates, that are
used in, held for use in or related to the Business as currently conducted,
except for any Excluded Asset specifically listed or described on Schedule 1.4.
181    “Transferred Tangible Assets” means the tangible assets owned or leased
directly or indirectly by Seller or its Affiliates that are used in, held for
use in connection with, or related to the Business, including any such tangible
assets in the possession of third Persons, and all tangible assets owned or
leased directly or indirectly by Seller or its Affiliates that are located at
the Facilities.


17





--------------------------------------------------------------------------------





182    “Transition Services Agreement” means the Transition Services Agreement
among Buyer, Parent and the Seller Parties, to be executed at Closing, in
substantially the form attached hereto as Exhibit K.
183    “USDA” means the U.S. Department of Agriculture.
184    “WARN Act” means, collectively, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar or related Law.
185    “WARN Act Liability” means any Liability arising under the WARN Act with
respect to any mass layoff, plant closing or other termination of any employee
of Seller or any of its Affiliates, in any case, occurring on or prior to the
Closing Date and/or with respect to any employee of Seller or any of its
Affiliates who does not become a Transferred Employee.
186    “Withdrawal Liability” means any Liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are used in Sections 4203 and 4205, respectively, of ERISA.

1.2    Purchase and Sale of Acquired Assets. Upon the terms, and subject to the
conditions of this Agreement, on the Closing Date, Seller shall sell, convey,
transfer and assign, or cause to be sold, conveyed, transferred and assigned to
Buyer and/or its designated Affiliates, and Buyer and/or its designated
Affiliates will purchase, the Acquired Assets, free and clear of all Liens.

1.3    Acquired Assets. The term “Acquired Assets” means all right, title and
interest of Seller or its Affiliates in, to and under all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible (including goodwill) and wherever located (other than the
Excluded Assets), which relate to, or are used or held for use in connection
with, the Business, including the following:
(a)    all Inventory;
(b)    all books of account, ledgers, reports, plans, drawings, plats,
specifications, documentation detailing the Formulations, Specifications and
Processing Instructions for the Products and the Business, surveys, drawings,
testing results, certification materials, service and warranty records, quality
records relating to products, environmental, safety and health plans, operating
reports, general, financial, accounting and personnel records, files, invoices,
customers’ and suppliers’ lists, other distribution lists, purchasing records,
billing records, art work, manuals, customer and supplier correspondence,
existing product literature, advertising materials, sales and promotional
materials and other books and records, in each case, which are used in or held
for use in connection with, or related to, the Business (except Seller’s or its
Affiliates’ corporate records and Tax Returns but only to the extent Seller is
required by Law to retain title to the same) (collectively, the “Books and
Records”);


18





--------------------------------------------------------------------------------





(c)    subject to Section 6.8, all rights under the Transferred Contracts and
any Additional Contracts that Buyer elects to accept and assume in its sole
discretion in accordance with Section 6.14;
(d)    the Transferred Tangible Assets;
(e)    the Transferred Fixtures and Equipment;
(f)    all claims, causes of action, choses in action, rights of recovery and
rights of set-off of any kind, against any Person, to the extent relating to any
other Acquired Asset or any Assumed Liability, along with any and all recoveries
by settlement, Judgment or otherwise in connection therewith;
(g)    all rights to coverage, benefits, or proceeds under any insurance
policies to the extent relating to any Acquired Asset or any Assumed Liability;
(h)    the UPC codes that relate to the Products;
(i)    all laptops, desktops (including monitors) or notebook computers,
computer software, hardware and other systems hardware and networking and
communications assets, including servers located at the Facilities or which are
used in or held for use in, or are related to, the Business;
(j)    all rights under or pursuant to all warranties, representations and
guarantees made by suppliers in connection with the Acquired Assets, to the
extent such warranties, representations and guarantees are assignable;
(k)    the Transferred Intellectual Property and Seller’s rights to the
Third-Party Intellectual Property;
(l)    all user information or data associated with or derived from the Domain
Names included in the Transferred Intellectual Property and/or those internet
web sites associated with the Domain Names included in the Transferred
Intellectual Property;
(m)    telephone and facsimile numbers, social media accounts and social media
handles;
(n)    the vehicles set forth on Schedule 1.3(m) that are owned or leased by
Seller or any Affiliate of Seller;
(o)    the goodwill of the Business; and
(p)    the Current Assets.

1.4    Excluded Assets. Notwithstanding Section 1.3, the Acquired Assets shall
expressly exclude (a) any Tax refunds (or credits) relating to any Excluded Tax;
(b) any capital stock or similar equity interests in any subsidiary of Seller or
its Affiliates; (c) copies of all


19





--------------------------------------------------------------------------------





Books and Records necessary or appropriate for purposes of Seller’s performance
of the Transition Services Agreement and the Co-Manufacturing Agreement and
Seller’s subsequent wind down of business and liquidation; (d) any of Seller’s
business records in storage that (i) relate to periods prior to 2000 and (ii)
have exceeded their applicable retention periods; (e) any communications or
documents (i) subject to attorney-client privilege, (ii) relating to the
negotiation of this Agreement or the Collateral Agreements, (iii) exclusively
relating to any other Excluded Assets or Excluded Liabilities, (iv) exclusively
relating to any litigation or Proceeding set forth on Schedule 3.5, or (v) not
otherwise relating to, used in, or held for use in connection with, the Business
or the Acquired Assets; and (f) the assets set forth on Schedule 1.4 (clauses
(a) through (f) collectively, the “Excluded Assets”).

1.5    Assumed Liabilities. Upon the terms, and subject to the conditions of
this Agreement, Buyer and/or its designated Affiliates shall assume as of the
Effective Time and shall pay, perform and discharge when due the following
Liabilities, and only the following Liabilities, of Seller and its Affiliates;
provided, however, that, notwithstanding clauses (a) through (f) below, Assumed
Liabilities shall not include any such Liabilities to the extent they are
retained by Seller or its Affiliates, or otherwise are the responsibility of
Seller or its Affiliates pursuant to this Agreement (whether arising from
Seller’s breach or inaccuracy of a representation or warranty or pursuant to
Seller’s indemnification obligations or otherwise) (collectively, the “Assumed
Liabilities”):
(a)    all Liabilities arising out of the operation of the Business after the
Effective Time;
(b)    all Liabilities arising out of events or occurrences happening after the
Effective Time under the Transferred Contracts that are Acquired Assets under
Section 1.3(c), but not including any Liability for any Default or other failure
to perform, improper performance, or violation under any such Transferred
Contract occurring at or prior to the Effective Time;
(c)    all Liabilities in respect of any and all Products manufactured by Buyer
or its Affiliates after the Effective Time;
(d)    all Liabilities for manufacturer’s coupons relating to Products issued
after the Effective Time;
(e)     all Liabilities for trade and consumer promotions relating to the
Products arising from trade promotion activities or events occurring after the
Effective Time;
(f)    the Current Liabilities, but only to the extent such Liabilities are
included in the calculation of Closing Net Working Capital; and
(g)    all Liabilities for Property Taxes levied with respect to the Acquired
Assets that are the responsibility of Buyer pursuant to Section 8.6(a).


20





--------------------------------------------------------------------------------






1.6    Excluded Liabilities. Notwithstanding any other provision of this
Agreement, except for the Assumed Liabilities expressly specified in Section
1.5, Buyer and its Affiliates shall not assume, or in any way be liable for the
payment, performance or discharge of, any Liabilities of Seller or any of its
Affiliates, whether liquidated or unliquidated, or known or unknown, or whether
arising out of occurrences prior to, at or after the Effective Time
(collectively, the “Excluded Liabilities”), including the following Liabilities
(and notwithstanding anything to the contrary in Section 1.5, the Assumed
Liabilities in all events exclude):
(a)    all Liabilities arising out of or related to the ownership or operation
of the Business at or prior to the Effective Time, except to the extent included
in the Current Liabilities or the Assumed Liabilities;
(b)    all Liabilities arising out of or related to the return or claimed
spoilage of Products manufactured prior to the Effective Time (whether
physically returned, or whether a credit, deduction or other accommodation is
made);
(c)    all Liabilities arising out of or related to Safety Notices of Products
manufactured prior to the Effective Time;
(d)    all Liabilities arising out of or related to any Default under any
Transferred Contract occurring at or prior to the Effective Time;
(e)    all Liabilities arising out of or related to Indebtedness for borrowed
money of Seller or any of its Affiliates;
(f)    all Liabilities arising out of or related to manufacturer’s coupons
relating to Products and issued prior to the Effective Time;
(g)    all Liabilities arising out of or related to trade and consumer
promotions relating to Products arising from trade promotion activities or
events occurring prior to the Effective Time (whether paid or payable in the
form of cash or through a credit, deduction or other accommodation or in any
other form);
(h)    all Environmental Liabilities arising out of or related to the (i)
ownership or operation of the Business or the Acquired Assets at or prior to the
Effective Time, (ii) ownership or operation of the Facilities, (iii) the Release
of Hazardous Substances or Handling of Hazardous Substances at, in, on, under or
from the Facilities, (iv) any exposure to Hazardous Substances occurring prior
to, on, or after the Closing Date, to the extent such Hazardous Substances were
Released prior to the Closing Date, at, in, or from any Facility, (v) any
violation of or noncompliance with Environmental Laws or Environmental Permits
occurring or existing prior to the Closing Date by the Seller, at any Facility,
pertaining to any Product, or otherwise in connection with the Business,
including, in each case, any continuation of any such violation or noncompliance
subsequent to the Closing Date, or (vi) ownership or operation of the Excluded
Assets, in each case including those relating to (x) compliance with any
Environmental Law, (y) the investigation, removal, cleanup or remediation of any
Hazardous Substances whether on-site


21





--------------------------------------------------------------------------------





or off-site, or (z) any alleged personal injury or property damage involving any
Hazardous Substance;
(i)    all Excluded Employee Liabilities, except as expressly provided in
Section 6.16;
(j)    all Liabilities arising out of or related to the Excluded Taxes;
(k)    all Liabilities of Seller or its Affiliates to the extent arising out of
or related to the Excluded Assets;
(l)    all Liabilities arising out of or related to Transfer Taxes that are the
responsibility of Seller pursuant to Section 8.6(b);
(m)    all Liabilities arising out of or related to any injury to or death of
any Person or damage to or destruction of any property, whether based on
negligence, breach of warranty, strict liability, enterprise liability or any
other legal or equitable theory arising from defects in products manufactured or
from services performed by or on behalf of Seller or its Affiliates or any other
Person at or prior to the Effective Time;
(n)    all Liabilities arising out of or related to any Proceedings against
Seller or its Affiliates, which shall have been asserted prior to the Effective
Time or to the extent the basis of which shall have arisen or shall relate to
periods at or prior to the Effective Time;
(o)    all Liabilities arising out of or related to any Lien or any Permitted
Lien on any of the Acquired Assets or any of the Excluded Assets existing as of
the Effective Time, regardless of when such Liabilities come due;
(p)    all Liabilities of Seller or its Affiliates arising out of or related to
any fees, expenses or other payments to any agent, broker, investment banker or
other firm or Person retained or employed by Seller or its Affiliates in
connection with the transactions contemplated by this Agreement;
(q)    all Liabilities of Seller or its Affiliates arising out of or related to
any customer rebates or upcharges, except to the extent included in the Closing
Statement; and
(r)    all other Liabilities of Seller and its Affiliates that are not Assumed
Liabilities.

1.7    Consideration. Upon the terms and subject to the conditions set forth
herein, in consideration for the transfer of the Acquired Assets by Seller (or
its Affiliates) to Buyer (or its designated Affiliates) pursuant to Section 1.2,
at the Closing, Buyer shall, or shall cause its designated Affiliates to,
(a) pay, or cause to be paid, to Seller the Closing Cash Consideration, (b)
transfer to Seller the Closing Stock Consideration, and (c) assume the Assumed
Liabilities as specified in Section 1.5. The Initial Purchase Price shall be
subject to adjustment pursuant to the adjustments set forth in Section 1.8 (the
Initial Purchase Price as so adjusted, the “Final Purchase Price”).


22





--------------------------------------------------------------------------------






1.8    Working Capital Adjustment.
(a)    Estimated Purchase Price Adjustment. Seller shall deliver to Buyer, not
later than five Business Days prior to the Closing Date, an estimated unaudited
statement (the “Estimated Closing Statement”) of Seller’s good faith estimate of
Net Working Capital of the Business as of the Effective Time (the “Estimated Net
Working Capital”). The line items set forth on the Estimated Closing Statement
shall be prepared in accordance with GAAP, applied on a basis consistent with
the Financial Statements and include the line items set forth on Schedule 1.8
(provided that, in the event of a conflict between (x) GAAP and (y) consistency
with the Financial Statements and the inclusion of the line items set forth on
Schedule 1.8, GAAP shall control), and shall present fairly, in all material
respects, the Estimated Net Working Capital of the Business as of the Effective
Time; provided that for purposes of determining the book value of Inventory in
connection with the Estimated Net Working Capital of the Business: (i) finished
goods Inventory that, (A) as of the Effective Time, has less than 60 days of its
consumer shelf life remaining or such lesser (or greater) number of remaining
days of consumer shelf life as required by agreed-upon terms with applicable
customers of Seller, or (B) represents any products that have been discontinued
or are scheduled to be discontinued by Seller prior to the Effective Time, in
each case, shall be valued at zero; and (ii) raw material Inventory that, (A) as
of the Effective Time, has less than 60 days of its shelf life remaining, or (B)
are exclusively used in products that have been discontinued or are scheduled to
be discontinued by Seller prior to the Effective Time shall, in each case, shall
be valued at zero; and (iii) no effect shall be given to any changes or
adjustments arising from the transactions contemplated by this Agreement or the
Collateral Agreements. Buyer or its designated independent certified public
accountants shall have the right to be present to observe and verify the taking
of any physical inventory in conjunction with the preparation of Seller’s
calculation of the Inventory of the Business as of the Effective Time, and, at
any time prior to the final determination of the Inventory of the Business as of
the Effective Time pursuant to this Section 1.8, Buyer may review and examine
the procedures, books, records and work papers of Seller relating to such
calculation.
(b)    Preparation and Delivery of Closing Statements. Buyer shall prepare and
deliver to Seller, not later than 90 days after the Closing Date, (i) an
unaudited Closing statement (the “Final Closing Statement”) of the Net Working
Capital of the Business as of the Effective Time and (ii) a statement of the
accrued upcharges set forth on Schedule 1.8(b), as of the Effective Time (the
“Accrual Statement,” and together with the Final Closing Statement, the “Closing
Statements”). The line items set forth on the Final Closing Statement and the
Accrual Statement, as the case may be, shall be prepared in accordance with
GAAP, applied on a basis consistent with the Financial Statements (subject to
the proviso set forth in clause (a) above, and, provided, that, in the event of
a conflict between GAAP and consistency, GAAP shall control), and shall present
fairly, in all material respects, the Net Working Capital of the Business and
the Accrual Amount (as defined in Schedule 1.8(b)), in each case, as of the
Effective Time. Seller shall, and shall cause Seller’s independent certified
public accountants (the “Seller’s Auditors”) to, cooperate with Buyer in the
preparation of the Closing Statements, including by providing Buyer and Buyer’s
independent certified public accountants with reasonable access to the working
papers of the Business relating to the Estimated Closing Statement.


23





--------------------------------------------------------------------------------





(c)    Review of Closing Statements. During the 30 days following Seller’s
receipt of the Closing Statements, Buyer will provide Seller and Seller’s
Auditors with reasonable access to (x) the working papers of the Business
relating to the Closing Statements and (y) Buyer’s senior accounting employees
and Buyer’s Accountant to respond to questions relating to the preparation of
the Closing Statements and the calculation of the items thereon, in each case,
solely to allow Seller and Seller’s Auditors to determine the accuracy of
Buyer’s calculation of the items set forth in the Closing Statements. Within 30
days following Seller’s receipt of the Closing Statements, Seller shall notify
Buyer in writing of any objections that Seller may have to the Final Closing
Statement or the Accrual Statement, as the case may be, stating in reasonable
detail the basis for any such objections (an “Objection Notice”); provided, that
the only bases for objection shall be (i) non-compliance with the standards set
forth in this Section 1.8 for the preparation of the Closing Statements and (ii)
computational errors. If Seller fails to deliver an Objection Notice to Buyer
within such 30-day period, Seller shall be deemed to have concurred with the
Closing Statements and its calculation of the Net Working Capital and the
Accrual Amount shall become final and binding on all parties.
(d)    Dispute Resolution. If Seller timely delivers an Objection Notice to
Buyer in accordance with Section 1.8(c), then the Closing Statements and the Net
Working Capital and Accrual Amount, as the case may be, shall become final and
binding upon the parties on the earliest of (i) the date Buyer and Seller
resolve in writing any differences that they have with respect to any matter
specified in the Objection Notice and (ii) the date any matters properly in
dispute are finally resolved in writing by the Independent Expert. If Seller
timely delivers an Objection Notice to Buyer in accordance with Section 1.8(c),
Buyer and Seller shall, together with their respective independent certified
public accountants, promptly consult with each other in good faith and exercise
reasonable efforts to attempt to resolve differences in their respective
analyses of the Final Closing Statement or the Accrual Statement, as the case
may be, within 30 days after Seller delivers the Objection Notice. Any matter
not specifically referenced in the Objection Notice shall be conclusively deemed
to have been agreed upon by the parties. If Buyer and Seller are unable to
resolve their differences within such 30-day period, either Buyer or Seller may
refer the matter to PricewaterhouseCoopers LLP (the “Independent Expert”) which
shall be instructed to resolve such differences pursuant to a written report
delivered to the parties within 30 days after the matter is referred to it on
the basis of the standards set forth above in this Section 1.8. Buyer and Seller
shall instruct the Independent Expert not to assign a value to any item in
dispute greater than the greatest value for such item assigned by Buyer, on the
one hand, and Seller, on the other hand, or less than the smallest value for
such items assigned by Buyer, on the one hand, and Seller, on the other hand.
The Independent Expert shall act as an expert and not as an arbitrator, and
shall resolve only matters in dispute. The determination of the Independent
Expert shall be final, binding and conclusive on the parties. For the avoidance
of doubt, the determination of the Independent Expert shall constitute an award
that can be confirmed by a court under applicable Law, including Sections 5701
and 5713 of the Delaware Uniform Arbitration Act.
(e)    Fees and Expenses. Each party shall bear the fees and expenses of its
respective independent certified public accountants incurred in performing
services pursuant to this Section 1.8. If an Independent Expert is selected to
resolve differences between Buyer and


24





--------------------------------------------------------------------------------





Seller in accordance with Section 1.8(d), the fees and expenses of such
Independent Expert shall be borne by Buyer and Seller in proportion to the
aggregate amount of all disputed items as to which such party’s claim was
unsuccessful (i.e., if there are $1,000,000 of disputed items and the
Independent Expert determines that Seller’s claim prevails with respect to
$250,000 of such disputed items and Buyer’s claim prevails with respect to
$750,000 of such disputed items, then Seller would be obligated to pay 75% of
the fees and expenses and Buyer would be obligated to pay 25% of the fees and
expenses).
(f)    Payment of Adjustment. Subject to the terms and conditions of this
Agreement, the following adjustments and payments shall be made:
(i)    The “Adjustment Amount” shall be an amount (which may be expressed as a
positive or negative number) equal to the difference between Net Working
Capital, as finally determined pursuant to this Section 1.8 (“Closing Net
Working Capital”), and Estimated Net Working Capital (expressed as a positive
number if Closing Net Working Capital exceeds Estimated Net Working Capital or a
negative number if Closing Net Working Capital is less than Estimated Net
Working Capital).
(ii)    If the Adjustment Amount, as finally determined pursuant to this Section
1.8, is a positive number, then Buyer shall promptly (but in no event later than
five Business Days after such final resolution) pay Seller the Adjustment
Amount, by wire transfer of immediately available funds to an account designated
by Seller.
(iii)    If the Adjustment Amount, as finally determined pursuant to this
Section 1.8, is a negative number, then Seller shall promptly (but in no event
later than five Business Days after such final resolution) pay Buyer the amount
equal to the absolute value of the Adjustment Amount, by wire transfer of
immediately available funds to an account designated by Buyer; provided that
Buyer shall have the right (but not the obligation) to satisfy all or any
portion of such deficiency by (x) permanently retaining such amount from the
Holdback Cash Amount or (y) netting against any amount due to Seller under
Section 1.8(f)(iv).
(iv)    Subject to Section 1.8(f)(iii), Buyer shall promptly (but in no event
later than five Business Days after such final resolution) pay Seller the Final
Accrual Amount (as defined in Schedule 1.8(b)), by wire transfer of immediately
available funds to an account designated by Seller.

1.9    Holdback Amount. In order to at least partially satisfy and to establish
a procedure for the satisfaction of any post-Closing adjustment to the Initial
Purchase Price pursuant to Section 1.8 (to the extent Buyer so elects) and the
satisfaction of indemnification claims by the Buyer Indemnitees for
indemnification pursuant to Article 9, Buyer shall retain and holdback (a) the
Holdback Cash Amount and (b) the Holdback Stock Amount. The Holdback Cash Amount
and Holdback Stock Amount shall be retained by Buyer and released to Seller, as
applicable, pursuant to the terms and subject to the conditions of this
Agreement.

1.10    Allocation of Final Purchase Price. The Final Purchase Price (and the
Assumed Liabilities to the extent properly taken into account under the Code)
shall be allocated among the


25





--------------------------------------------------------------------------------





Acquired Assets and the covenant not to compete set forth in Section 6.7 in
accordance with Section 1060 of the Code and the Treasury regulations
promulgated thereunder (and any similar provision of state, local or foreign
law, as applicable). Buyer shall prepare and deliver to Seller an allocation
schedule setting forth Buyer’s determination of such allocation (the “Allocation
Schedule”) within 60 days following the date of determination of the Final
Purchase Price. If Seller notifies Buyer in writing, within 30 days after the
date on which Seller receives the Allocation Schedule, that Seller objects to
one or more items reflected in the Allocation Schedule, Buyer and Seller shall
cooperate in good faith to resolve such dispute and modify the Allocation
Schedule accordingly. If Buyer and Seller are unable to resolve any such dispute
within 30 days after Seller’s notice of disagreement, such dispute shall be
resolved promptly by the Independent Expert or another nationally recognized
accounting firm acceptable to Buyer and Seller, the costs of which shall be
borne equally by Buyer and Seller. Buyer and Seller agree to file all income Tax
Returns (including IRS Form 8594) consistent with the Allocation Schedule unless
otherwise required by Law. If the Final Purchase Price is adjusted pursuant to
Section 9.11, the Allocation Schedule shall be adjusted in a manner consistent
with the foregoing procedures.

ARTICLE 2    

CLOSING

2.1    Closing. The closing of the purchase and sale of the Acquired Assets and
of the transactions contemplated by this Agreement (the “Closing”) shall be held
at the offices of Latham & Watkins LLP, 355 S. Grand Avenue, Suite 100, Los
Angeles, California, at 9:00 a.m. Pacific Time on the first Business Day of the
next month following the Business Day on which satisfaction or waiver of the
conditions specified in Sections 2.2 and 2.3, or such other time on such other
date as is mutually agreed in writing between Buyer and Seller; provided,
however, that in any event “Effective Time” shall mean 12:01 a.m. local time on
the day that the Closing occurs (the “Closing Date”). All transactions at the
Closing shall be deemed to have taken place simultaneously and no transaction
shall be deemed to have been completed and no document, instrument or
certificate shall be deemed to have been delivered until all transactions are
completed and all documents delivered.
(a)    At the Closing, Buyer shall deliver:
(i)    to Seller, the Closing Cash Consideration by wire transfer of immediately
available funds pursuant to wire transfer instructions provided by Seller to
Buyer;
(ii)    to Seller, the Closing Stock Consideration;
(iii)    on behalf of Seller, the aggregate amount of Payoff Indebtedness, in
each case, in accordance with payoff letters executed by the applicable lender
with respect thereto and delivered to Buyer pursuant to Schedule 2.1(b)(iv), by
wire transfer of immediately available funds to the account(s) designated in
such payoff letters;


26





--------------------------------------------------------------------------------





(iv)    each of the Collateral Agreements to which Buyer and/or its designated
Affiliates are party duly executed by Buyer and/or such designated Affiliates;
(b)    At the Closing, Seller shall deliver or cause to be delivered to Buyer,
in each case in form and substance reasonably satisfactory to Buyer:  
(i)    each of the Collateral Agreements to which Seller and its applicable
Affiliates are a party duly executed by Seller and such Affiliates;
(ii)    Offer Letters duly executed by each Key Employee;
(iii)    subject to Section 6.8 and any waiver by Buyer of the Closing condition
set forth in Section 2.2(g) with respect to a Consent identified in Schedule
2.2(g), all third-party Consents required for valid transfer of the Acquired
Assets as contemplated by this Agreement;
(iv)    one or more payoff (or Lien release) letters, duly executed by the
applicable lenders, with respect to all Indebtedness of Seller set forth on
Schedule 2.1(b)(iv) (the “Payoff Indebtedness”), accompanied by UCC termination
statements, releases and any other documentation reasonably requested by Buyer
to evidence the satisfaction in full of such Indebtedness and the release of any
Liens and guaranties in connection therewith (other than the Portland Real
Estate Indebtedness or the Refinanced Portland Real Estate Indebtedness, as the
case may be);
(v)    a copy of the text of the resolutions adopted by the board of directors
and the shareholders of Seller and any applicable Affiliates, if any,
authorizing the execution, delivery and performance of this Agreement and the
Collateral Agreements, certified by an appropriate executive officer of Seller
and any applicable Affiliates;
(vi)    an affidavit of each of Seller and any Affiliate of Seller transferring
Acquired Assets pursuant to this Agreement, dated as of the Closing Date and
substantially in the form set forth in Treasury Regulations Section
1.1445-2(b)(2)(iv), setting forth such Person’s name, address and federal
employer identification number and stating under the penalties of perjury that
such Person is not a “foreign person” within the meaning of Section 1445 of the
Code;
(vii)    evidence reasonably satisfactory to Buyer that each Affiliate Agreement
and each agreement set forth on Schedule 6.13 has been terminated; and
(viii)    such other appropriately executed instruments of sale, assignment,
transfer and conveyance effecting the sale and transfer to Buyer and/or its
designated Affiliates of the Acquired Assets.
(c)    Buyer shall be entitled to deduct and withhold from the amounts otherwise
payable pursuant to this Agreement such amounts as Buyer is required to deduct
and withhold with respect to the making of such payment under the Code or any
other Law. To the extent that


27





--------------------------------------------------------------------------------





amounts are so withheld by Buyer, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.

2.2    Buyer’s Conditions to Closing. The obligation of Buyer to consummate the
transactions provided for hereby is subject to the satisfaction (or waiver by
Buyer) as of the Closing of each of the following conditions:
(a)    The representations and warranties of the Seller Parties made in Article
3 (other than the Fundamental Representations), disregarding all qualifications
and exceptions relating to materiality, Material Adverse Effect or words of
similar import, shall be true and correct in all material respects at and as of
the date hereof and at and as of the Closing Date as if made on such date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of such specified date).
(b)    The Fundamental Representations of the Seller Parties made in Article 3,
disregarding all qualifications and exceptions relating to materiality, Material
Adverse Effect or words of similar import, shall be true and correct in all
respects at and as of the date hereof and at and as of the Closing Date as if
made on such date (except for such representations and warranties made as of a
specified date, which shall be true and correct only as of such specified date).
(c)    The Seller Parties shall have performed, satisfied or complied in all
material respects with all agreements, obligations and covenants required by
this Agreement to be performed, satisfied or complied with by the Seller Parties
by the time of the Closing, to the extent not waived by Buyer with respect to
the Closing condition set forth in Section 2.2(g).
(d)    Seller shall have delivered to Buyer a certificate of Seller dated the
Closing Date and signed by an authorized officer of Seller to the effect that
each of the conditions specified above in Sections 2.2(a), (b) and (c) has been
satisfied.
(e)    No Proceeding by any Governmental Authority or other Person shall have
been instituted or threatened which questions the validity or legality of the
transactions contemplated hereby or by the Collateral Agreements or which could
reasonably be expected to have a material adverse effect on the right or ability
of Buyer or its Affiliates to own, operate, possess or transfer the Acquired
Assets or the Business after the Closing.
(f)    There shall not be any Law or Judgment that makes the purchase and sale
of the Business or the Acquired Assets contemplated hereby illegal or otherwise
prohibited.
(g)    Each of the Consents identified in Schedule 2.2(g) must have been
obtained and be in full force and effect.
(h)    Buyer shall have received the consent of JPMorgan Chase Bank, N.A. and
SunTrust Bank under Parent’s senior secured revolving credit facility.


28





--------------------------------------------------------------------------------





(i)    The Core-Mark Agreement shall have been amended or modified on terms
satisfactory to Buyer.
(j)    Seller (i) shall have (A) executed and delivered, or caused to be
executed and delivered, to Buyer all documents necessary to release the Acquired
Assets from all Liens covering the Acquired Assets (which documents shall be in
a form reasonably satisfactory to Buyer’s counsel) and (B) filed or recorded
such documents with all appropriate Governmental Authorities to the extent such
Liens are filed or recorded in the records of Governmental Authorities, or (ii)
shall have performed all obligations (including the payoff of all secured
Indebtedness prior to or concurrently with the Closing) necessary for the
release of such Liens and caused the holders of the Liens to issue their
commitments to execute and deliver such release documents (in form appropriate
for filing or recording, if applicable, and otherwise reasonably satisfactory to
Buyer’s counsel), which commitments shall be unconditional except for the payoff
of the secured Indebtedness with the proceeds from the Initial Purchase Price.
(k)    Seller and its applicable Affiliates shall have executed and delivered to
Buyer each of the Collateral Agreements to which Seller and its applicable
Affiliates are a party, and Buyer shall have received the other agreements,
instruments and documents to be delivered to it under Section 2.1(b).
(l)    Seller and its applicable Affiliates shall have executed and delivered to
Buyer the applicable documents necessary to transfer the UPC codes that relate
to the Products.
(m)    Since the date of this Agreement, there shall have been no change, event
or development that has had or could reasonably be expected to have a Material
Adverse Effect.

2.3    Seller’s Conditions to Closing. The obligation of Seller to consummate
the transactions provided for hereby is subject to the satisfaction (or waiver
by Seller) as of the Closing of each of the following conditions:
(a)    The representations and warranties of Buyer and Parent made in Article 4
and Article 5, respectively, (other than the Fundamental Representations)
disregarding all qualifications and exceptions relating to materiality, material
adverse effect or words of similar import, shall be true and correct in all
material respects at and as of the date hereof and at and as of the Closing Date
as if made on such date (except for such representations and warranties made as
of a specified date, which shall be true and correct only as of such specified
date).
(b)    The Fundamental Representations of Buyer and Parent made in Article 4 and
Article 5, respectively, disregarding all qualifications and exceptions relating
to materiality, material adverse effect or words of similar import, shall be
true and correct in all respects at and as of the date hereof and at and as of
the Closing Date as if made on such date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of such specified date).
(c)    Each of Buyer and Parent shall have performed, satisfied, or complied in
all material respects with all agreements, obligations and covenants required by
this Agreement


29





--------------------------------------------------------------------------------





to be performed, satisfied or complied with by Buyer or Parent, as applicable,
by the time of the Closing.
(d)    Buyer shall have delivered to Seller a certificate of Buyer dated the
Closing Date and signed by an authorized officer of Buyer to the effect that
each of the conditions of Buyer specified above in Sections 2.3(a), (b) and (c)
has been satisfied.
(e)    Parent shall have delivered to Seller a certificate of Parent dated the
Closing Date and signed by an authorized officer of Parent to the effect that
each of the conditions of Parent specified above in Sections 2.3(a), (b) and (c)
has been satisfied.
(f)    No Proceeding by any Governmental Authority or other Person shall have
been instituted or threatened which questions the validity or legality of the
transactions contemplated hereby or by the Collateral Agreements or which could
reasonably be expected to damage Seller if the transactions contemplated hereby
are consummated. There shall not be any Law or Judgment that makes the purchase
and sale of the Business or the Acquired Assets contemplated hereby illegal or
otherwise prohibited.
(g)    Buyer and/or its designated Affiliates shall have executed and delivered
to Seller and its applicable Affiliates each of the Collateral Agreements to
which Buyer and its designated Affiliates are a party, and Seller shall have
received the other agreements, instruments and documents to be delivered to it
under Section 2.1(a).
(h)    Buyer shall have delivered to Seller evidence that the Certificate of
Designations has been duly filed with the Secretary of State of the State of
Delaware.

ARTICLE 3    

REPRESENTATIONS AND WARRANTIES OF SELLER
Except as disclosed in the Disclosure Schedules attached hereto (with specific
reference to the particular Section or subsection of this Agreement to which the
disclosure set forth in such Disclosure Schedule relates; provided, that any
disclosure set forth in one Section of such Disclosure Schedule shall be deemed
to apply to each other Section or subsection thereof or hereof to which its
relevance is readily apparent on its face; provided, further, that no
information set forth in the Disclosure Schedules shall apply to or limit the
representation in Section 3.18(a)), each of the Seller Parties, jointly and
severally, hereby represents and warrants to Buyer as follows, which
representations and warranties are, as of the date hereof, and will be, as of
the Closing Date (other than representations and warranties that expressly speak
only as of a specific date or time, which will be true and correct as of such
specific date or time), true and correct:

3.1    Seller’s Authority; No Conflicts.
(a)    Seller is a corporation duly incorporated and validly existing under the
laws of the State of Oregon. Seller has all requisite corporate power and
authority to execute and


30





--------------------------------------------------------------------------------





deliver this Agreement and each of the Collateral Agreements to which it is a
party, and to perform its obligations hereunder and thereunder. All other
corporate proceedings required to be taken by Seller to authorize the execution,
delivery and performance of this Agreement and the Collateral Agreements to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have been duly and properly taken. No other corporate proceedings on
the part of Seller is necessary to authorize this Agreement and the Collateral
Agreements to which it is a party and to authorize the consummation of the
transactions contemplated hereby and thereby. This Agreement has been, and each
of the Collateral Agreements to which Seller is a party at the Closing will be,
duly executed and delivered by Seller and, assuming the due execution hereof and
thereof by Buyer and Parent, this Agreement constitutes, and each of the
Collateral Agreements will constitute, the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as
enforcement hereof and thereof may be limited by applicable bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and by
general equitable principles.
(b)    Each Seller Party, if not a natural person, is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
or formation. Such Seller Party has all requisite corporate power and authority
to execute and deliver this Agreement and each of the Collateral Agreements to
which it is a party, and to perform its respective obligations hereunder and
thereunder. All other corporate proceedings required to be taken by such Seller
Party to authorize the execution, delivery and performance of this Agreement and
the Collateral Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and properly taken.
No other corporate proceedings on the part of such Seller Party is necessary to
authorize this Agreement and the Collateral Agreements to which it is a party
and to authorize the consummation of the transactions contemplated hereby and
thereby. This Agreement has been, and each of the Collateral Agreements to which
such Seller Party is a party at the Closing will be, duly executed and delivered
by such Seller Party and, assuming the due execution hereof and thereof by Buyer
or its Affiliate and Parent, this Agreement constitutes, and each of the
Collateral Agreements will constitute, the valid and binding obligation of such
Seller Party, enforceable against such Seller Party in accordance with its
terms, except as enforcement hereof and thereof may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and by general equitable principles.
(c)    Each Seller Party that is a natural person has all requisite power and
authority to execute, deliver and perform his obligations under this Agreement
and each of the Collateral Agreements to which he is a party, and to perform his
respective obligations hereunder and thereunder. This Agreement has been, and
each of the Collateral Agreements to which such Seller Party is a party at the
Closing will be, duly executed and delivered by such Seller Party and, assuming
the due execution hereof and thereof by Buyer or its Affiliate and Parent, this
Agreement constitutes, and each of the Collateral Agreements will constitute,
the valid and binding obligation of such Seller Party, enforceable against such
Seller Party in accordance with its terms, except as enforcement hereof and
thereof may be limited by applicable bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and by general equitable principles.


31





--------------------------------------------------------------------------------





(d)    The execution, delivery and performance by Seller or any of Affiliate of
Seller of this Agreement or any Collateral Agreement to which Seller or such
Affiliate is a party does not and will not violate, breach, conflict with,
constitute (with or without due notice or lapse of time or both) a Default
under, or result in the creation of any Lien (other than Permitted Liens) on any
Acquired Assets or the Business under (i) any provision of Seller’s or such
Affiliate’s certificate of incorporation, by-laws or equivalent organizational
documents, (ii) any Judgment or Law, in any material respect, that is applicable
to Seller or such Affiliate or any of their respective properties or assets or
(iii) except as set forth in Schedule 3.1(d), any material Contract or Permit to
which Seller or such Affiliate is a party or by which any of their respective
properties or assets is bound. No Consents of Governmental Authorities are
required to be obtained by Seller or its Affiliates in connection with the
execution or delivery of this Agreement and the Collateral Agreements to which
they are party, or the consummation of the transactions contemplated hereby and
thereby.

3.2    Title to Tangible Assets; No Subsidiaries.
(a)    Seller has, and at the Effective Time will transfer, good, valid and
marketable title to, or a valid leasehold interest in, all of the Transferred
Tangible Assets, and upon consummation of the transactions contemplated hereby,
Buyer and/or its designated Affiliates will acquire good, valid and marketable
title to, or a valid leasehold interest in, all of the Transferred Tangible
Assets, in each case, free and clear of all Liens, except Permitted Liens.
(b)    All of the Transferred Tangible Assets are in good operating condition
and repair and are usable in the ordinary course of business and conform in all
material respects to all Laws.
(c)    Seller does not directly or indirectly own or have a beneficial interest
in any subsidiary.

3.3    Real Property.
(a)    Schedule 3.3(a) sets for a true, correct and complete list of all real
property or interests in real property that is owned in fee by Seller or its
Affiliates (the “Owned Real Property”) or leased by Seller or its Affiliates
(the “Leased Real Property”) that is used or held for use in the operation or
conduct of the Business as currently conducted. The Facilities include all of
the real property owned or leased by Seller or its Affiliates and used or held
for use in the operation or conduct of the Business as currently conducted.
(b)    Seller or its applicable Affiliates have fee title to the Owned Real
Property, in each case free and clear of all Liens except Permitted Liens. There
are no pending or, to Seller’s Knowledge, threatened condemnation Proceedings or
other actions relating to any Facility. Except for the BFA Lease listed on
Schedule 3.3(a), there are no leases, subleases, licenses, occupancy agreements,
options, rights, concessions or other agreements or arrangements, written or
oral, granting to any Person the right to purchase, use or occupy any Facility
or an interest in any Facility.


32





--------------------------------------------------------------------------------





(c)    All Facilities have received all approvals of Governmental Authorities
(including permits and certificates of occupancy or other similar certificates
permitting lawful occupancy of the Facilities) required in connection with the
operation thereof and have been operated and maintained in accordance with
applicable Laws in all material respects.
(d)    All Facilities are supplied with utilities (including water, sewage,
disposal, electricity, gas and telephone) and other services necessary for the
operation of such Facilities as currently operated, and, to Seller’s Knowledge,
there is no condition which would reasonably be expected to result in the
termination of or reduction in the present access from any Facility to such
utility services.
(e)    The improvements constructed on the Facilities are (i) structurally sound
with no known material defects, (ii) in good operating condition and repair in
all material respects, subject to ordinary wear and tear, (iii) not in need of
material maintenance, repair or correction except for ordinary routine
maintenance and repair, (iv) sufficient in all material respects for the
operation of the Business as presently conducted and (v) in conformity with all
applicable Laws in all material respects.
(f)    Seller has not received written notice of any special assessment relating
to any of the Facilities or any portion thereof and there is no pending or, to
Seller’s Knowledge, threatened special assessment.
(g)    Except for the leases listed on Schedule 3.3(g), there are no real
property leases pursuant to which Seller or its Affiliates lease from a third
Person, or a third Person leases from Seller or its Affiliates, any real
property used or held for use in the operation or conduct of the Business. True
and correct copies of all leases have been delivered or made available for
review by Buyer. The leases are unmodified and in full force and effect, and
there are no other agreements, written or oral, for the use and occupancy of the
real property leased under the leases. Neither Seller nor its Affiliates, nor to
the Seller’s Knowledge, any landlord or other party, is in Default under the
leases, and, to the Seller’s Knowledge, no Defaults by Seller or any landlord or
other party have been alleged thereunder.

3.4    Intellectual Property.
(a)    Schedule 3.4(a) sets forth a true, correct and complete list of all of
the registered Trademarks, issued Patents, registered Domain Names, and
registered Copyrights, all applications for registration or issuance of any of
the foregoing, and all material unregistered Trademarks included within the
Transferred Intellectual Property. For each item listed on Schedule 3.4(a), such
schedule also accurately identifies, as applicable, the jurisdiction, the
registration or application number, the date of the registration or application,
and the owner. Other than the Transferred Intellectual Property, and except for
any Excluded Assets listed, or described, in Schedule 1.4, there is no other
Intellectual Property owned or purported to be owned by Seller or its Affiliates
that are used in, held for use in or related to the operation of the Business as
currently conducted. Except as listed in Schedule 3.4(a), Seller or its
applicable Affiliates are the exclusive owners of all right, title and interest
in and to the Transferred Intellectual Property, free and clear of all Liens,
and have the right to use the Transferred


33





--------------------------------------------------------------------------------





Intellectual Property for the operation of the Business as it is currently
conducted without payment to another Person, other than in respect of the
licenses set forth in Schedule 3.4(b). Other than in respect of the licenses set
forth in Schedule 3.4(b), no Person has any ownership interest in or other right
to any Transferred Intellectual Property (including any interest or right in any
derivatives thereof, whether or not developed as of the Effective Time),
including the right to royalty payments based on Seller’s, its Affiliates’ or
its customers’ license, sale or use of the Products. Seller and its Affiliates
have not received any written notice or claims challenging Seller’s or its
Affiliates’ exclusive ownership of any Transferred Intellectual Property or the
validity or enforceability of any Transferred Intellectual Property. Except as
listed in Schedule 3.4(a), Seller and its Affiliates have not granted to any
Person any exclusive rights in any Transferred Intellectual Property. Except as
listed in Schedule 3.4(a), no Transferred Intellectual Property has been or is
now subject to any opposition, invalidation, cancellation or other Proceeding,
outstanding Judgment or Contract that restricts in any manner the use, transfer
or licensing thereof by Seller or its Affiliates or that affects or may affect
the validity, use or enforceability of the Transferred Intellectual Property.
(b)    Schedule 3.4(b) sets forth a true, correct and complete list of all
Contracts related to Intellectual Property to which Seller or its Affiliates is
a party pursuant to which (i) Seller or its Affiliates grants to a third Person
a license or other right to use any Transferred Intellectual Property, (ii) any
third Person licenses or otherwise grants rights to Seller or its Affiliates to
use any Third-Party Intellectual Property owned by such third Person or (iii)
constitutes or includes a covenant not to sue, non-assertion, co-existence,
settlement, escrow or similar Contract related to Intellectual Property
(collectively, the “Intellectual Property Agreements”); provided, however, that
for scheduling purposes only, licenses to Seller or its Affiliates of
commercially-available software generally available on non-negotiable terms for
an annual license, maintenance and/or support cost of $10,000 or less, covering
software that has not been materially modified, customized or misused, do not
need to be listed on Schedule 3.4(b) or Schedule 3.6(a). Seller has delivered to
Buyer accurate and complete copies of all Intellectual Property Agreements.
Except as listed in Schedule 3.4(b), there are no outstanding and, to Seller’s
Knowledge, no threatened, disputes or disagreements with respect to any such
Intellectual Property Agreement.
(c)    All Transferred Intellectual Property is valid and enforceable under the
Laws of the United States or, in the case of any foreign trademark registration,
under the Laws of the applicable foreign jurisdiction, and is not subject to any
maintenance fees or Taxes, filings or other actions falling due within 90 days
after the Closing Date. All Products and related materials bearing a registered
Trademark owned by Seller or its Affiliates or subject to a Patent owned by
Seller or its Affiliates bear the proper registration notice where permitted or
required by Law.
(d)    With respect to each Trade Secret that is included in the Transferred
Intellectual Property as used in, held for use in or related to the operation of
the Business as it is currently conducted (“Seller Trade Secrets”), the
Formulations for the current coffee and non-coffee products and all other
Processing Instructions and Specifications which are included in such Seller
Trade Secrets have been reduced to writing and are available in a digital
library.


34





--------------------------------------------------------------------------------





Other than the Formulations for the current coffee and non-coffee products and
all other Processing Instructions and Specifications which are included in the
Seller Trade Secrets, there are no material Seller Trade Secrets. The
documentation relating to tangible Seller Trade Secret is current, accurate and
reasonably sufficient in detail and content to identify and explain it and to
allow its full and proper use without reliance on the knowledge or memory of any
individual. Upon consummation of the Closing, Seller or its applicable
Affiliates will have transferred and assigned to Buyer or its designated
Affiliates all of the tangible Seller Trade Secrets that are included in the
Transferred Intellectual Property designated to be included in the Acquired
Assets. Seller and its applicable Affiliates have taken reasonable precautions
to protect the secrecy, confidentiality and value of all Seller Trade Secrets.
Except as listed in Schedule 3.4(d), to Seller’s Knowledge, (i) there has been
no misappropriation or disclosure of any Seller Trade Secrets by any Person;
(ii) no employee, independent contractor or agent of Seller or its Affiliates
has misappropriated any Trade Secrets of any other Person in the course of
performance as an employee, independent contractor or agent of the Business; and
(iii) no employee, independent contractor or agent of Seller or its Affiliates
is in Default or breach of any term of any employment agreement, non-disclosure
agreement, assignment of invention agreement or similar agreement relating to
the Transferred Intellectual Property.
(e)    The Transferred Intellectual Property constitutes all of the Intellectual
Property necessary to operate the Business as currently conducted other than any
(i) Excluded Assets specifically listed or described in Schedule 3.4(e), or (ii)
Third-Party Intellectual Property licensed to Seller or its Affiliates pursuant
to an Intellectual Property Agreement to be transferred to Buyer pursuant to
this Agreement or which Seller will have the right to sublicense to Buyer
following the Closing.
(f)     Except as listed in Schedule 3.4(f), Seller or its Affiliates have not
infringed, misappropriated, interfered with or otherwise violated (collectively,
“Infringed,” “Infringing” or “Infringement”), and are not Infringing, any
Intellectual Property of any Person relating to the Products or the Business,
except, in each case, as would not be material to Seller, and no claim of
Infringement of the Intellectual Property of any Person is pending or to
Seller’s Knowledge threatened against Seller, its Affiliates or any Person who
may be entitled to be indemnified by Seller or its Affiliates for such
Infringement relating to the Transferred Intellectual Property, the Products or
the Business. Except as listed in Schedule 3.4(f), neither Seller nor its
Affiliates have received any written notice alleging Infringement of the
Intellectual Property of any Person regarding the Transferred Intellectual
Property, the Products or the Business. To Seller’s Knowledge, no third party is
Infringing any Transferred Intellectual Property.
(g)    Neither the execution, delivery, or performance of this Agreement or any
Collateral Agreements, nor the consummation of any of the transactions
contemplated hereby or thereby, will, with or without notice or the lapse of
time, result in, or give any other Person the right or option to cause or
declare, (i) a loss of rights in, or Lien on, or the acceleration of any rights
with respect to any Transferred Intellectual Property; (ii) a breach of, change
in, or termination or other right arising under, any Intellectual Property
Agreement; (iii) the release, disclosure, or delivery of any Transferred
Intellectual Property by or to any escrow agent or other


35





--------------------------------------------------------------------------------





Person; or (iv) the grant, assignment, or transfer to any other Person of any
license or other right or interest under, to, or in any of Transferred
Intellectual Property.
(h)    Except as listed in Schedule 3.4(h), all computers, workstations,
routers, hubs, switches, communication lines and other information technology
assets and equipment used or held for use in connection with the operation of
the Business as currently conducted, whether in use by the Seller or a vendor to
the Business (collectively with all associated documentation used in connection
with the operation of the Business, “Information Technology Systems”) operate
and perform in all material respects in accordance with their documentation and
functional specifications and are and have been within the past 12 months free
of (i) any critical defects, including any critical error or critical omission
in the processing of any transactions and (ii) any disabling codes or
instructions and any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop
dead device,” “virus” or hardware components that would permit or cause
unauthorized access or the unauthorized disruption, impairment, disablement or
erasure of such Information Technology Systems or data or other software stored
therein (“Contaminants”). Seller and its Affiliates take, and have taken,
reasonable steps and implement, and have implemented, reasonable procedures,
common in the industry under the circumstances which are intended to (x) ensure
that the Information Technology Systems used in connection with the operation of
the Business are reasonably free from Contaminants, (y) reasonably ensure the
security and integrity of Personal Information and other proprietary data,
protect against hazards or threats to the security or integrity of Personal
Information and other proprietary data and (z) reasonably prevent unauthorized
access to Personal Information and other proprietary data. Seller and its
Affiliates takes and has taken reasonable steps common in the industry under the
circumstances to safeguard and back-up at secure off-site locations the
Information Technology Systems. Except as listed in Schedule 3.4(h), to the
Seller’s Knowledge, there have been no unauthorized intrusions or breaches of
the security of any Information Technology Systems. Seller and its Affiliates
have taken reasonable steps common in the industry under the circumstances to
implement security patches or upgrades that are generally available for the
Information Technology Systems. Except as listed in Schedule 3.4(h), neither
Seller nor any of its Affiliates has experienced any material accidental loss,
alteration, disclosure or destruction of, misuse of, unauthorized third-party
access to, or damage to, data held or processed by or on behalf of Seller’s or
any of its Affiliates’ customers or employees, including Personal Information
and Cardholder Data.

3.5    Litigation; Proceedings. Except as set forth in Schedule 3.5, there are
no (a) outstanding Judgments relating to the Business, the Acquired Assets, any
Product or the Facilities or (b) Proceedings pending or, to Seller’s Knowledge,
threatened, which relate to the Business, the Acquired Assets, any Product or
the Facilities. Seller and its Affiliates are not in Default under any Judgment
against Seller or its Affiliates with respect to the Business, the Acquired
Assets, any Product or the Facilities. There are no material investigations
pending or, to Seller’s Knowledge, threatened, which relate to the Business, the
Acquired Assets, any Product or the Facilities.


36





--------------------------------------------------------------------------------






3.6    Contracts.
(a)    Schedule 3.6(a) sets forth a true, correct and complete list of each of
the following Contracts (x) by which any of the Acquired Assets are bound or
affected or (y) to which Seller or any Affiliate of Seller is a party or by
which it is bound in connection with the Business or the Acquired Assets:
(i)    all Contracts not made in the ordinary course of business;
(ii)    all Contracts relating to the employment, severance, retention or change
in control;
(iii)    all collective bargaining agreements or any other labor or union
Contract;
(iv)    all Contracts containing a covenant that limits the freedom of Seller or
any officer, director, shareholder or Affiliate of Seller to compete with any
Person or to engage in any line of business;
(v)    all Contracts under which any Acquired Assets or any Facility are subject
to a Lien or Seller or its Affiliates have borrowed any money, or issued any
note, bond, debenture, loan, letter of credit, guarantee or other evidence of
indebtedness to any Person;
(vi)    all Contracts with (A) Seller or any of its Affiliates or (B) any
officer, director, member or manager of Seller or its Affiliates;
(vii)    all Contracts with a Governmental Authority;
(viii)    all leases of real property;
(ix)    all Contracts with a broker or a distributor involving annual aggregate
consideration in excess of $20,000;
(x)    all co-manufacturing or co-packing agreements involving annual aggregate
consideration in excess of $20,000;
(xi)    all Contracts with any customer involving annual aggregate consideration
in excess of $20,000 (other than standard form purchase orders, the form of
which has been previously provided to Buyer);
(xii)    all Contracts with any Business Employee or consultant;
(xiii)    all confidentiality agreements, other than (A) standard form
confidentiality agreements with employees or consultants, the form of which has
been previously provided to Buyer and (B) standard confidentiality clauses in
customer, broker, or distributor Contracts, each of which has been previously
provided to Buyer;


37





--------------------------------------------------------------------------------





(xiv)    all Contracts relating to the acquisition of any business or Person by
merger, consolidation, asset purchase or any other means;
(xv)    all Contracts that limit or restrict the ability of the Seller to
develop, manufacture, market or sell any Product for any period of time, in any
territory, to or for any particular customer or group of customers or in any
other material respect;
(xvi)    all Intellectual Property Agreements; or
(xvii)    all other Contracts that have an aggregate future expenditure
liability, actual or potential, to any Person in excess of $50,000.
Seller has delivered to Buyer true, correct and complete copies of all of the
Contracts listed on Schedule 3.6(a), including all amendments and supplements
thereto.
(b)    Except as set forth in Schedule 3.6(b), all Contracts set forth, or
required to be set forth on Schedule 3.6(a), are, and all Contracts that are
required to be set forth in Schedule 6.14 will be, valid, binding, in full force
and effect and are enforceable by Seller or its Affiliates in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights and remedies generally and by the effect of equity principles.
Seller and its Affiliates and, to Seller’s Knowledge, all other parties to
Contracts required to be set forth in Schedule 3.6(a), have complied in all
material respects with the provisions thereof. None of Seller, its Affiliates,
nor, to Seller’s Knowledge, any other party to a Contract required to be set
forth in Schedule 3.6(a) is in material Default thereunder and no notice of any
claim of material Default has been given to or made by Seller or its Affiliates
or, to Seller’s Knowledge, any other party to a Contract required to be set
forth Schedule 3.6(a).
(c)    Except as set forth in Schedule 3.6(c), no Consent from any other Person
under any Contract set forth or required to be set forth on Schedule 3.6(a) is
required to be obtained by Seller or its Affiliates in connection with the
execution or delivery of this Agreement and the Collateral Agreements to which
they are party, or the consummation of the transactions contemplated hereby and
thereby.

3.7    Customers, Distributors, Suppliers; Brokers and Co-Manufacturers.
Schedule 3.7 sets forth a true, correct and complete list for the year ended
December 31, 2016 and the six-month period ended June 30, 2017, of: (a) the 20
largest (in terms of dollar amount) customers of the Business, showing the total
sales to each such customer during such period; (b) each distributor to which
$250,000 or more of total sales were made by Seller or its Affiliates in
connection with the Business during any such period, showing the total sales to
each such distributor during such period; (c) the 20 largest (in terms of dollar
amount) suppliers of the Business, showing the total purchases from each such
supplier during such period; (d) the 10 largest (in terms of dollar amount)
brokers of the Business, showing the total payments made by Seller to such
brokers during such period; and (e) all co-manufacturers of the Business,
showing the total amount of Products manufactured by such co-manufacturers
during such period. Since December 31, 2016, there has been no material adverse
change in the business relationships of


38





--------------------------------------------------------------------------------





Seller or its Affiliates with any customer, distributor, supplier, broker or
co-manufacturer named or required to be named in Schedule 3.7. Seller and its
Affiliates have not received any communication from any customer, distributor,
supplier, broker or co-manufacturer named or required to be named in Schedule
3.7 of any intention to terminate or materially reduce purchases of Products
from, sales of supplies to or the brokerage or co-manufacturer relationship with
Seller, its Affiliates or the Business.

3.8    Compliance with Laws.
(a)    Since January 1, 2012, Seller and its Affiliates (with respect to the
Business, Acquired Assets, Products and Facilities) and the Business have
operated, and currently Seller and its Affiliates are, in compliance in all
material respects with all Laws relating to the Business, Acquired Assets,
Liabilities, Products and Facilities, including the Laws of the FDA and the
USDA, and including all Laws governing import and export activity. Neither
Seller nor any of its Affiliates has received any notice to the effect that, or
otherwise been advised that, they are in material non-compliance with any such
Laws.
(b)    Neither Seller nor its officers, directors, employees, agents or
Affiliates (i) has made at any time any unlawful payment or given, offered,
promised, or authorized or agreed to give, any money or thing of value to any
Person in violation of applicable Anti-Corruption Laws, or (ii) has otherwise
been, or is currently, in violation of applicable trade or economic Sanctions
Laws and embargoes.
(c)    A privacy policy regarding Seller’s and its Affiliates’ collection,
storage, use and distribution of the Personal Information of visitors to
Seller’s websites and customers and purchasers of the Products purchased through
those websites, is and has been posted and accessible to individuals at all
relevant times on Seller’s websites and all such posted policies are accurate
and have not contained any material omissions of Seller’s or its Affiliates’
privacy practices or practices concerning the collection, use, storage,
registration and disclosure of Personal Information. Seller and its Affiliates
have complied, at all times and in all material respects, with their posted
privacy policies and Laws applicable to such Personal Information. The
execution, delivery or performance of this Agreement will not result in any
material violation of any contractual commitments regarding Personal Information
or any Law regarding Personal Information. Seller and its Affiliates have all
necessary authority to receive, access, collect, use, transfer, store, handle
and disclose the Personal Information in their possession or under their control
in connection with the operation of the Business. Seller and its Affiliates have
at all times made all disclosures to, and obtained any necessary consents and
authorizations from, users, customers, employees, contractors and other
applicable Persons required by Law relating to information privacy and security.
(d)    To the extent that Seller and its Affiliates receive, processes, transmit
or store any financial account numbers (such as credit cards, bank accounts,
PayPal accounts, debit cards), passwords, CCV data, cardholder data (including
as such term is defined in the Payment Card Industry Data Security Standards, as
amended from time to time (“PCI DSS”)) (collectively, “Cardholder Data”), the
representations and warranties of this Section 3.8(d) apply: except as set forth
in Schedule 3.8(d), Seller’s and its Affiliates’ information security


39





--------------------------------------------------------------------------------





procedures, processes and systems have at all times met or exceeded all Laws
applicable to such Cardholder Data, and contractual obligations (including any
obligations imposed in supplier or carrier contracts) related to the collection,
storage, processing and transmission of Cardholder Data, including those
established by applicable Governmental Authority, payment brands, and the
Payment Card Industry Standards Council (including the PCI DSS). Except as set
forth in Schedule 3.8(d), with respect to the Business, there has never been a
material security breach involving any such Cardholder Data. No material breach,
deficiency or non-compliance was identified in the most recent audit of Seller
and its Affiliates relating to its compliance with PCI DSS. For all periods when
Seller and its Affiliates received, processed, transmitted or stored any
Cardholder Data, Seller and its Affiliates have implemented and complied, in all
material respects, with procedures for the regular audit of its systems related
with PCI DSS.

3.9    Permits. Schedule 3.9(a)(i) sets forth a true, correct and complete list
of all Permits (including Environmental Permits) required under any Law
(including Environmental Laws and the Laws of the USDA or FDA) in the operation
of the Business and the Acquired Assets. Since January 1, 2012, Seller and its
Affiliates have had all such Permits. Seller and its Affiliates own or possess
such Permits free and clear of all Liens. Except as set forth in Schedule
3.9(a)(ii), (A) all such Permits are validly held by Seller or its Affiliates,
and Seller and its Affiliates are, and have been since January 1, 2012, in
compliance in all material respects with the terms and conditions thereof, and
(B) neither Seller nor its Affiliates has received written notice of any claim
of Default or a Proceeding relating to the revocation or material modification
of any such Permits, and (C) all such Permits on the Closing Date are renewable
or are subject to reissuance by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine filing fees or the need to agree to any
condition that would materially impair the operation of the Business as
currently conducted. Schedule 3.9(a)(iii) sets forth a true, correct and
complete list of all Consents of Governmental Authorities or other Persons
required to transfer all such Permits to Buyer as contemplated by this
Agreement.

3.10    Brokers. Except as set forth on Schedule 3.10, neither Seller nor its
officers, directors, employees or Affiliates have employed or made any agreement
with any broker, finder or similar agent or any Person or firm which will result
in the obligation of Buyer or any of its Affiliates to pay any finder’s fee,
brokerage fee or commission or similar payment in connection with the
transactions contemplated hereby. All fees, commissions or like payments payable
to any broker, finder or similar agent identified on Schedule 3.10 shall be paid
at Closing, and following the Closing, neither Buyer nor any of its Affiliates
will have any obligation of any kind with respect to such broker, finder or
similar agent.

3.11    Inventory; Receivables.
(a)    At the Effective Time, the Inventory will (i) be usable and saleable in
the ordinary course of business, (ii) meet all applicable manufacturing
specifications and be free of defects in workmanship and materials, (iii) not be
adulterated, contaminated or misbranded in any material respect within the
meaning of the Food, Drug and Cosmetic Act, as amended, or


40





--------------------------------------------------------------------------------





any other Law and (iv) be at levels consistent with the historical requirements
of the Business as measured against the one-year period prior to the Effective
Date.
(b)    All existing accounts receivable relating to the Products (including
those accounts receivable reflected in the Financial Statements that have not
yet been collected and those accounts receivable that have arisen since the date
of the Most Recent Balance Sheet and have not yet been collected): (i)
represent, in all material respects, valid obligations of customers of the
Business arising from bona fide transactions entered into in the ordinary course
of business; and (ii) are current and will be collected in full when due,
without any counterclaim or set off (net of an allowance for doubtful accounts
not to exceed $15,047 in the aggregate).

3.12    Financial Statements; No Undisclosed Liabilities; Internal Controls.
(a)    Schedule 3.12(a) sets forth (i) the unaudited balance sheet (the “Most
Recent Balance Sheet”) for the Business for the six-month period ended June 30,
2017 and the related statements of operations, statements of changes in
stockholders’ and members’ equity, and statements of cash flows for the
three-month period then ended, and (ii) the audited financial statements
consisting of the balance sheet for the Business for the fiscal years ended
December 31, 2016 and December 31, 2015, and the related statements of
operations, statements of changes in stockholders’ and members’ equity, and
statements of cash flows for the years then ended (collectively, the “Financial
Statements”). The Financial Statements have been prepared in conformity and in
accordance with GAAP applied on a consistent basis, have been prepared from
Seller’s books and records, and present fairly in all material respects the
results of operations of the Business for the periods indicated therein.
(b)    There are no material Liabilities with respect to the Business, except
(i) Liabilities which are set forth on the face of the Most Recent Balance
Sheet, (ii) Liabilities incurred since the date of Most Recent Balance Sheet in
the ordinary course of business and which are not, individually or in the
aggregate, material in amount, (iii) the Excluded Liabilities and (iv) as set
forth in Schedule 3.12(b).
(c)    The internal controls and procedures of Seller and its Affiliates
relating to the Business are sufficient to ensure that the Financial Statements
are accurate in all material respects. Seller and its Affiliates maintain proper
and adequate internal accounting controls in connection with the Business which
provide reasonable assurance that (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
prepare the financial statements of the Business and to maintain accountability
for the assets of the Business; (iii) access to the assets of the Business is
permitted only in accordance with management’s authorization; (iv) the reporting
of the assets of the Business is compared with existing assets at regular
intervals; and (v) accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis. To Seller’s
Knowledge, there is no fraud, suspected fraud or allegation of fraud affecting
the Business by management of the Business, employees who have significant roles
in Seller’s or its Affiliate’s internal controls or other employees of Seller or
its Affiliates whose fraud could have a material effect on the Financial
Statements.


41





--------------------------------------------------------------------------------






3.13    Environmental Matters.
(a)    The Facilities are now and have always been, and the Business is now and
has always been operated, in compliance with Environmental Law in all material
respects.
(b)    There is no prior or current unresolved, alleged or actual violation of
or state of noncompliance with any Environmental Law related to Facilities, the
Business and/or the Acquired Assets. 
(c)    Seller and its Affiliates have all Environmental Permits necessary to
operate the Acquired Assets and the Facilities as currently operated. All such
Environmental Permits are in full force and effect, and there are no pending
judicial or regulatory proceedings by any Governmental Authority that could
reasonably be expected to result in the termination, revocation, or materially
adverse modification of any such Environmental Permit. Seller and its Affiliates
at all times in the past have had all Environmental Permits necessary to operate
the Acquired Assets and the Facilities as previously operated.
(d)    There has been no Release of any Hazardous Substance on, under, from, or
at any Facility. Neither Seller nor any of its Affiliates has Released any
Hazardous Substance on, under, from or at any other location. Neither Seller nor
any of its Affiliates has engaged in the Handling of Hazardous Substances, other
than in a manner that complied with Environmental Law and in a manner that could
not reasonably be expected to require a Remedial Action. No Facility is listed
or proposed for listing on the “National Priorities List” under the
Comprehensive Environmental Response, Compensation and Liability Act, or any
similar governmental list of sites requiring material investigation or cleanup.
There are not now or at any time in the past, any underground storage tanks or
Hazardous Substances currently located on, in, under, affecting or threatening
the Facilities. 
(e)    No Environmental Claims have been made or, to Seller’s Knowledge,
threatened with respect to the Facilities or the Business. No investigation
(including a CERCLA Section 104 request for information or any state law
analogue), removal, cleanup, remediation or other governmental or regulatory
action related to any Environmental Law has been instituted, or to Seller’s
Knowledge, is threatened with respect to any of the Facilities or the Business.
(f)    There are no Judgments or agreements with, or Liens by, any third Person
(including any Governmental Authority) relating to any Environmental Law and the
Business which regulates, obligates, binds or in any way affects Seller, its
Affiliates, the Business, or, in the case of any such Lien, any Acquired Asset
or Facility.
(g)    Seller has made available to Buyer true, correct and complete copies in
its control or possession of (i) all sample results, environmental or safety
audits or inspections, or other written reports or material correspondence
concerning environmental issues relating to the Business, the Facilities or the
Acquired Assets and (ii) all Environmental Permits necessary to operate the
Acquired Assets as currently operated.


42





--------------------------------------------------------------------------------





(h)    With respect to the Facility located at 19730 NE Sandy Blvd, Portland,
Oregon (the “Portland Site”): (i) the known environmental contamination
underneath the Portland Site has not negatively impacted the health of any
employees at the Portland Site, (ii) neither Seller nor any Affiliate of Seller
has used at the Portland Site any solvent described in Consent Order
WMCSR-NWR-96-08 entered into by the Oregon Department of Environmental Quality,
Cascade Corporation, and the Boeing Company, nor has Seller or any Affiliate of
Seller contributed to or exacerbated the known environmental contamination at
the Portland Site, and (iii) neither Seller nor any Affiliate of Seller has in
its possession or control any indoor air sampling data from the Portland Site.

3.14    Products.
(a)    Schedule 3.14(a) sets forth a true, correct and complete list of each
product manufactured, marketed and/or sold by Seller or its Affiliates (or any
predecessor-in-interest) in connection with the Business since January 1, 2012
(collectively with each other product currently being researched and developed
by Seller or its Affiliates or which Seller or its Affiliates currently intend
to commence manufacturing, marketing and/or selling in connection with the
Business, the “Products,” and each individually, a “Product”). Since January 1,
2012, in connection with the Business, Seller and its Affiliates (i) have not
had any Product or manufacturing site (whether Seller or Affiliate owned, or
that of a contract manufacturer for Products) subject to a Governmental
Authority (including the FDA and the USDA) shut down or subject to import or
export prohibition and (ii) have not received any Governmental Authority notice
of inspectional observations, warning letters, untitled letters, requests or
requirements to make material changes to their Products, or sites or processes,
or similar correspondence or notice from the FDA, the USDA or other state or
local authority alleging or asserting material noncompliance with any Law or
material Permit or such requests or requirements of a Governmental Authority.
Since January 1, 2012, neither Seller nor any of its Affiliates has received any
material non-compliance records from any Governmental Authority.
(b)    Schedule 3.14(b) sets forth a true, correct and complete list of: (i)
Safety Notices since January 1, 2012; (ii) the dates such Safety Notices, if
any, were resolved or closed; and (iii) any material written complaints received
by Seller or any Seller Party with respect to any of the Products that are
currently unresolved. To Seller’s Knowledge, there are no facts that would be
reasonably likely to result in (x) a Safety Notice with respect to any of the
Products or (y) a termination or suspension of marketing or testing of the
Products.
(c)    Since January 1, 2012, no Products manufactured, sold or delivered by the
Business have been adulterated, contaminated or misbranded or shipped in
interstate commerce in material violation of the Food, Drug and Cosmetic Act, as
amended, or any other Law.
(d)    Since December 31, 2016, neither Seller nor any of its Affiliates has
received any written notice from any material supplier threatening to cease
supplying products to Seller or its Affiliates.


43





--------------------------------------------------------------------------------






3.15    Employee Benefits.
(a)    Schedule 3.15(a) sets forth a true, correct and complete list of each
material Seller Plan. With respect to each such Seller Plan, Seller has made
available to Buyer true, complete and correct copies of the following (as
applicable): (i) the current Seller Plan document and any amendments thereto
(or, in the case of any such Seller Plan that is unwritten, written descriptions
thereof), (ii) the summary plan description, if any, and any material
modifications thereto, (iii) the most recent determination letter from the
Internal Revenue Service, if any, for such Seller Plan, (iv) any related trust
agreements, insurance contracts and other funding arrangements, (v) the three
most recent Forms 5500 required to have been filed, including all schedules
thereto, and (vi) any notices to or from the Internal Revenue Service or any
office or representative of the Department of Labor or any other Governmental
Authority relating to any compliance issues in respect of such Seller Plan.
Except as listed on Schedule 3.15(a), neither Seller nor any of its Affiliates
has made any plan or commitment to create any additional Plan, or modify or
change any existing Seller Plan in a manner that would increase the compensation
or benefits provided to any Business Employee or the spouses, beneficiaries or
other dependents thereof.
(b)    Schedule 3.15(b) identifies each Seller Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code (“Qualified
Plans”). The Internal Revenue Service has issued (i) a favorable determination
letter with respect to each Qualified Plan and the related trust, or (ii) an
opinion letter with respect to the form of such plan and trust as to its
qualification, in each case, that has not been revoked, and each Qualified Plan
and the related trust is so qualified, and, to the Seller’s Knowledge, nothing
has occurred that would reasonably be expected to adversely affect the qualified
status of any Qualified Plan or any related trust.
(c)    Each Seller Plan (and each related trust, insurance Contract or fund) has
been maintained, contributed to, funded, operated and administered in all
material respects in accordance with their respective terms and in compliance
with all Laws (including the Code and other Tax provisions related to any
favorable Tax treatment intended for any such Seller Plan or applicable to plans
of its type). There are no material pending or, to Seller’s Knowledge,
threatened claims involving any Seller Plan (other than routine claims for
benefits). With respect to each Seller Plan, no event has occurred and, to
Seller’s Knowledge, there exists no condition or set of circumstances, in any
case, in connection with which Buyer or any of its Affiliates could be subject
to any Liability under the terms of, or with respect to, such Seller Plan, or
under ERISA, the Code or any other Law with respect to such Seller Plan.
(d)    Except as set forth in Schedule 3.15(d), (i) no Seller Plan is a Pension
Plan and (ii) neither Seller nor any ERISA Affiliate maintains, sponsors,
contributes to or is required to contribute to, or has at any time during the
last six years maintained, sponsored, contributed to or been required to
contribute to, (A) any Multiemployer Plan or (B) any plan that has two or more
contributing sponsors at least two of whom are not under common control, within
the meaning of Section 4063 of ERISA.


44





--------------------------------------------------------------------------------





(e)    There does not now exist, nor do any circumstances exist that would
result in, any current or contingent Liability under (i) Title IV of ERISA, (ii)
Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code, or (iv) as a
result of the failure to comply with the continuation of coverage requirements
of ERISA Section 601 et seq., and Section 4980B of the Code, in each case, that
could be expected to be or become a Liability of the Business or Buyer or its
Affiliates following the Effective Time.
(f)    Except as set forth on Schedule 3.15(f), no Seller Plan provides life,
medical, dental, vision or other welfare benefits to Persons who are not current
Business Employees or their dependents or for periods after termination of
employment, except as required by Part 6 of Subtitle B of Title I of ERISA or
any similar state Law and at such Persons’ expense.
(g)    No Business Employees are “leased employees” (within the meaning of
Section 414(n) of the Code).
(h)    Except as set forth on Schedule 3.15(h), neither the execution of this
Agreement nor the transactions contemplated by this Agreement will, alone or in
combination with any other event or events, (i) entitle any Business Employee to
any payment or benefit, or (ii) result in the increase, acceleration, vesting or
funding of any payment or benefit with respect to any Business Employee.
(i)    No Seller Plan that Seller or its Affiliates maintain, establish or
contribute to for the benefit of any Business Employee is governed by the laws
of any jurisdiction other than the United States or provides compensation or
benefits to any current or former Business Employee who resides out of the
United States.

3.16    Taxes.
(a)    Seller has timely filed (taking into account any extensions of time for
such filings that have been properly and timely requested by Seller) all Tax
Returns that were required to be filed. All such Tax Returns are complete and
accurate in all material respects. All Taxes owed by Seller (whether or not
shown on any Tax Return) have been paid. Seller is not currently the beneficiary
of any extension of time within which to file any Tax Return. To Seller’s
Knowledge, no claim has been made in the three-year period prior to the
Effective Time by an authority in a jurisdiction in which Seller does not file a
Tax Return that Seller is or may be subject to taxation by that jurisdiction in
respect of Taxes that would be covered by or the subject of such Tax Return.
(b)    There are no Liens on any of the Acquired Assets for Taxes (other than
for current Taxes not yet due and payable).
(c)    There are no pending or, to Seller’s Knowledge, threatened audits,
investigations, disputes, notices of deficiency, claims or other Proceedings for
or relating to any Liability for Taxes of Seller. Seller has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.


45





--------------------------------------------------------------------------------





(d)    The unpaid Taxes of Seller do not, as of the date of the Most Recent
Balance Sheet, exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Most Recent Balance Sheet (rather than in
any notes thereto). Since the date of the Most Recent Balance Sheet, Seller has
not incurred any liability for Taxes outside the ordinary course of business
consistent with past practice.
(e)    Neither the execution of this Agreement nor the transactions contemplated
by this Agreement will, alone or in combination with any event or events, result
in any “parachute payment” under Section 280G of the Code (or any corresponding
provision of state, local, or foreign tax law) to any Business Employee.
(f)    No compensation paid by Seller has been within the past six years, or
would reasonably be expected to be, includable in the gross income of any
“service provider” (within the meaning of Section 409A or Section 457A of the
Code) of Seller by reason of a violation of Section 409A and/or Section 457A of
the Code. Seller is not a party to, or is otherwise obligated under, any Seller
Plan or any other plan, policy, agreement or arrangement that provides for the
gross-up or reimbursement of Taxes, including but not limited to any Taxes
imposed under Section 409A or 4999 of the Code (or any corresponding provisions
of state or local Law), in each case, with or for the benefit of any Business
Employee.
(g)    No Acquired Asset (i) is property required to be treated as owned by
another Person pursuant to the provisions of Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended and in effect immediately prior to the
enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h) of the Code, (iii) is “tax-exempt
bond financed property” within the meaning of Section 168(g) of the Code, (iv)
secures any debt the interest of which is tax-exempt under Section 103(a) of the
Code or (v) is subject to a 467 rental agreement as defined in Section 467 of
the Code.
(h)    Seller has been at all times during its existence a validly electing “S
corporation” within the meaning of Sections 1361 and 1362 of the Code and under
all corresponding provisions of applicable state and local Tax laws to the
extent they recognize S corporation status, and no action will be taken prior to
the Closing to terminate Seller’s S corporation election or status. The United
States Internal Revenue Service has not challenged or threatened to challenge
the status of Seller as an S corporation for U.S. federal income tax purposes
under the Code. Seller has not, in the past ten years, acquired assets from
another corporation in a transaction in which Seller’s Tax basis for the
acquired assets was determined, in whole or in part, by reference to the Tax
basis of the acquired assets (or any other property) in the hands of the
transferor.

3.17    Sufficiency of Acquired Assets. The Acquired Assets, together with the
Excluded Assets, constitute all of the business, properties, assets and rights
of any kind, whether tangible or intangible, real or personal, used in, held for
use in or related to the Business. Except as set forth in Schedule 3.17, the
Acquired Assets, together with the services to be provided under the Transition
Services Agreement and the Co-Manufacturing Agreement are sufficient to permit


46





--------------------------------------------------------------------------------





Buyer and its Affiliates to conduct the Business immediately following the
Effective Time in the same manner as currently being conducted.

3.18    No Material Adverse Effect.
(a)    Since December 31, 2016, no event, occurrence or development that has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, and Seller and its Affiliates have conducted the
Business in all material respects in the ordinary course, so as to preserve the
Business, the Acquired Assets and the Facilities intact and to preserve the
goodwill of Seller’s or its Affiliates’ suppliers, customers, distributors,
co-manufacturers and others having business relations with the Business.
(b)    Except as set forth in Schedule 3.18(b), since December 31, 2016, there
has not been any:
(i)    change in the key management structure for the Business;
(ii)    sale, assignment, transfer, conveyance, lease, mortgage, pledge or other
disposal or abandonment of the Facilities or any other material assets, except
for sales of finished goods inventory in the ordinary course of business;
(iii)    material loss, damage or destruction to, or any material interruption
in the use of any Acquired Asset, whether or not covered by insurance;
(iv)    except as may have be required by Law or by a Seller Plan as in effect
on the date hereof (and disregarding the payment of, or promise to pay, stay or
similar bonuses that are the sole responsibility of Seller or its Affiliates),
(A) issuance, grant, creation or material increase to the compensation or
benefits of any current or former Business Employee (including under any bonus,
severance or termination pay arrangement), or (B) adoption, entering into or
amendment in any material respect any Seller Plan, agreement (including any
employment or severance agreement), trust, fund or other arrangement for the
benefit or welfare of any current Business Employee, or payment of any benefit
not required to be paid by any existing Seller Plan;
(v)    recognition of any union or other labor organization as the
representative of any Business Employees, or entry into any new, or a material
amendment to any existing, collective bargaining or works council agreement with
any labor organization, works council or other representative of any of the
Business Employees
(vi)    entry into any Contract that would be required to be set forth in
Schedule 3.6(a);
(vii)    cancellation of any debts or claims or amendment, termination or waiver
of any rights constituting Acquired Assets;
(viii)    acceleration, termination, material modification to or cancellation of
any Transferred Contract or material Permit;


47





--------------------------------------------------------------------------------





(ix)    incurrence or assumption of any material Liabilities or Indebtedness for
borrowed money of the Business or guarantee of any such Liabilities or
Indebtedness;
(x)     change in any method of accounting or accounting practice or policy
applicable to the Business other than those required by GAAP;
(xi)    material change or modification in cash management practices and
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts receivable,
accrual of accounts receivable, inventory control, prepayment of expenses,
payment of trade accounts payable, accrual of other expenses, deferral of
revenue and acceptance of customer deposits;
(xii)    (A) failure of Seller or its Affiliates in any material respect to pay
the accounts payable and debts owed or obligations due with respect to the
Business, or pay or discharge when due any Liabilities with respect to the
Business in the ordinary course of business; or (B) failure of Seller or its
Affiliates in any material respect to collect its accounts receivable with
respect to the Business in the ordinary course of business;
(xiii)    entry into any agreement licensing, sub-licensing or disposing of any
Transferred Intellectual Property or Seller’s rights to any Third-Party
Intellectual Property to any Person;
(xiv)    imposition of any Lien, other than a Permitted Lien, upon any of the
Acquired Assets; or
(xv)    entry into any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

3.19    Employment and Labor Relations.
(a)    Schedule 3.19(a) sets forth, to the extent permitted by Law, with respect
to each Business Employee, a true, correct and complete schedule (the “Business
Employee List”) indicating (i) whether such Business Employee has full-time,
part-time, or temporary status, (ii) the location at which the Business Employee
works, (iii) name and job title, (iv) hourly rate of pay or base annual salary,
as applicable, (v) target cash bonus opportunities for the current year, (vi)
service date used for crediting length of service for purpose of the Seller
Plans, and (vii) which of such Business Employees are on leave of absence and
which of such Business Employees are eligible to return to work under Seller’s
or its applicable Affiliates’ policies, and specifying the type of leave of
absence and anticipated return date from such leave of absence.
(b)    Since January 1, 2012, Seller and its Affiliates have complied in all
material respects with all Laws, and all agreements and Contracts relating to
employment, employment practices, immigration, wages, hours and terms and
conditions of employment with respect to the Business Employees, including
employee compensation matters, and have correctly classified Business Employees
as exempt employees, non-exempt employees or non-


48





--------------------------------------------------------------------------------





employees or other relevant categories under the Fair Labor Standards Act, the
Code, other Laws and all Seller Plans. No employment loss, layoff, or other
similar event has occurred within the past three years that, when aggregated
with other such events, would trigger the notice or damages provisions of the
WARN ACT with respect to Seller or any of its Affiliates.
(c)    Except as set forth in Schedule 3.19(c), neither Seller nor any of its
Affiliates (i) is party to any labor agreements with respect to the Business
Employees with any labor organization, group or association, or (ii) has
voluntarily recognized, is negotiating a collective bargaining agreement with or
has agreed to negotiate a collective bargaining agreement with any labor
organization, group or association with respect to the Business Employees. There
are no efforts by organized labor or its representatives pending or, to Seller’s
Knowledge, threatened against Seller or its Affiliates to unionize any non-union
Business Employees.
(d)    Since January 1, 2012, there have been and there are no (i) strikes, work
stoppages, work slowdowns, lockouts or other organized labor disruptions pending
or, to Seller’s Knowledge, threatened against or involving the Business or the
Facilities or (ii) unfair labor practice charges, grievances, complaints, claims
or judicial or administrative proceedings pending, in each case, which are
pending or, to Seller’s Knowledge, threatened by or on behalf of any Business
Employees or any other employees or service providers of Seller or any Seller
Affiliate, and, to Seller’s Knowledge, no facts or events exist or occurred
which could reasonably be expected to form the basis for any such claims.
(e)    Seller and its Affiliates have, or have caused to be, timely paid, in
full to all Business Employees, or with respect to amounts not yet due, made
appropriate accruals for on its books of account, all wages, commissions,
bonuses and other compensation or benefits for all services performed by them.

3.20    Intercompany Arrangements. Except as set forth in Schedule 3.20, there
is no Contract, between or among Seller or its Affiliates or between or among
such Affiliates that is used in, held for use in, arises out of or relates to
the Business; nor are there any intercompany obligations owed between or among
Seller or its Affiliates, or between or among such Affiliates that is used in,
held for use in, arises out of or relates to the Business.

3.21    Insurance. Schedule 3.21 sets forth a true, correct and complete list of
all current insurance policies or binders maintained by, or for the benefit of,
Seller or the Business, in each case as of the date of this Agreement covering
the current period (collectively, the “Insurance Policies”) and true, correct
and complete copies of such Insurance Policies have been provided to Buyer. Such
Insurance Policies are in full force and effect. Neither Seller nor any of its
Affiliates has received any notice of cancellation of, premium increase with
respect to, or alteration of coverage under, any of such Insurance Policies. All
premiums due on such Insurance Policies as of the date of this Agreement have
been paid or, if due and payable prior to Closing, will be paid prior to Closing
in accordance with the payment terms of each Insurance Policy. All such
Insurance Policies (a) are valid and binding in accordance with their terms; and
(b) have not been subject to any lapse in coverage. There are no claims related
to the Business pending under any such Insurance Policies as to which coverage
has been questioned, denied or disputed or in respect of which there is an


49





--------------------------------------------------------------------------------





outstanding reservation of rights. Neither Seller nor any of its Affiliates is
in default under, or has otherwise failed to comply with, in any material
respect, any provision contained in any such Insurance Policy. The Insurance
Policies are sufficient for compliance in all material respects with all Laws
and Transferred Contracts to which either Seller or any of its Affiliates is a
party or by which it is bound.

3.22    Material Misstatements or Omissions; No Other Representations or
Warranties. No representations or warranties by the Seller Parties or their
respective Affiliates in this Agreement or the Collateral Agreements to which
they are a party, nor any document, exhibit, written statement, certificate or
schedule heretofore and theretofore or hereinafter and thereinafter furnished to
Buyer pursuant hereto and thereto, or in connection with the transactions
contemplated hereby and thereby, including the Disclosure Schedules, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact necessary to make the statements or facts contained
therein not misleading. The Seller Parties make no other representations and
warranties whatsoever, express or implied, except as set forth in this Article
3, the Collateral Agreements, or any certificate delivered in connection with
this Agreement or any Collateral Agreement.

3.23    Accredited Status.
(a)    Seller is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the United States federal securities Laws. Seller
can afford to bear the economic risk of holding shares of Parent Stock, once
distributed, for an indefinite period and can afford to suffer the complete loss
of Seller’s investment in such shares of Parent Stock. Seller’s knowledge and
experience in financial and business matters is such that Seller is capable of
evaluating the risks of any investment in shares of Parent Stock.
(b)    Seller acknowledges and agrees that the shares of Parent Stock issued to
Seller pursuant to this Agreement will be acquired by Seller solely for its
account for investment, not as a nominee or agent, and not with a view to or for
sale or distribution of such shares of Parent Stock or any part thereof (and
Seller has no present intention of selling, granting any participation in, or
otherwise distributing the same). Seller presently has no contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Parent Stock.
(c)    Seller acknowledges and agrees that the shares of Parent Stock are
“restricted securities” under the United States federal securities Laws, are
being issued pursuant to exemptions from registration and prospectus
requirements under applicable securities laws, and may be resold only in very
limited circumstances and in any case may not be resold in violation of this
Agreement and applicable securities Laws. Seller is aware of the provisions of
Rule 144, promulgated under the United States federal securities laws, which in
substance, permit limited public resale of “restricted securities” acquired,
directly or indirectly from the issuer thereof (or from an Affiliate of such
issuer), in a non-public offering subject to the satisfaction of certain
conditions. Seller acknowledges and agrees that the shares of Parent Stock are
subject to significant restrictions on transfer as set forth in this Agreement
and the Certificate of Designations. Each certificate or book-entry account
representing any such shares shall, until such time that the shares are not so
restricted under the Securities or subject to the provisions of


50





--------------------------------------------------------------------------------





this Agreement or the Certificate of Designations, as applicable, bear a legend
identical or substantially similar in effect to the following legends:
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. THE SECURITIES
REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF (i) THE ASSET PURCHASE
AGREEMENT, DATED AUGUST 18, 2017, BY AND AMONG THE COMPANY, BOYD COFFEE COMPANY,
AND THE OTHER PARTIES NAMED THEREIN AND (ii) THE CERTIFICATE OF DESIGNATIONS OF
SERIES A CONVERTIBLE PARTICIPATING CUMULATIVE PERPETUAL PREFERRED STOCK OF THE
COMPANY.
Notwithstanding the foregoing provisions of this Section 3.23(c), and subject to
the terms and conditions of this Agreement and the Certificate of Designations,
no such registration or opinion of counsel shall be necessary for a transfer of
Parent Stock without additional consideration by Seller to a shareholder of
record of Seller, as of the date hereof and as of the date of such transfer.
(d)    Seller has received and reviewed information about Parent and has had an
opportunity to discuss Parent’s business, management and financial affairs with
its management. Seller understands that such discussions, as well as any written
information issued by Parent, were intended to describe the aspects of Parent’s
business and prospects which Parent believes to be material, but were not
necessarily a thorough or exhaustive description. Seller acknowledges that (i)
neither Parent nor any of its Affiliates has made any representation or
warranty, express or implied, except as set forth herein, regarding any aspect
of the acquisition of the Parent Stock, or the operation or financial condition
of Parent, (ii) Seller is not relying upon Parent or any of its Affiliates in
making its decision to acquire the Parent Stock pursuant to this Agreement and
(iii) Buyer and Parent are relying upon the truth of the representations and
warranties in this Section 3.23(d) in connection with the acquisition of the
Parent Stock by Seller hereunder.
(e)    Seller hereby represents that neither Seller, nor any Person with whom
Seller shares beneficial ownership of the Parent Stock, is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act.
(a)    Seller further represents, warrants, certifies and covenants that (i) no
portion of Seller’s direct or indirect investment into Parent via the
acquisition of the Parent Stock or otherwise, whether on, before, or after the
date of this Agreement (collectively, the “Investment”) includes any proceeds
from a crime or other illegal act that would cause Parent to


51





--------------------------------------------------------------------------------





be in violation of any applicable anti-money laundering Laws (including the USA
PATRIOT Act), U.S. sanctions or embargoes, Anti-Corruption Laws (including the
U.S. Foreign Corrupt Practices Act of 1977, as amended) or any other Laws, (ii)
neither Seller nor any Affiliate of Seller is a national or resident of Iran,
Cuba, North Korea, Syria, Sudan, or the Crimea Region of Ukraine or is otherwise
subject to U.S. sanctions/embargoes or debarment by the U.S. government, (iii)
neither Seller nor any Affiliate of Seller appears on the List of Specially
Designated Nationals & Blocked Persons, Office of Foreign Assets Control, U.S.
Treasury Department or any other applicable list of sanctioned or debarred
Persons maintained by any government or international agency such as the World
Bank or Interpol, and (iv) Seller has not and will not violate any Laws with
respect to the Investment or otherwise in relation to Seller’s relationship with
Parent.

3.24    Solvency. Immediately after giving effect to the transactions
contemplated hereby Seller will be solvent and will: (a) be able to pay its
debts as they become due; (b) own assets that have a fair market value greater
than the amounts required to pay its debts (including a reasonable estimate of
the amount of all contingent liabilities); and (c) have adequate capital to
carry on its business as contemplated by this Agreement or any Collateral
Agreement. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated hereby with the intent
to hinder, delay or defraud either present or future creditors of Seller.

3.25    Independent Investigation. In making its decision to enter into this
Agreement and the Collateral Agreements, each of the Seller Parties acknowledges
and agrees, on behalf of itself and the other Seller Indemnitees, that it is not
relying on any representation or warranty made by Buyer or Parent other than as
set forth in this Agreement, the Collateral Agreements, or any certificate
delivered by Buyer or Parent in connection with this Agreement or any Collateral
Agreement.

ARTICLE 4    

REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as follows, which representations
and warranties are, as of the date hereof, and will be, as of the Closing Date
(other than representations and warranties that expressly speak only as of a
specific date or time, which will be true and correct as of such specific date
or time), true and correct:

4.1    Buyer’s Authority; No Conflicts.
(a)    Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Buyer and/or its applicable
Affiliates have all requisite corporate power and authority to execute and
deliver this Agreement and each of the Collateral Agreements to which they are a
party, and to perform their respective obligations hereunder and thereunder. All
other corporate proceedings required to be taken by Buyer and/or its applicable
Affiliates to authorize the execution, delivery and performance of this
Agreement and the Collateral Agreements to which they are a party and the
consummation of the


52





--------------------------------------------------------------------------------





transactions contemplated hereby and thereby have been duly and properly taken.
No other corporate proceedings on the part of Buyer and/or its applicable
Affiliates are necessary to authorize this Agreement and the Collateral
Agreements to which they are a party and to authorize the consummation of the
transactions contemplated hereby and thereby. This Agreement has been, and each
of the Collateral Agreements to which Buyer and/or its applicable Affiliates are
a party at Closing will be, duly executed and delivered by Buyer and/or its
applicable Affiliates and, assuming the due execution hereof and thereof by
Seller and its Affiliates party thereto, this Agreement and each of the
Collateral Agreements to which they are a party when executed will constitute,
the valid and binding obligation of Buyer and/or its applicable Affiliates,
enforceable against Buyer and/or its applicable Affiliates in accordance with
its terms, except as enforcement hereof and thereof may be limited by applicable
bankruptcy insolvency or other similar laws affecting creditors’ rights
generally and by general equitable principles.
(b)    The execution, delivery and performance of this Agreement by Buyer does
not and will not, and the execution, delivery and performance by Buyer and its
applicable Affiliates of each Collateral Agreement to which they are a party
will not violate, breach, conflict with, constitute (with or without due notice
or lapse of time or both) a Default under, or result in the creation of any Lien
(other than Permitted Liens) on any asset of Buyer and its applicable Affiliates
under (i) any provision of Buyer’s or such Affiliates’ articles of
incorporation, by-laws or similar organizational documents, (ii) any Judgment or
Law that is applicable to Buyer, such Affiliates or any of their respective
properties or assets or (iii) any material Contract or Permit to which Buyer or
such Affiliates is a party or by which any of its properties or assets is bound.
No Consents of Governmental Authorities are required to be obtained by Buyer or
its Affiliates in connection with the execution or delivery of this Agreement
and the Collateral Agreements to which they are party, or the consummation of
the transactions contemplated hereby and thereby.

4.2    Litigation; Proceedings. There are no material (a) outstanding Judgments
against Buyer or its Affiliates that would prevent, or otherwise materially
adversely affect the ability of Buyer or such Affiliates to consummate, the
transactions contemplated hereby or by the Collateral Agreements; or
(b) Proceedings pending or, to the knowledge of Buyer, threatened against Buyer
or such Affiliates, that would prevent, or otherwise materially adversely affect
the ability of Buyer or such Affiliates to consummate, the transactions
contemplated hereby or by the Collateral Agreements.

4.3    Availability of Funds. Buyer has cash available or existing borrowing
facilities or commitments which, together with available cash, are sufficient to
enable it to consummate the transactions contemplated by this Agreement.

4.4    Brokers. None of Buyer or any of Buyer’s officers, directors, employees
or Affiliates have employed or made any agreement with any broker, finder or
similar agent or any Person or firm that will result in the obligation of Seller
or any of its Affiliates to pay any finder’s fee, brokerage fees or commission
or similar payment in connection with the transactions contemplated hereby.


53





--------------------------------------------------------------------------------






4.5    Material Misstatements or Omissions; No Other Representations and
Warranties. No representations or warranties by Buyer or its respective
Affiliates in this Agreement or the Collateral Agreements to which they are a
party, nor any document, exhibit, written statement, certificate or schedule
heretofore and theretofore or hereinafter and thereinafter furnished to Seller
pursuant hereto and thereto, or in connection with the transactions contemplated
hereby and thereby, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary to make the
statements or facts contained therein not misleading. Buyer makes no other
representations or warranties whatsoever, express or implied, except as set
forth in this Article 4, the Collateral Agreements, or any certificate delivered
in connection with this Agreement or any Collateral Agreement.

4.6    Independent Investigation. In making its decision to enter into this
Agreement and the Collateral Agreements and to purchase the Acquired Assets and
to assume the Assumed Liabilities, Buyer acknowledges and agrees, on behalf of
itself and the other Buyer Indemnitees, that it is not relying on any
representation or warranty made by the Seller Parties other than as set forth in
this Agreement, the Disclosure Schedules, the Collateral Agreements, or any
certificate delivered by any Seller Party in connection with this Agreement or
any Collateral Agreement.

ARTICLE 5    

REPRESENTATIONS AND WARRANTIES OF PARENT
Parent represents and warrants to Seller as follows, which representations and
warranties are, as of the date hereof, and will be, as of the Closing Date
(other than representations and warranties that expressly speak only as of a
specific date or time, which will be true and correct as of such specific date
or time), true and correct:

5.1    Parent’s Authority; No Conflicts.
(a)    Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Parent and/or its applicable
Affiliates have all requisite corporate power and authority to execute and
deliver this Agreement and each of the Collateral Agreements to which they are a
party, and to perform their respective obligations hereunder and thereunder. All
other corporate proceedings required to be taken by Parent and/or its applicable
Affiliates to authorize the execution, delivery and performance of this
Agreement and the Collateral Agreements to which they are a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and properly taken. No other corporate proceedings on the part of Parent and/or
its applicable Affiliates are necessary to authorize this Agreement and the
Collateral Agreements to which they are a party and to authorize the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been, and each of the Collateral Agreements to which Parent and/or its
applicable Affiliates are a party at Closing will be, duly executed and
delivered by Parent and/or its applicable Affiliates and, assuming the due
execution hereof and thereof by Seller and its Affiliates party thereto, this
Agreement and each of the Collateral Agreements to which they are a party when
executed will constitute, the valid and binding obligation of Parent and/or its
applicable Affiliates, enforceable against Parent and/or its applicable
Affiliates in accordance


54





--------------------------------------------------------------------------------





with its terms, except as enforcement hereof and thereof may be limited by
applicable bankruptcy insolvency or other similar laws affecting creditors’
rights generally and by general equitable principles.
(b)    The execution, delivery and performance of this Agreement by Parent does
not and will not, and the execution, delivery and performance by Parent and its
applicable Affiliates of each Collateral Agreement to which they are a party
will not violate, breach, conflict with, constitute (with or without due notice
or lapse of time or both) a Default under, or result in the creation of any Lien
(other than Permitted Liens) on any asset of Parent and its applicable
Affiliates under (i) any provision of Parent’s or such Affiliates’ articles of
incorporation, by-laws or similar organizational documents, (ii) any Judgment or
Law that is applicable to Parent, such Affiliates or any of their respective
properties or assets or (iii) any material Contract or Permit to which Parent or
such Affiliates is a party or by which any of its properties or assets is bound.
No Consents of Governmental Authorities are required to be obtained by Parent or
its Affiliates in connection with the execution or delivery of this Agreement
and the Collateral Agreements to which they are party, or the consummation of
the transactions contemplated hereby and thereby.

5.2    Litigation; Proceedings. There are no material (a) outstanding Judgments
against Parent or its Affiliates that would prevent, or otherwise materially
adversely affect the ability of Parent or such Affiliates to consummate, the
transactions contemplated hereby or by the Collateral Agreements; or
(b) Proceedings pending or, to the knowledge of Parent, threatened against
Parent or such Affiliates, that would prevent, or otherwise materially adversely
affect the ability of Parent or such Affiliates to consummate, the transactions
contemplated hereby or by the Collateral Agreements.

5.3    Brokers. None of Parent or any of Parent’s officers, directors, employees
or Affiliates have employed or made any agreement with any broker, finder or
similar agent or any Person or firm that will result in the obligation of Seller
or any of its Affiliates to pay any finder’s fee, brokerage fees or commission
or similar payment in connection with the transactions contemplated hereby.

5.4    Capitalization; Parent Stock. The authorized capital stock of Parent, as
of the date of this Agreement, consists of (x) 25,000,000 shares of Parent
Common Stock, of which 16,846,002 shares are issued and outstanding and 986,793
shares are reserved for future issuance pursuant to Parent’s long term incentive
plan or other outstanding exercisable or convertible securities, and (y) 500,000
shares of Preferred Stock (par value $1.00 per share), of which 21,000 shares
are designated Parent Stock, and none of which are issued and outstanding. The
rights, preferences, privileges and restrictions of the Parent Stock are as
stated in the Certificate of Designations, which will be duly filed with the
Secretary of State of the State of Delaware prior to the Effective Time. Each of
the shares of Stock Consideration is convertible into shares of Parent Common
Stock (the “Conversion Shares”) as set forth in the Certificate of Designations.
The Conversion Shares have been duly and validly reserved for issuance, which
reserve shall be adjusted by Parent as necessary to maintain a sufficient number
of Conversion Shares to allow for the conversion of the Parent Stock as set
forth in the Certificate of Designations. When issued in compliance with the
provisions of this Agreement and the Certificate of Designations,


55





--------------------------------------------------------------------------------





the Stock Consideration and the Conversion Shares will be validly issued, fully
paid and nonassessable, and will be free of any liens or encumbrances other than
liens and encumbrances created by or imposed upon Seller; provided, however,
that the Stock Consideration and the Conversion Shares may be subject to
restrictions on transfer under (a) state and/or federal securities laws as set
forth herein, (b) the Certificate of Designations or (c) as otherwise required
by such laws at the time a transfer is proposed.

5.5    Material Misstatements or Omissions; No Other Representations and
Warranties. No representations or warranties by Parent or its respective
Affiliates in this Agreement or the Collateral Agreements to which they are a
party, nor any document, exhibit, written statement, certificate or schedule
heretofore and theretofore or hereinafter and thereinafter furnished to Seller
pursuant hereto and thereto, or in connection with the transactions contemplated
hereby and thereby, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary to make the
statements or facts contained therein not misleading. During the prior 12-month
period, Parent has filed or furnished all registration statements, definitive
proxy statements, reports, schedules, forms and other documents required to be
filed or furnished by it with the SEC during (the “Parent SEC Documents”), and
none of the Parent SEC Documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Parent makes no other
representations or warranties whatsoever, express or implied, except as set
forth in this Article 5, the Collateral Agreements, or any certificate delivered
in connection with this Agreement or any Collateral Agreement.



5.6    Independent Investigation. In making its decision to enter into this
Agreement and the Collateral Agreements, Parent acknowledges and agrees that it
is not relying on any representation or warranty made by the Seller Parties
other than as set forth in this Agreement, the Disclosure Schedules and the
Collateral Agreements, or any certificate delivered in connection with this
Agreement or any Collateral Agreement.



ARTICLE 6    

COVENANTS OF THE SELLER PARTIES

6.1    Access.
(a)    Prior to the Closing, subject to Law, Seller will grant to Buyer or cause
to be granted to Buyer and its Representatives (collectively who are subject to
the same obligations of secrecy and non-use as Buyer) reasonable access, during
normal business hours and upon reasonable notice, to the personnel, properties,
books and records of Seller and its Affiliates to the extent relating to the
Business, Acquired Assets, Assumed Liabilities or Products, including access to
the Facilities to conduct environmental site assessments; provided that such
access will be made in a manner that does not unreasonably interfere with the
normal operations of Seller, its Affiliates or the Business.


56





--------------------------------------------------------------------------------





(b)    Seller shall furnish to Buyer and its Representatives all financial,
operating and other data and information relating to the Business as Buyer or
its Affiliates, through their respective Representatives, may reasonably
request, including unaudited monthly management reports prepared on a basis
consistent with past practice of the Business as such reports become available
for each month falling within the period from the date of this Agreement to the
Closing Date.

6.2    Ordinary Conduct of the Business. Except as permitted by the terms of
this Agreement, from the date hereof to the Closing, Seller and its Affiliates
will use their commercially reasonable efforts to conduct the Business in the
ordinary course consistent with past practice, and will not take any action
inconsistent with this Agreement or with the consummation of the Closing. Seller
and its Affiliates shall use their commercially reasonable efforts to preserve
intact the Business and the Acquired Assets and to maintain relationships with
third Persons to preserve the goodwill of the Business, including suppliers,
distributors, brokers, co-manufacturers, customers and employees of the
Business. Without limiting the generality of the foregoing, except as provided
in this Agreement, Seller shall not, and shall cause its Affiliates not to,
without the prior written consent of Buyer:
(a)    make any change in the key management structure of the Business;
(b)    sell, assign, transfer, convey, lease (other than any amendment or
restatement of the BFA Lease) or otherwise dispose of or abandon any of the
Facilities or material Acquired Assets, except for the sale of finished goods
inventory in the ordinary course of business or the disposition of obsolete or
inoperable assets;
(c)    abandon or permit to lapse, or fail to make any required payments or
filings in a timely manner for, any Transferred Intellectual Property;
(d)    mortgage, pledge, or encumber any material portion of the Acquired Assets
or the Facilities, other than (i) any such mortgage, pledge or encumbrance that
constitutes a Permitted Lien or (ii) any mortgage, deed of trust or other
encumbrance with respect to the Portland Site in connection with Seller
obtaining the Refinanced Portland Real Estate Indebtedness; provided, that, any
such mortgage, deed of trust or other encumbrance with respect to such
Refinanced Portland Real Estate Indebtedness does not encumber assets that were
not encumbered pursuant to the Portland Real Estate Indebtedness as in effect on
the date of this Agreement (except to the extent that any such encumbrances are
on assets that are not Acquired Assets);
(e)    except as may be required by Law, or by a Seller Plan as in effect on the
date hereof, (i) issue, grant, create or materially increase any form of
compensation or benefits of any current or former Business Employee (including
under any bonus, severance, termination pay or retention arrangement), (ii)
adopt, enter into or amend in any material respect any Seller Plan, agreement
(including any employment or severance agreement), trust, fund or other
arrangement for the benefit of any current or former Business Employee, or (iii)
pay any benefit not required to be paid by any existing Seller Plan;


57





--------------------------------------------------------------------------------





(f)    terminate the employment of any Key Employee (other than for cause);
(g)    recognize any union or other labor organization as the representative of
any Business Employees, or enter into any new, or materially amend any existing,
collective bargaining or works council agreement with any labor organization,
works council or other representative of any of the Business Employees;
(h)    other than in the ordinary course of business, enter into, amend in any
material respect or terminate any Contract listed or required to be listed on
Schedule 3.6(a) (or that would be required to be listed on Schedule 3.6(a) had
such Contract been entered into prior to the date hereof);
(i)    cancel any debt or claim or amend, terminate or waive any rights that
relates to the Business or constitutes an Acquired Asset;
(j)    incur or assume of any material Liabilities or indebtedness for borrowed
money of the Business or guarantee of any such Liabilities or indebtedness
(other than any guarantee given in connection with the Refinanced Portland Real
Estate Indebtedness; provided, that, such guarantee does not encumber any
Acquired Asset);
(k)    make any change in any method of accounting or accounting practice or
policy applicable to the Business other than those required by GAAP;
(l)    materially change or modify the cash management practices and policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts receivable, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;
(m)    (A) fail in any material respect to pay the accounts payable and debts
owed or obligations due with respect to the Business, or pay or discharge when
due any Liabilities with respect to the Business in the ordinary course of
business; or (B) fail in any material respect to collect its accounts receivable
with respect to the Business in the ordinary course of business;
(n)    enter into any agreement licensing, sub-licensing or disposing of any
Transferred Intellectual Property or Seller’s rights to any Third-Party
Intellectual Property to any Person;
(o)    make, change or revoke any Tax election; change an annual accounting
period; adopt or change any accounting method with respect to Taxes; file any
amended Tax Return; enter into any closing agreement; settle or compromise any
Tax claim or assessment; or consent to any extension or waiver of the limitation
period applicable to any claim or assessment with respect to Taxes; in each case
to the extent such action could adversely affect the Acquired Assets or the
Business in a Tax period or portion thereof beginning after the Closing Date; or


58





--------------------------------------------------------------------------------





(p)    agree, whether in writing or otherwise, to do any of the foregoing.

6.3    Delivery. Within three Business Days following the date of this
Agreement, Seller shall make available to Buyer for inspection the Formulations,
Specifications and Processing Instructions corresponding to each Product.

6.4    Accounts Receivable. The Seller Parties shall promptly forward or cause
to be forwarded to Buyer any and all proceeds from accounts receivable relating
to the Products that are received by such Seller Parties after the Effective
Time.

6.5    Confidential Information. Except as otherwise provided herein, after the
Effective Time, each Seller Party shall, and shall cause each of its Affiliates
to, keep secret and retain in strictest confidence, and each Seller Party shall
not, and shall cause each of its Affiliates not to, use for the benefit of
itself or others, all confidential or proprietary information relating to the
Business, the Acquired Assets, the Assumed Liabilities or the Products
(“Confidential Information”), including “know‑how,” trade secrets, customer
lists, details of client or consultant contracts, pricing policies, marketing
plans or strategies, product development techniques or plans, business
acquisition plans, designs and design projects, inventions and research
projects, in each case, relating to the Business, the Products, the Acquired
Assets or the Assumed Liabilities, and shall not disclose such Confidential
Information to anyone outside of Buyer except with Buyer’s express written
consent. No Seller Party nor any of its Affiliates shall have any obligation to
keep confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by Law; provided, that in the event disclosure
is required by applicable Law, each Seller Party and its Affiliates shall, to
the extent reasonably possible, provide Buyer with prompt notice of such
requirement prior to making any disclosure so that Buyer may seek an appropriate
protective order or otherwise seek to protect the confidentiality of such
information. For purposes of this Section 6.5, “Confidential Information” does
not include, and there shall be no obligation hereunder with respect to,
information that at the time of disclosure is, or thereafter becomes, generally
available to the public other than as a result of, directly or indirectly, any
violation by any Seller Party or any of its Affiliates of this Agreement or the
Confidentiality Agreement.

6.6    Employee and Customer Non-Solicitation.
(a)    For a period of five years from and after the Closing Date, each Seller
Party shall not, directly or indirectly, including through its Affiliates or any
other Person, (i) hire any of the Persons named on Schedule 6.6; (ii) solicit or
recruit or attempt to solicit or recruit any employees of the Business; or (iii)
encourage or induce or attempt to induce any such Person to leave the employment
of the Business or Buyer or its Affiliates; provided that the foregoing clauses
(ii) and (iii) shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such Person.
(b)    For a period of five years from and after the Effective Time, each Seller
Party shall not, directly or indirectly, including through its Affiliates or any
other Person, encourage, induce, attempt to induce, solicit or attempt to
solicit any customer of the Business to cease doing business with or reduce its
relationship with Buyer or any of its Affiliates.


59





--------------------------------------------------------------------------------






6.7    Seller Parties’ Covenant Not To Compete.
(a)    For a period of five years from and after the Effective Time, each Seller
Party shall not directly or indirectly, either for itself or for any other
Person, develop, own, manage, control or exert influence upon, acquire, lease,
consult with, render or provide advice to, operate, affiliate with, participate
in, permit its name to be used in connection with, receive economic benefit
from, or in any other manner engage in any similar activity or have any
financial interest in, or otherwise provide services to or for the benefit of,
either alone or with any Person, any Competitive Business in the Geographic
Area; provided, however, that (i) each of the Seller Parties, together with its
Affiliates, may own as an investment, directly or indirectly, securities of any
publicly held corporation or other entity engaged in a Competitive Business if
such Seller Party and its Affiliates do not, directly or indirectly,
beneficially own in the aggregate more than 5% of the outstanding shares of such
entity and (ii) each Seller Party and its Affiliates may perform their
obligations under the Collateral Agreements.
(b)    If the covenant set forth in Section 6.7(a) is determined by any court to
be unenforceable by reason of its extending for too great of a period of time or
over too great a geographic area, or by reason of its being too extensive in any
other respect, such covenant shall be interpreted to extend only for the longest
period of time and over the greatest geographic area, and to otherwise have the
broadest application as shall be enforceable. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, which shall continue in full force and effect. Without
limiting the foregoing, the covenants contained herein shall be construed as
separate covenants, covering their respective subject matters, with respect to
each of the separate cities, counties and states of the United States, and each
other country, and political subdivision thereof, in which the Business is being
conducted.

6.8    Consents to Certain Assignments; Pass-Through Arrangements.
(a)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any Transferred Contract
or any claim or right or any benefit arising thereunder or resulting therefrom
if an attempted assignment thereof, without the consent of another Person party
thereto, would constitute a Default or violation thereof, or would materially
adversely affect the rights of Buyer or its Affiliates under such Transferred
Contract, claim or right. If any transfer or assignment by Seller or its
Affiliates to Buyer or its Affiliates, or any assumption by Buyer or its
Affiliates of, any interest in, or liability, obligation or commitment under,
any Transferred Contract, claim or right requires the consent of another Person
(an “Assignment Consent”), then such transfer or assignment or assumption shall
be made subject to such Assignment Consent being obtained. If any Assignment
Consent is not obtained prior to the Closing, then the Closing shall nonetheless
take place on the terms set forth herein, subject to the satisfaction or waiver
of the conditions set forth in Article 2. Notwithstanding the foregoing,
however, unless in its sole discretion Buyer elects in writing to forego the
Assignment Consent in favor of a Pass-Through Arrangement with respect to the
applicable Transferred Contract, Seller shall use its commercially reasonable
efforts (not including the payment of any consideration) to secure such
Assignment Consent as promptly as


60





--------------------------------------------------------------------------------





practicable after the Closing Date, and Buyer shall provide or cause to be
provided commercially reasonable assistance to Seller (not including the payment
of any consideration). Prior to receipt of the applicable Assignment Consent,
Buyer may elect to cause Seller to terminate the related Transferred Contract at
any time. Without limiting the foregoing, (i) Seller and Buyer will confer in
good faith as to providing notice of termination for any Transferred Contract
for which receipt of the applicable Assignment Consent has not been obtained;
and (ii) after conferring in good faith with Buyer as set forth in clause (i)
above, Seller will not be required to renew, and may take affirmative steps to
terminate, any Transferred Contract for which receipt of the applicable
Assignment Consent has not been obtained so as to limit the number of such
Transferred Contracts with terms that extend beyond 12 months from the Closing
Date.
(b)    Unless and until any Assignment Consent is obtained, or to the extent
that Buyer has elected in writing to forego an Assignment Consent in favor of
such an arrangement, Seller shall, or shall cause its Affiliates to, enter into
an arrangement (a “Pass-Through Arrangement”) with Buyer under which Buyer or
its Affiliates shall obtain (without infringing upon the legal rights of the
counterparties under the applicable Transferred Contract or violating any Law),
the economic claims, rights and benefits under the applicable Transferred
Contract, claim or right with respect to which the Assignment Consent has not
been obtained in accordance with this Agreement. Nothing in this Section 6.8
shall affect Buyer’s right to terminate this Agreement under Sections 2.2 and
10.1(c) in the event that any Assignment Consent or approval to the transfer of
any Acquired Asset or Transferred Contract is not obtained. Buyer may elect to
terminate a Pass-Through Arrangement at any time. Without limiting the
foregoing, any and all Pass-Through Arrangements will automatically terminate at
the termination of the Transition Services Agreement.
(c)    Nothing herein shall limit Seller’s or its Affiliates’ obligations under
the Transition Services Agreement to provide services to Buyer or its Affiliates
after the Closing as specified in such agreement.

6.9    No Solicitation. From the date hereof through the Closing or the earlier
termination of this Agreement each of the Seller Parties shall not, and will
cause its Affiliates, officers, directors, principals, attorneys, agents,
investment bankers, accountants, employees and other representatives (the
“Representatives”) not to, directly or indirectly, (a) encourage, solicit or
initiate any Alternative Proposal (as defined below) or (b) enter into, respond
to, initiate or engage in discussions or negotiations concerning any Alternative
Proposal with, or disclose in connection with any Alternative Proposal any
non‑public information relating to the Acquired Assets or the Business (except
to Buyer and its Representatives). From the date hereof through the Closing or
the earlier termination of this Agreement, each of the Seller Parties will
discontinue and not resume any discussions with respect to any Alternative
Proposal commenced prior to the date hereof (other than with Buyer and its
Representatives). In addition, each of the Seller Parties will promptly provide
Buyer with copies of any written Alternative Proposal (or summaries of any oral
Alternative Proposal) it receives. The term “Alternative Proposal” means any
offer or proposal for the acquisition of the Business or the Acquired Assets (or
material portion thereof), regardless of transaction structure.


61





--------------------------------------------------------------------------------






6.10    Notification of Certain Matters. From the date hereof through the
Closing, the Seller Parties shall give prompt notice to Buyer of (a) the
occurrence, or failure to occur, of any event which occurrence or failure would
be likely to cause any representation or warranty contained in this Agreement or
in any exhibit or schedule hereto to be untrue or inaccurate in any respect, and
(b) any failure of the Seller Parties or any of their Affiliates, or of any of
their Representatives, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement or any
exhibit or schedule hereto; provided, however, that such disclosure shall not be
deemed to cure any breach of a representation, warranty, covenant or agreement
or to satisfy any condition. The Seller Parties shall promptly notify Buyer of
any Default, the threat or commencement of any Proceeding, or any development
that occurs before the Closing that could in any way materially affect Seller,
the Business or the Acquired Assets. Without limiting the foregoing, from the
date hereof to the Closing, the Seller Parties shall give Buyer prompt written
notice (and in any case within three Business Days) if any Seller Party or any
of its Affiliates receives any written communication from any customer,
distributor, supplier, broker or co-manufacturer named or required to be named
on Schedule 3.7 of any intention to terminate or materially reduce purchases of
Products from, sales of supplies to or the brokerage or co-manufacturer
relationship with Seller, its Affiliates or the Business. Any notice delivered
pursuant to this Section 6.10 shall not be deemed to supplement or amend any
Disclosure Schedule or any representation or warranty or covenant or agreement
of the Seller Parties for the purpose of (x) determining whether any of the
conditions set forth in Article 2 have been satisfied, (y) affecting any party’s
right to indemnification pursuant to Article 9, or (z) determining whether any
breach or inaccuracy of any representation or warranty or breach of any covenant
or agreement set forth in this Agreement has occurred.

6.11    Satisfaction of Obligations. Following the Effective Time, Seller shall
pay promptly when due all of the debts and Liabilities of Seller and its
Affiliates relating to the Business other than the Assumed Liabilities. In the
event that Seller or its Affiliates fail to pay when due any Excluded Liability
related to the Business, Buyer shall have the right, but not the obligation, to
provide Seller written notice of Seller’s or its Affiliates’ failure to pay when
due such Excluded Liability. If such Excluded Liability remains unpaid 30 days
after Seller’s receipt of such written notice, Buyer shall have the right, but
not the obligation, to pay, on behalf of Seller or its Affiliates, such
outstanding amount. Seller shall reimburse Buyer for the amount of any payment
made by Buyer on behalf of Seller or its Affiliates as promptly as practicable,
and in no event later than 15 calendar days, after receipt by Seller of written
notice from Buyer of such payment.

6.12    Promotional Activities. At least ten Business Days prior to the Closing
Date, Seller shall provide a true and accurate schedule to Buyer setting forth
all trade and consumer promotion activities or events relating to the Business
scheduled to occur after the Effective Time.

6.13    Termination of Affiliate Agreements and Other Specified Agreements.
Seller shall, and shall cause its Affiliates to, terminate, at or prior to the
Closing, all Contracts relating to the Business between or among Seller and/or
its Affiliates, other than the Collateral Agreements and the BFA Lease, which
shall survive (such Contracts, the “Affiliate


62





--------------------------------------------------------------------------------





Agreements”), and each agreement set forth on Schedule 6.13. Prior to the
Closing Date, Seller shall provide Buyer evidence reasonably satisfactory to
Buyer that each Affiliate Agreement and each agreement set forth on Schedule
6.13 has been terminated.

6.14    Additional Contracts. Following the date hereof, the Seller Parties
shall promptly notify Buyer of any Contracts or agreements to which any Seller
Party or any Affiliate of any Seller Party is a party which relate to or are
used in or held for use in connection with the Business that are not listed on
Schedule 3.6(a) but were required to be listed pursuant to Section 3.6 (any such
Contracts, together with any Contracts listed on Schedule 3.6(a) that are not
Transferred Contracts, the “Additional Contracts”). Following the Closing, Buyer
shall have the right in its sole discretion to acquire and assume any Additional
Contracts at no additional cost to Buyer. In the event Buyer elects to assume
any Additional Contract, Buyer shall provide Seller notice of such election (any
such notice, an “Assumption Election”) and, following such notice, such
Additional Contract shall be a Transferred Contract under Section 1.3(c) and
under the Assignment and Assumption Agreement (or, if a Seller Party or
Affiliate of a Seller Party other than Seller is a party to such Additional
Contract, such Seller Party shall (or shall cause such Seller Party’s Affiliate
to) assign such Additional Contract to Buyer pursuant to an assignment and
assumption agreement consistent with the Assignment and Assumption Agreement).
Following the Closing, the applicable Seller Party shall not (and shall cause
its Affiliates not to) terminate any Additional Contract(s) until 15 calendar
days following the date that such Seller Party provides Buyer written notice
that it intends to terminate or otherwise dispose of such Additional Contract(s)
(it being understood that if Buyer provides such Seller Party with an Assumption
Election with respect to any such Additional Contract(s) before the expiration
of such 15-day period, then such Seller Party shall not (and shall cause its
Affiliates not to) terminate such Additional Contract(s) and such Additional
Contract(s) shall become a Transferred Contract under Section 1.3(c) and an
Acquired Asset hereunder).

6.15    Audits. Each of the Seller Parties shall cooperate with Buyer and
Buyer’s independent public accountants (“Buyer’s Accountants”) in connection
with the completion of an audit or review of the historical financial statements
of Seller and/or the Business and the preparation of any periodic report
required to be filed under the Securities Exchange Act of 1934, as amended or
any other applicable securities Laws (a “Periodic Report”) and/or disclosure
document of Buyer or its Affiliates to be used by Buyer or its Affiliates to
obtain financing (in each case, a “Disclosure Document”) including any
registration statement under the Securities Act, prospectus, offering memorandum
and any syndication memorandum for debt financing of Buyer. Such cooperation
shall include (a) assisting Buyer and/or Buyer’s Accountants in the preparation,
audit and review of financial statements for Seller and/or the Business for any
fiscal years or portions thereof reasonably determined by Buyer that may be
necessary for inclusion in any Periodic Report or Disclosure Document or in any
filing that Buyer may desire to make with the SEC or other regulatory authority,
(b) executing and providing any certifications, representation letters or
similar documents and providing such other information as Buyer or Buyer’s
Accountants may request in order to complete an audit of such financial
statements and/or to enable Buyer’s Accountants to issue any comfort letters
with respect to any Disclosure Document (and responding to any inquiries from
Buyer or Buyer’s accountants in connection with any such certifications,
representation letters or other information), (c) providing Buyer


63





--------------------------------------------------------------------------------





with access to Seller’s and/or the Business’s prior accountants’ work papers
relating to any such financial statements and information (if any), (d)
assisting in the preparation of responses to comments received from the staff of
the SEC or the applicable regulatory authority with respect to any such
financial statements included in any SEC filings, or other Disclosure Document,
(e) assisting in the preparation of any statutory or regulatory audits required
to be filed with respect to Seller and/or the Business in any jurisdiction and
(f) executing and providing any managers’ certifications of any such financial
statements pursuant to the Sarbanes-Oxley Act of 2002 and responding to
inquiries from Buyer’s management in connection with any such managers’
certification.

6.16    Multiemployer Pension Plan. As soon as reasonably practicable after
becoming aware of an assessment of Withdrawal Liability made against Seller or
any of its ERISA Affiliates in respect of any Multiemployer Plan maintained,
administered, sponsored or contributed to by Seller or its ERISA Affiliates or
with respect to which Seller or its ERISA Affiliates has, or has had within the
previous six years, any Liability, whether actual or contingent, direct or
indirect (a “Seller Multiemployer Plan”), Seller shall notify Buyer in writing
of such assessment and Buyer shall, as soon as reasonably practicable after
receiving such written notice from Seller, pay to the applicable Multiemployer
Plan, on behalf of Seller, an amount in respect of such assessment, not to
exceed the Multiemployer Plan Holdback Amount. In the event the amount of
Withdrawal Liability assessed against Seller or any of its ERISA Affiliates
and/or assessed against Buyer or any of its ERISA Affiliates, in each case, in
respect of a Seller Multiemployer Plan or any such entity, exceeds the
Multiemployer Plan Holdback Amount, Seller shall be and remain solely liable for
such excess, and shall indemnify, defend and hold harmless the Buyer Indemnitees
against any and all Losses suffered or incurred by any such indemnified party in
connection with, arising out of, resulting from or incident to such excess. If,
following the complete withdrawal by Seller and its ERISA Affiliates from all
Seller Multiemployer Plans, Seller provides Buyer with written notice,
reasonably acceptable to Buyer, that the aggregate amount of Withdrawal
Liability assessed or that may at any time in the future be assessed against
Seller and its ERISA Affiliates or against Buyer or any of its ERISA Affiliates
in respect of all Seller Multiemployer Plans, is less than the Multiemployer
Plan Holdback Amount, then, Buyer shall, within 45 calendar days following
receipt of such written notice from Seller, pay to Seller a cash amount equal to
the amount by which the Multiemployer Plan Holdback Amount exceeds the aggregate
amount of Withdrawal Liability assessed against Seller and its ERISA Affiliates.

6.17    Restrictions on Transfer. Each of the Seller Parties acknowledges and
agrees that the Parent Stock is subject to restrictions on transfer as set forth
in the Certificate of Designations.

6.18    Seller Name. Seller may continue to use the name “Boyd Coffee Company”
after the Closing; provided, that, within 30 days after any written request from
Buyer, Seller shall take all actions necessary to change its name to any name
that does not contain the word “Boyd” or anything confusingly similar.


64





--------------------------------------------------------------------------------






6.19    License to Images of Historical Property. Seller shall retain all
rights, title and interest in and to the photographs, busts and artifacts in the
Portland Site as described on Schedule 1.4 and set forth in images 1 through 17
attached to Schedule 1.4 (the “Historical Property”). The Seller Parties hereby
grant Buyer a non-exclusive, worldwide, irrevocable and fully paid up right and
license to reproduce and distribute, modify, create derivative works from, use,
and publicly display photographs, drawings, reproductions or other images of the
Historical Property for any and all uses in connection with Business, in any and
all media now known or hereafter created, including the right to grant
sublicenses through multiple levels; provided, however, the above license does
not permit the Buyer to use the Historical Property in any way that would: (i)
be defamatory or derogatory towards, or an invasion of privacy of, any of the
Seller Parties or any other member of the Boyd’s family; (ii) otherwise diminish
or damage the reputation of any of the Seller Parties or any other member of the
Boyd’s Family; or (iii) otherwise be offensive, immoral, or illegal. The Seller
Parties shall make the Historical Property reasonably available to Buyer, on
reasonable advance written notice, for the purposes of exercising it rights
under this Section 6.19.

ARTICLE 7    

EMPLOYEE BENEFITS

7.1    Business Employee List. No more than five Business Days following the
date hereof, Seller shall provide to Buyer an updated Business Employee List,
and Seller shall modify such list to add or remove any Business Employees in
accordance with the terms of this Agreement, with such modified list to be
delivered to Buyer from time to time and within five Business Days prior to the
Closing Date.

7.2    Offers of Employment. Prior to the Closing Date, Buyer shall make offers
of employment to such Business Employees as Buyer determines (the “Offered
Employees”) on such terms and conditions as Buyer may determine in its sole
discretion. Offered Employees who accept such offers of employment effective as
of the Closing Date and become employees of Buyer or its applicable Affiliate
shall be referred to herein as “Transferred Employees.”

7.3    Service Credit. In addition, and without limiting the generality of the
foregoing, for purposes of each Plan of Buyer and its Affiliates providing
medical, dental, pharmaceutical and/or vision benefits to any Transferred
Employee at any time after the Effective Time (each such plan, a “Buyer Plan”),
Buyer shall use commercially reasonable efforts to cause all pre-existing
condition exclusions and actively-at-work requirements of such Buyer Plan to be
waived for such Transferred Employee and his or her covered dependents, to the
extent such exclusions or requirements were waived under the corresponding
Seller Plan (and would have been waived if the credited service had been
performed for the Buyer or its Affiliates) and, to the extent all necessary
information has been received from Seller, Buyer shall use commercially
reasonable efforts to cause any eligible expenses incurred by such Transferred
Employee and his or her covered dependents during the portion of the plan year
of the applicable Seller Plan in which the Closing Date occurs to be taken into
account under such Buyer Plan for purposes of satisfying all deductible,
coinsurance and maximum out-of-pocket requirements applicable to such
Transferred


65





--------------------------------------------------------------------------------





Employee and his or her covered dependents for the applicable plan year as if
such amounts had been paid in accordance with such Buyer Plan.

7.4    Certain Obligations. Without limiting any other provision hereunder, (a)
Seller and its Affiliates shall be solely responsible for (i) claims for welfare
benefits arising at any time under any Seller Plan (including any claims for
retiree medical or life benefits under the Seller Plans for any current or
former Business Employees), (ii) claims for workers’ compensation that are
incurred by or with respect to (A) any Transferred Employee, on or before the
Closing Date, and (B) any Business Employee who does not become a Transferred
Employee, at any time, and (iii) claims relating to health continuation coverage
required by Section 4980B of the Code or Part 6 of Title I of ERISA (“COBRA
Coverage”) attributable to “qualifying events” (A) with respect to any
Transferred Employee and his or her beneficiaries and dependents, that occur on
or before the Closing Date and (B) with respect to any Business Employee who
does not become a Transferred Employee and his or her beneficiaries and
dependents, that occur at any time, and (b) Buyer and its Affiliates shall be
solely responsible for (i) claims for welfare benefits arising under any Buyer
Plan, (ii) claims for workers’ compensation that are incurred by or with respect
to any Transferred Employee after the Closing Date, and (iii) claims relating to
COBRA Coverage attributable to “qualifying events” with respect to any
Transferred Employee and his or her beneficiaries and dependents that occur
after the Closing Date. For purposes of the foregoing, a workers’ compensation
claim shall be considered incurred before the Closing Date if the injury or
condition giving rise to the claim occurs before the Closing Date. Nothing
herein shall be interpreted as allocating COBRA responsibilities of the Seller
and Buyer to the other party; provided, that, Seller and its Affiliates shall
indemnify and hold Buyer and its Affiliates harmless from (x) any COBRA
Liability and (y) any claims relating to COBRA Coverage attributable to
“qualifying events” with respect to any Transferred Employee and his or her
beneficiaries or dependents that occur on or before the Closing Date, in each
case, incurred by Buyer or its Affiliates on or after the Closing Date.

7.5    Seller Plans Generally. Without limiting any other provision hereunder,
Seller will retain all Liabilities and obligations under Seller Plans and all
assets of each Seller Plan (as applicable), and none of the foregoing will be
transferred to any Plan maintained by Buyer.

7.6    Payroll Taxes. For purposes of payroll taxes, with respect to Transferred
Employees, Buyer and Seller, and their respective Affiliates, shall use their
commercially reasonable efforts to treat the transactions contemplated by this
Agreement as a transaction described in Treasury Regulation Sections
31.3121(a)(1)-1(b)(2) and 31.3306(b)(1)-1(b)(2), and the parties further agree
to implement this treatment by utilizing solely Section 4 of Revenue Procedure
2004-53, STANDARD PROCEDURE FOR PREDECESSORS AND SUCCESSORS.

7.7    Agreement is Not a Plan Amendment. Notwithstanding any provision of this
Agreement to the contrary, the terms of this Article 7 are not intended to, and
do not, constitute (i) an amendment to any Seller Plan or Buyer Plan or any
other Plan of Seller, Buyer or any of any of their respective Affiliates, (ii) a
promise or commitment to any current or former employees or participants under
any Seller Plan or Buyer Plan or any other Plan of Seller, Buyer or any of any
of their respective Affiliates, (iii) the establishment of any new Plan of
Seller,


66





--------------------------------------------------------------------------------





Buyer or any of their respective Affiliates, (iv) a promise or commitment to any
current or former employees of the Business to provide or continue any benefits
under any Seller Plan or Buyer Plan or any other Plan of Seller, Buyer or any of
any of their respective Affiliates, or (v) a limitation on the authority of
Seller or Buyer or any of their respective Affiliates to amend or terminate any
Seller Plan or Buyer Plan or any other Plan of Seller, Buyer or any of their
respective Affiliates. Nothing in this Agreement, express or implied, shall be
interpreted to confer upon any of the current or former Business Employees or
any Plan participants (including, but not limited to, the Transferred Employees)
or any dependents or beneficiaries of the foregoing any rights or remedies as
third-party beneficiaries under this Article 7.

ARTICLE 8    

MUTUAL COVENANTS OF THE PARTIES
Each of Seller, Buyer and Parent, as applicable, covenants and agrees as
follows:

8.1    Reasonable Efforts. Seller and Buyer shall each reasonably cooperate with
the other and use their respective commercially reasonable efforts to (a) take
or cause to be taken all necessary actions, and do or cause to be done all
things, necessary, proper or advisable under this Agreement and Laws to
consummate and make effective the transactions contemplated by this Agreement as
soon as reasonably practicable, including preparing and filing promptly all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents and
(b) obtain as soon as reasonably practicable all approvals, clearances,
Consents, registrations, Permits, authorizations and other confirmations
required to be obtained from any other Person that are necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
provided that neither Buyer nor any of its Affiliates shall be required to make
any payments, commence litigation or make any undertaking in order to obtain any
such approvals, clearances, Consents, registrations, Permits, authorizations and
other confirmations.

8.2    Publicity. Buyer and Seller shall issue such press releases and public
announcements relating to the subject matter of this Agreement as are mutually
acceptable; provided, however, that Buyer may make any public disclosure it or
Parent believes in good faith is required by Law, regulation or stock market
rule; provided, that Buyer shall use reasonable efforts to advise Seller and
provide it with a copy of the proposed disclosure prior to making the
disclosure.

8.3    Access to Information. After the Closing, upon reasonable notice, Buyer
and the Seller Parties agree to cooperate with and afford or cause to be
afforded to each other and their Representatives reasonable access, during
normal business hours, to the personnel (without substantial disruption of
employment), properties, books and records, Contracts, and information and
commitments relating to the Business or, the Facilities which are necessary or
useful in connection with: (a) the filing of any Tax Return or Tax election with
respect to the Business, the Acquired Assets, the Facilities, or the Assumed
Liabilities or any amended Tax Return or claim for refund, determining a
Liability for Taxes or a right to refund of Taxes or in conducting any audit or
other Proceeding in respect of Taxes with respect to the Business, the Acquired
Assets,


67





--------------------------------------------------------------------------------





the Facilities, or the Assumed Liabilities; (b) any Proceeding or investigation;
or (c) any other matter requiring any such personnel, properties, books and
records, Contracts, information or commitments for any reasonable business
purpose; provided, however, that such access and assistance do not unreasonably
disrupt the normal operations of Buyer or Seller. Such access and assistance
shall include providing copies of all relevant portions of Tax Returns with
respect to the Business, the Acquired Assets, the Facilities, or the Assumed
Liabilities, together with accompanying schedules and related work papers,
documents relating to rulings or other determinations by taxing authorities and
records concerning the ownership and tax basis of property, which either party
may possess. The party requesting such personnel, properties, books and records,
Contracts, information or commitments shall bear all of the out-of-pocket costs
and expenses reasonably incurred in connection with providing such personnel,
properties, books and records, Contracts, information or commitments. Each party
shall retain all Tax Returns, schedules and work papers and all material records
or other documents relating thereto, until the expiration of the statute of
limitations (including extensions) of the Pre-Closing Tax Period or Straddle
Period to which such Tax Returns and other documents relate and, unless the
relevant portions of such Tax Returns and other documents are offered to the
other party, until the final determination of any payments which may be required
in respect of such years under this Agreement. All information received pursuant
to this Section 8.3 shall be subject to the provisions of Section 6.5, except as
may be otherwise necessary in connection with the filing of Tax Returns or
claims for refund or in conducting any audit or other Proceeding.

8.4    Bulk Sales Waiver. Buyer and Seller hereby waive compliance with the
terms and conditions of any applicable bulk sales law or similar laws that may
be applicable to the sale or transfer of the Acquired Assets.

8.5    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby will be paid by the party
incurring such costs and expenses, whether or not the transactions contemplated
hereby are consummated, except as otherwise expressly provided herein (including
Article 9).

8.6    Tax Matters.
(a)    Allocation of Certain Taxes. To the extent not otherwise provided in this
Agreement, Seller shall be responsible for and shall promptly pay when due all
Property Taxes levied with respect to the Acquired Assets attributable to the
Pre-Closing Tax Period and Buyer shall be responsible for and shall promptly pay
when due all Property Taxes levied with respect to the Acquired Assets
attributable to any Tax period beginning after the Closing Date and that portion
of any Straddle Period beginning after the Closing Date. In the case of any
Straddle Period, (i) Property Taxes for the Pre-Closing Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that is in the Pre-Closing Tax Period and the denominator of
which is the number of days in the entire Straddle Period and (ii) Property
Taxes for the portion of such Straddle Period beginning after the Closing Date
shall be equal to the amount of such Property Taxes for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of days
during the Straddle Period after the Closing Date and


68





--------------------------------------------------------------------------------





the denominator of which is the number of days in the entire Straddle Period.
Seller shall be liable for the proportionate amount of such Property Taxes that
is attributable to the portion of such Straddle Period ending on the Closing
Date and Buyer shall be liable for the proportionate amount of such Property
Taxes that is attributable to the portion of such Straddle Period beginning
after the Closing Date. Upon receipt of any bill for such Property Taxes, Buyer
or Seller, as applicable, shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section 8.6
together with such supporting evidence as is reasonably necessary to calculate
the proration amount. The proration amount shall be paid by the party owing it
to the other within ten days after delivery of such statement. In the event that
Buyer or Seller makes any payment for which it is entitled to reimbursement
under this Section 8.6, the applicable party shall make such reimbursement
promptly but in no event later than ten days after the presentation of a
statement setting forth the amount of reimbursement to which the presenting
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement.
(b)    Transfer Taxes. All sales, use, transfer, recording, privilege,
documentary, registration, conveyance, real estate transfer, excise, license,
stamp, value-added or similar Taxes arising out of, in connection with or
attributable to the purchase by Buyer of the Acquired Assets and pursuant to
this Agreement (“Transfer Taxes”) shall be paid and borne by Seller. The party
that has the primary obligation to file any Tax Return that is required to be
filed in respect of Transfer Taxes (the “Filing Party”) shall prepare and file
such Tax Return after providing the other party the opportunity to review and
approve the Tax Return (which approval shall not be unreasonably withheld or
delayed). The Filing Party shall, subject to reimbursement from the other party
as provided in this Section 8.6(b), pay the Taxes shown on such Tax Return and
the other party shall reimburse the Filing Party for its share of such Transfer
Taxes by wire transfer of immediately available funds no later than five days
after receipt of written notice (or notice delivered by electronic
communication) from the Filing Party that any such Transfer Tax is required to
be paid to the applicable Governmental Authority. The parties agree to cooperate
with each other in connection with the preparation and filing of any such Tax
Returns, in obtaining all available exemptions from such Transfer Taxes, and in
timely providing each other with resale certificates or other documents
necessary to satisfy any such exemptions.
(c)     Tax Contests.
(i)    Seller shall promptly notify Buyer in writing upon receipt by Seller (or
any of its Affiliates, as applicable) of notice of any pending or threatened Tax
audits or assessments relating to the income, properties or operations of Seller
(or any of its Affiliates, as applicable) that reasonably may be expected to
relate to or give rise to a Lien on the Acquired Assets or the Business. Each of
Buyer and Seller (and any of Seller’s Affiliates, as applicable) shall promptly
notify the other in writing upon receipt of notice of any pending or threatened
Tax audit or assessment challenging the Allocation Schedule.
(ii)    Buyer shall control the conduct of all inquiries, claims, assessments,
audits or similar events with respect to Taxes relating to the Acquired Assets
or the Business for a Pre-Closing Tax Period or a Straddle Period (any such
inquiry, claim, assessment,


69





--------------------------------------------------------------------------------





audit or similar event, a “Tax Contest”), including any settlement or compromise
thereof; provided, however, that to the extent such Tax Contest would reasonably
be expected to result in an indemnity obligation of Seller or its Affiliates
under Section 9.2, then Buyer shall keep Seller reasonably informed of the
progress of such Tax Contest and shall not effect any settlement or compromise
of such Tax Contest with respect to which Seller is liable without the consent
of Seller, which consent shall not be unreasonably withheld, conditioned or
delayed.

8.7    Notification of Certain Matters. From the date hereof through the
Closing, each of Buyer and Parent, on the one hand, and the Seller Parties, on
the other hand, shall give prompt written notice to the other of (a) the
occurrence, or failure to occur, of any event which occurrence or failure would
be likely to cause any of their respective representations or warranties
contained in this Agreement or in any exhibit or schedule hereto to be untrue or
inaccurate in any respect, and (b) any failure of such party or any of their
Affiliates, or any of their Representatives, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement or any exhibit or schedule hereto; provided, however, that such
disclosure shall not be deemed to cure any breach of a representation, warranty,
covenant or agreement or to satisfy any condition. Each of Buyer and Parent, on
the one hand, and the Seller Parties, on the other hand, shall promptly notify
the other of any Default, the threat or commencement of any Proceeding, or any
development that occurs before the Closing that could in any way materially
affect their ability to consummate the transactions contemplated hereunder. Any
notice delivered pursuant to this Section 8.7 shall not be deemed to supplement
or amend any Disclosure Schedule or any representation or warranty or covenant
or agreement of the parties hereto for the purpose of (i) determining whether
any of the conditions set forth in Article 2 have been satisfied, (ii) affecting
any party’s right to indemnification pursuant to Article 9, or (iii) determining
whether any breach or inaccuracy of any representation or warranty or breach of
any covenant or agreement set forth in this Agreement has occurred.

8.8    Stock Consideration.
(a)    Pursuant to the terms of the Pledge Agreement, the Stock Consideration
shall be used to secure the indemnification obligations of the Seller Parties
(i) with respect to any Excluded Employee Liability arising out of, resulting
from or incident to the Defined Benefit Plan, (ii) under the Transition Services
Agreement, (iii) under the Co-Manufacturing Agreement and (iv) set forth in
Section 8.13 of the Pledge Agreement. In addition to any transfer restrictions
set forth in the Certificate of Designations, prior to the Pension Liability
Satisfaction Date, Seller shall not Transfer any shares of the Stock
Consideration (including any Conversion Shares) without the prior written
consent of Buyer, which consent may be withheld in its sole discretion;
provided, that, subject to satisfying the applicable holding period(s) set forth
in the Certificate of Designations, Buyer will at any time or from time to time
consent to a sale of a number of Conversion Shares up to the number of
Conversion Shares that would, upon such sale, result in proceeds that do not
exceed an aggregate dollar amount that, assuming that all such proceeds were
immediately contributed to the Defined Benefit Plan and the Defined Benefit Plan
was terminated immediately following such contribution, would cause Seller to
incur an excise tax under Section 4980 of the Code, so long as the proceeds from
the sale of such Conversion Shares


70





--------------------------------------------------------------------------------





are immediately contributed to the Defined Benefit Plan and evidence of such
contribution is promptly provided by Seller to Buyer. In furtherance, and not in
limitation of Section 9.13, in the event that Seller (or any Seller Party) fails
to perform its indemnification obligations (i) with respect to any Excluded
Employee Liability arising out of, resulting from or incident to the Defined
Benefit Plan, (ii) under the Transition Services Agreement, (iii) under the
Co-Manufacturing Agreement or (iv) set forth in Section 8.13 of the Pledge
Agreement, then, in each case, Buyer may foreclose, in accordance with the terms
of the Pledge Agreement, on the number of shares of Parent Stock then held by
Seller and the other Seller Parties Company (or any permitted transferee
thereof) equal to the Applicable Indemnity Share Amount.
(b)    Prior to the Pension Liability Satisfaction Date, any dividends or
distributions made with respect to the Stock Consideration shall, immediately
upon Seller’s receipt thereof, be contributed to the Defined Benefit Plan;
provided, that if contributing any amount of any such dividends or distributions
to the Defined Benefit Plan would cause Seller to incur an excise tax under
Section 4980 of the Code, then such amount of such dividends or distributions
will not be required to be contributed to the Defined Benefit Plan. Promptly
following any such contribution, Seller shall provide Buyer evidence of such
contribution.
(c)    The Holdback Stock Amount shall not be entitled to vote on any matter
until the issuance and release of any shares included in the Holdback Stock
Amount in accordance with Section 9.12. The Holdback Stock Amount shall not be
entitled to any dividends or distributions until the issuance and release of any
shares included in the Holdback Stock Amount in accordance with Section 9.12,
and then only with respect to dividends or distributions made after the time of
such issuance and release.

8.9    Certificates for Conversion Shares. Upon Seller’s or any other Seller
Party’s, as the case may be, conversion of the Stock Consideration, or any
portion thereof, into Conversion Shares in accordance with the terms and
conditions of this Agreement and the Certificate of Designations, Parent shall
issue and deliver to Seller or such other Seller Party, as the case may be, a
certificate representing ownership of the Conversion Shares then being issued
without any restrictive transfer legend identical or similar in effect to the
legend set forth in Section 3.23(c), provided, that Seller or such other Seller
Party, as the case may be, (a) has held the securities for the applicable
holding period for restricted securities as required under Rule 144 of the
Securities Act and (b) is not on the date of conversion an “affiliate” of Parent
within the meaning of Rule 144 of the Securities Act and has not been such an
affiliate of Parent during the preceding three months.

8.10    Parent Guaranty. Parent hereby irrevocably and unconditionally
guarantees the prompt payment and performance by Buyer when due of each and
every obligation of Buyer under this Agreement.

ARTICLE 9    

INDEMNIFICATION


71





--------------------------------------------------------------------------------






9.1    Survival. The representations, warranties, covenants and agreements of
the parties hereto shall survive the execution and delivery hereof and the
delivery of all of the documents executed in connection herewith and shall
continue in full force and effect after the date hereof and after the Closing
Date. The representations and warranties of the parties hereto shall survive for
a period of 18 months after the Closing Date; provided, however, that the
representations and warranties in Section 3.4 (Intellectual Property), Section
3.13 (Environmental Matters), Section 3.15 (Employee Benefits), Section 3.16
(Taxes) and Section 3.19 (Employment and Labor Relations) and the Fundamental
Representations shall survive the Closing Date for a period of five years; and
provided, further, that in the event of fraud or intentional misrepresentation
in connection with a representation or warranty, such representation or warranty
shall continue in full force and effect without limitation. The right to
indemnification or other remedy based on such representations, warranties,
covenants and agreements will not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant or obligation. The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant, obligation or agreement, will
not affect the right to indemnification or other remedies based on such
representation, warranty, covenant, obligation or agreement. Neither (a) the
termination of the representations or warranties contained herein, nor (b) the
expiration of the indemnification obligations described below, shall affect the
rights of a Person with respect to any claim for Losses made by such Person
received by the party alleged to have breached such representation or warranty
prior to the expiration of the applicable survival period provided herein.

9.2    Indemnification by the Seller Parties.
(a)    From and after the Effective Time, the Seller Parties shall, jointly and
severally, indemnify, defend and hold harmless the Buyer Indemnitees from and
against any and all Losses suffered or incurred by any such indemnified party to
the extent suffered or incurred in connection with, arising out of, resulting
from or incident to (i) any breach or inaccuracy of any representation or
warranty of the Seller Parties made in or pursuant to this Agreement, (ii) any
breach of any covenant or agreement of the Seller Parties made in or pursuant to
this Agreement, (iii) the Excluded Liabilities, or (iv) the matters set forth on
Schedule 9.2(a). The Seller Parties shall not have any Liability under clause
(i) above unless the aggregate of all Losses relating thereto for which the
Seller Parties would, but for this proviso, be liable exclusively under clause
(i) above, exceeds on a cumulative basis an amount equal to $315,000 (the
“Deductible”), in which case, the Seller Parties shall be liable only for the
amount of Losses in excess of the Deductible; provided, that the Seller Parties’
aggregate liability for claims based exclusively on clause (i) above shall in no
event exceed $15,750,000 (the “Cap”). Notwithstanding anything to the contrary
set forth herein, the limitations on liability provided by the Deductible and
the Cap shall not apply with respect to (x) Losses suffered or incurred by any
such indemnified party in connection with, arising out of, resulting from or
incident to a breach of any representation or warranty in Section 3.16 (Taxes)
or any breach of any Fundamental Representation; or (y) claims based upon, for,
or in connection with, fraud or intentional misrepresentation.


72





--------------------------------------------------------------------------------





(b)    If the Holdback Amount is not sufficient to satisfy the Seller Parties’
indemnity obligations under this Agreement and this Agreement contemplates
recovery in excess of the Holdback Amount with respect to such claim, the Buyer
Indemnitees may seek recovery directly from the Seller Parties with respect to
such Losses; provided, however, that the Seller Parties shall not be liable to
the Buyer Indemnitees for Losses arising with respect to any breach of, or any
inaccuracy in, any Fundamental Representation or any representation or warranty
in Section 3.16 (Taxes) in excess of an amount equal to the sum of the Closing
Cash Consideration plus the Closing Stock Consideration plus the Indemnity
Holdback Amount (the “Maximum Amount”).
(c)    Notwithstanding the provisions of Section 9.2(a) or any other provision
in this Agreement, if Buyer waives the Closing condition set forth in Section
2.2(g) with respect to a Consent identified in Schedule 2.2(g) not being
obtained and in full force and effect and Buyer proceeds with the Closing, then
Buyer shall be deemed to have waived any and all rights it and all other Buyer
Indemnitees may have arising from, or relating to, any such Consent not being
obtained and in full force and effect at the Closing (including the right to
indemnification set forth in this Article 9); provided, that, to the extent that
any such Consent is not obtained, the underlying Contract to such Consent shall
be subject to the terms of Section 6.8.

9.3    Indemnification by Buyer. From and after the Effective Time, Buyer shall
indemnify, defend and hold harmless the Seller Indemnitees from and against any
and all Losses suffered or incurred by any such indemnified party to the extent
suffered or incurred in connection with, arising out of, resulting from or
incident to (a) any breach or inaccuracy of any representation or warranty of
Buyer made in or pursuant to this Agreement, (b) any breach of any covenant or
agreement of Buyer made in or pursuant to this Agreement, (c) the Assumed
Liabilities, or (d) any fees, expenses or other payments incurred or owed by
Buyer or its Affiliates to any agent, broker, investment banker or other firm or
Person retained or employed by it in connection with the transactions
contemplated by this Agreement; provided, however, that Buyer shall not have any
Liability under clause (a) above unless the aggregate of all Losses relating
thereto for which Buyer would, but for this proviso, be liable exceeds on a
cumulative basis the Deductible, in which case Buyer shall be liable only for
the amount of Losses in excess of the Deductible; provided, further, that
Buyer’s aggregate liability under clause (a) above shall in no event exceed the
Cap. Notwithstanding anything to the contrary set forth herein, the limitations
on liability set forth in the two preceding sentences shall not apply with
respect to (x) Losses suffered or incurred by any such indemnified party
incurred in connection with, arising out of, resulting from or incident to a
breach of a Fundamental Representation; or (y) claims based upon, for, or in
connection with, fraud or intentional misrepresentation; provided, however, that
Buyer shall not be liable to the Seller Indemnitees for Losses arising under
clause (a) above with respect to any breach of, or inaccuracy in, any
Fundamental Representation in excess of the Maximum Amount.

9.4    Exclusive Remedy. Buyer and Seller acknowledge and agree that, from and
after the Closing, their sole and exclusive remedy, with respect to any and all
claims relating to the subject matter of this Agreement (other than specific
performance or injunctive relief or with


73





--------------------------------------------------------------------------------





respect to claims of, or causes of action arising from, fraud or intentional
misrepresentation) shall be pursuant to the indemnification provisions set forth
in this Article 9.

9.5    Procedures Relating to Indemnification.
(a)    In order for an indemnified party to be entitled to any indemnification
provided for under this Article 9 in respect of, arising out of or involving a
claim or demand made by any Person, Governmental Authority or corporation
against the indemnified party (a “Third-Party Claim”), such indemnified party
shall notify the indemnifying party in writing, and in reasonable detail to the
extent known, of the Third-Party Claim promptly after receipt by such
indemnified party of notice of the Third-Party Claim; provided, however, that
failure to give such notification shall not affect the indemnification provided
hereunder except to the extent the indemnifying party shall have been materially
prejudiced as a result of such failure. The indemnified party shall deliver to
the indemnifying party, within 15 Business Days after the indemnified party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the indemnified party relating to the Third-Party Claim.
(b)    If a Third-Party Claim is made against an indemnified party, and the
indemnifying party acknowledges in writing to the indemnified party that the
indemnifying party shall be obligated under the terms of its indemnity hereunder
in connection with such Third-Party Claim, then the indemnifying party shall be
entitled if it so elects, at its own cost, risk and expense, to assume the
defense thereof with counsel selected by the indemnifying party and reasonably
satisfactory to the indemnified party; provided that, the indemnifying party
shall not have the right to assume control of such defense if the Third-Party
Claim which the indemnifying party seeks to assume control (i) seeks
non-monetary relief, (ii) involves criminal allegations, (iii) involves a claim
for which the defense of such claim by the indemnifying party would reasonably
be expected to prejudice the indemnified party in such Proceeding, (iv) involves
a claim that the indemnifying party failed or is failing to diligently prosecute
or defend, or (v) the Third-Party Claim seeks damages in excess of the Cap. The
indemnifying party will have 30 calendar days from receipt of any such notice of
a Third-Party Claim to give notice to the indemnified party of the indemnifying
party’s intentions to assume the defense thereof. If the indemnifying party
assumes such defense, the indemnified party shall have the right to participate
in the defense thereof and to employ counsel (which such counsel shall be
employed at its own expense) provided, that, if (x) there are legal defenses
available to an indemnified party that are different from or additional to those
available to the indemnifying party, or (y) under applicable standards of
professional conduct a conflict of interest exists between the indemnifying
party and the indemnified party in respect of such Third-Party Claim, then the
indemnifying party shall be responsible for the reasonable fees and expenses of
counsel to the indemnified party. In the event the indemnifying party assumes
the defense of a Third-Party Claim, the indemnifying party will keep the
indemnified party reasonably informed of the progress of such defense, including
any proposed compromise or settlement. Any compromise or settlement of a
Third-Party Claim by the indemnifying party shall be made only with the written
Consent of the indemnified party, such consent not to be unreasonably withheld;
provided, however, that the indemnified party’s consent shall not be deemed to
be unreasonably withheld if such compromise or settlement (i) would restrict or
adversely affect the indemnified


74





--------------------------------------------------------------------------------





party or the conduct of any of its or its Affiliates’ businesses; (ii) would
include an admission of wrongdoing or misconduct by the indemnified party; (iii)
does not provide for a full release of the indemnified party for all claims
relating to such Third-Party Claim; (iv) involves any claim for which the
indemnified party is not fully indemnified by the indemnifying party; or (v)
imposes any injunctive or other equitable relief against the indemnified party.
If the indemnifying party fails to assume the defense of a Third-Party Claim
within 30 calendar days after receipt of such notice, the indemnified party
against which such Third-Party Claim has been asserted will have the right to
undertake, at the indemnifying party’s cost and expense, the defense, compromise
or settlement of such claim on behalf of and for the account and risk of the
indemnifying party. In the event the indemnified party controls the defense of
the Third-Party Claim, the indemnified party will keep the indemnifying party
reasonably informed of the progress of any such defense, compromise or
settlement. The parties hereto agree to cooperate in the defense or prosecution
of any Third-Party Claim. Such cooperation shall include the retention and
provision of records and information that are relevant to such Third-Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
indemnifying party shall be liable for any settlement of any action effected
pursuant to and in accordance with this Section 9.5 and for any final Judgment
(subject to any right of appeal), and the indemnifying party agrees to indemnify
and hold harmless any indemnified party from and against any Losses by reason of
such settlement or Judgment.
(c)    The indemnified party will notify the indemnifying party in writing as
soon as practicable of its discovery of any matter or condition that does not
involve a Third-Party Claim being asserted against or sought to be collected
from the indemnified party, giving rise to the claim of indemnity pursuant
hereto (a “Non-Third Party Claim”). The failure so to notify the indemnifying
party shall not relieve the indemnifying party from liability on account of this
indemnification, except only if and to the extent that the indemnifying party
demonstrates actual damage caused by such failure. The indemnifying party will
have 30 calendar days from receipt of any such notice of claim of
indemnification to give written notice to the indemnified party of the
indemnifying party’s objection to any of the subject matters or any of the
Losses set forth in the notice of the claim of indemnification. The indemnified
party will reasonably cooperate and assist the indemnifying party in determining
the validity of any claim for indemnity by the indemnified party and in
otherwise resolving such matters. Such assistance and cooperation will include
providing reasonable access to and copies of information, records and documents
relating to such matters, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
(d)    With respect to the Seller Parties’ satisfaction of their indemnification
obligations:
(i)    In the event the claim for indemnification relates to a Third Party
Claim, Buyer shall deliver to Seller promptly following Buyer’s final resolution
of such Third Party Claim a notice describing, in reasonable detail, (x) the
amount of any Losses attributable to such Third Party Claim and (y) the facts
regarding the nature of the Third Party Claim and the final resolution thereof.
Buyer shall not proceed to reduce any amounts set forth in this Section


75





--------------------------------------------------------------------------------





9.5(d)(i) prior to the date that is 30 calendar days following Seller’s receipt
of such notice. Buyer shall first reduce and retain from the then available
Holdback Cash Amount an amount equal to the amount of Losses attributable to
such Third Party Claim; provided, that, if the amount of such Losses exceeds the
then available Holdback Cash Amount, Buyer shall retain the then available
Holdback Cash Amount and the Seller Parties shall pay promptly the Buyer
Indemnitee an amount of cash equal to the Losses attributable to such Third
Party Claim less the amount of the Holdback Cash Amount used to partially
satisfy the Seller Parties’ indemnification obligation, by wire transfer of
immediately available funds to an account designated by Buyer. In the event the
Seller Parties fail to promptly make such cash payment, Buyer may satisfy any
unsatisfied Losses related to such Third Party Claim by retaining the number of
shares of the Holdback Stock Amount equal to the Applicable Indemnity Share
Amount; provided, that, if the Applicable Indemnity Share Amount is greater than
the then available Holdback Stock Amount (such amount, the “Excess Amount”),
then Buyer (or Parent, as the case may be) shall (A) retain the number of shares
of the then available Holdback Stock Amount and (B) cancel (and the Seller
Parties expressly acknowledge Parent’s right to cancel) the number of shares of
Parent Stock held by the Seller Parties (or any permitted transferee thereof)
equal to the Excess Amount.
(ii)    In the event the claim for indemnification relates to a Non-Third Party
Claim, Seller shall have 30 days following the receipt of any notice of a
Non-Third Party Claim to provide Buyer written notice of the Seller Parties’
election (an “Election Notice”) to satisfy the Losses related to such Non-Third
Party Claim with shares of Parent Stock. With respect to the final resolution of
a Non-Third Party Claim, Buyer shall deliver to Seller promptly following
Buyer’s final resolution of such Non-Third Party Claim a notice describing, in
reasonable detail, (x) the amount of any Losses attributable to such Non-Third
Party Claim and (y) the facts regarding the nature of the Non-Third Party Claim
and the final resolution thereof. Buyer shall not proceed to reduce any amounts
set forth in this Section 9.5(d)(ii) prior to the date that is 30 calendar days
following Seller’s receipt of such notice. In the event that shares of the
Holdback Stock Amount are available to satisfy the Seller Parties’
indemnification obligation, Buyer shall first reduce the number of shares of the
then available Holdback Stock Amount by an amount of shares equal to the
Applicable Indemnity Share Amount; provided, that, in the event the Applicable
Indemnity Share Amount is greater than the then available shares of the Holdback
Stock Amount, then Buyer (or Parent, as the case may be) shall (A) retain the
number of shares of the then available Holdback Stock Amount and (B) cancel (and
the Seller Parties expressly acknowledge Parent’s right to cancel) the number of
shares of Parent Stock held by the Seller Parties (or any permitted transferee
thereof) equal to the Excess Amount; provided, further, that, if the Excess
Amount exceeds the number of shares of Parent Stock available to be cancelled,
Buyer shall retain from the available Holdback Cash Amount an amount of cash
equal to such excess, provided, that, if such excess amount exceeds the then
available Holdback Cash Amount, Buyer shall retain the then available Holdback
Cash Amount and the Seller Parties shall pay promptly to the Buyer Indemnitee an
amount equal to such excess amount, by wire transfer of immediately available
funds to an account designated by Buyer.
(iii)    In the event the claim for indemnification relates to a Non-Third Party
Claim, and Seller does not provide Buyer with an Election Notice within 30 days
following Seller’s receipt of the notice of a Non-Third Party Claim, then, upon
final resolution of such


76





--------------------------------------------------------------------------------





Non-Third Party, Buyer shall first reduce and retain from the then available
Holdback Cash Amount an amount equal to the amount of Losses attributable to
such Non-Third Party Claim; provided, that, if the amount of such Losses exceeds
the then available Holdback Cash Amount, Buyer shall retain the then available
Holdback Cash Amount and the Seller Parties shall pay promptly the Buyer
Indemnitee an amount of cash equal to the Losses attributable to such Non-Third
Party Claim less the amount of the Holdback Cash Amount used to partially
satisfy the Seller Parties’ indemnification obligation, by wire transfer of
immediately available funds to an account designated by Buyer. In the event the
Seller Parties fail to promptly make such cash payment, Buyer may satisfy any
unsatisfied Losses related to such Non-Third Party Claim by retaining the number
of shares of the Holdback Stock Amount equal to the Applicable Indemnity Share
Amount; provided, that, if the Applicable Indemnity Share Amount is greater than
the then available Holdback Stock Amount, then Buyer (or Parent, as the case may
be) shall (A) retain the number of shares of the then available Holdback Stock
Amount and (B) cancel (and the Seller Parties expressly acknowledge Parent’s
right to cancel) the number of shares of Parent Stock held by the Seller Parties
(or any permitted transferee thereof) equal to the Excess Amount.
(e)    This Section 9.5 shall not apply to any Third-Party Claim relating to
Taxes.

9.6    Recourse Against Insurance. The amount of any claim for indemnification
by any Buyer Indemnitee pursuant to this Article 9 shall be reduced to reflect
any insurance proceeds recovered by and paid to any Buyer Indemnitee with
respect to the matter giving rise to such claim (net of any deductible or
co-payment and all out-of-pocket costs of collection and any increase in
insurance premiums or retroactive premium adjustment related to such recovery);
provided that in no event shall any indemnification payment be delayed in
anticipation of the receipt of any such insurance proceeds. To the extent that
Buyer Indemnitee receives any amount under insurance coverage with respect to a
matter for which it has previously received payment in indemnification pursuant
to this Article 9, such Buyer Indemnitee shall, as soon as reasonably
practicable after the receipt of such insurance proceeds, replenish the Holdback
Cash Amount (if such reimbursement is to be delivered prior to the distribution
of the Holdback Cash Amount) or pay and reimburse Seller (if such reimbursement
is to be delivered after the distribution of the Holdback Cash Amount), for any
prior indemnification payment (up to the amount of such insurance proceeds, net
of any deductible or co-payment and all out-of-pocket costs of collection and
any increase in insurance premiums or retroactive premium adjustment related to
such recovery).

9.7    Recourse Against Third Parties. The amount of any claim for
indemnification by any Buyer Indemnitee pursuant to this Article 9 shall be
reduced to reflect any amounts recoverable by and paid to such Buyer Indemnitee
from any third party (other than an insurer, which shall be governed by Section
9.6) with respect to the matter giving rise to such claim (net of reasonable
out-of-pocket expenses for collection); provided, that in no event shall any
indemnification payment be delayed in anticipation of the receipt of any such
amounts. To the extent that a Buyer Indemnitee receives any amount from a third
party with respect to a matter for which it has previously received payment in
indemnification pursuant to this Article 9, such Buyer Indemnitee shall, as soon
as reasonably practicable after the receipt of such amounts,


77





--------------------------------------------------------------------------------





replenish the Holdback Cash Amount (if such reimbursement is to be delivered
prior to the distribution of the Holdback Cash Amount) or pay and reimburse
Seller (if such reimbursement is to be delivered after the distribution of the
Holdback Cash Amount), for any prior indemnification payment up to the amount of
such recovered amounts, less any of out-of-pocket expenses for collection.

9.8    Mitigation of Damages. Any indemnified party shall use such efforts as
required by applicable Law to mitigate any Losses for which it is entitled to
indemnification pursuant to this Article 9.

9.9    Recoverable Damages. The term “Losses” as used herein is not limited to
matters asserted by any third Person against Seller or Buyer, but includes
Losses incurred or sustained by Seller or Buyer in the absence of other Person
claims. Payments by Buyer of amounts for which Buyer is indemnified hereunder,
and payment by Seller of amounts for which Seller is indemnified, shall not be a
condition precedent to recovery.

9.10    Materiality. Notwithstanding anything to the contrary in this Agreement,
for purposes of determining whether a breach or inaccuracy of such
representations or warranties occurred and calculation of the amount of any
Losses that are the subject matter of a claim for indemnification hereunder,
each representation and warranty in this Agreement and each certificate or
document delivered pursuant hereto shall be read without giving effect to any
threshold dollar amounts or the terms “material” or “Material Adverse Effect” in
each instance where the effect of such term would be to make such representation
and warranty less restrictive (as if such words and surrounding related words
(e.g., “reasonably be expected to,” “could have” and similar restrictions and
qualifiers) were deleted from such representation and warranty).

9.11    Adjustment for Tax Purposes. Any indemnity payment made pursuant to the
provisions of this Article 9 shall be deemed to be and treated as, to the extent
permitted by Law, an adjustment to the Final Purchase Price for Tax purposes.

9.12    Holdback Amount.
(a)    In accordance with Section 1.9 hereof, Buyer shall retain and holdback
the Holdback Amount, which shall be used to satisfy (or partially satisfy to the
extent such amount is insufficient to satisfy) any indemnification obligations
of the Seller Parties under this Article 9, and, if Buyer so elects, any
obligations of the Seller Parties to pay any post-Closing adjustment pursuant to
Section 1.8.
(b)    Within five Business Days following the 18-month anniversary of the
Closing Date, Buyer shall (i) distribute to Seller the portion of the Holdback
Cash Amount that (1) has not been used to satisfy any indemnification obligation
of the Seller Parties pursuant this Article 9, (2) has not been used to satisfy
any payment obligation of Seller pursuant to Section 1.8 of any post-Closing
adjustment in Buyer’s favor, and (3) is not subject to any pending
indemnification claim for which a Buyer Indemnitee seeks indemnification from
the Seller Parties; and (ii) issue and release to Seller the portion of Holdback
Stock Amount that (1) has not been used to satisfy any indemnification
obligation of the Seller Parties pursuant this Article 9


78





--------------------------------------------------------------------------------





and (2) is not subject to any pending indemnification claim for which a Buyer
Indemnitee seeks indemnification from the Seller Parties.
(c)    Upon the final resolution or satisfaction of all unresolved
indemnification claims, Buyer shall (i) distribute to Seller, in accordance with
the payment instructions delivered by Seller to Buyer, any remaining portion of
the Holdback Cash Amount that has not been used to satisfy (1) indemnification
claim(s) made by any Buyer Indemnitee, or (2) any payment obligation of Seller
pursuant to Section 1.8 of any post-Closing adjustment in Buyer’s favor and (ii)
issue and release to Seller the portion of Holdback Stock Amount that has not
been used to satisfy any indemnification obligation of the Seller Parties
pursuant this Article 9.

9.13    Set Off. To the extent that Seller or any other Seller Party has an
indemnification obligation pursuant to this Article 9 and fails to perform its
obligation(s), including any obligation to make an indemnification payment, any
of the Buyer Indemnitees may, after complying with the notice requirements set
forth in Section 9.5(d), set off the amount of such indemnification against (a)
any amounts then due and unpaid to Seller or its Affiliates by any of the Buyer
Indemnitees within the time period allowed for payment to such Seller or its
Affiliates and (b) the applicable number of shares of the Holdback Stock Amount
or any the applicable number of shares of Parent Stock held by the Seller
Parties (or any permitted transferee thereof) equal to the Applicable Indemnity
Share Amount.

ARTICLE 10    

TERMINATION

10.1    Basis for Termination. Anything contained herein to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date:
(a)    by mutual written consent of Seller and Buyer;
(b)    either by Seller or Buyer if the Closing does not occur on or prior to
November 30, 2017 (the “End Date”); provided, that the right to terminate this
Agreement under this Section 10.1(b) shall not be available if the failure of
the party so requesting termination to fulfill any obligation under this
Agreement shall have been the primary cause of the failure of this Agreement to
be consummated prior to the End Date.;
(c)    by Buyer if there is a breach of any representation or warranty set forth
in Article 3 hereof (disregarding all qualifications and exceptions contained
therein relating to Seller’s Knowledge, materiality, Material Adverse Effect or
words of similar import) which, individually or in the aggregate, would
reasonably be likely to have a Material Adverse Effect or any failure to perform
in any material respect any covenant or agreement to be complied with or
performed by Seller pursuant to the terms of this Agreement or the failure of a
condition set forth in Section 2.2 to be satisfied (and such condition is not
waived in writing by Buyer) on or prior to the End Date, or the occurrence of
any event which results or would result in the failure of a condition set forth
in Section 2.2 to be satisfied on or prior to the End Date, provided that, if


79





--------------------------------------------------------------------------------





curable prior to the End Date, Seller shall have 30 calendar days to cure any
such breach or failure to perform following the receipt of written notice of
Buyer’s election to terminate; or
(d)    by Seller if there is a breach of any representation or warranty set
forth in Article 4 hereof that would have a Material Adverse Effect on Buyer’s
ability to consummate the transactions contemplated by this Agreement or any
failure to perform in any material respect any covenant or agreement to be
complied with or performed by Buyer pursuant to the terms of this Agreement or
the failure of a condition set forth in Section 2.3 to be satisfied (and such
condition is not waived in writing by Seller) on or prior to the End Date, or
the occurrence of any event which results or would result in the failure of a
condition set forth in Section 2.3 to be satisfied on or prior to the End Date;
provided that, if curable prior to the End Date, Buyer shall have 30 calendar
days to cure such breach or failure to perform following the receipt of written
notice of Seller’s election to terminate;
provided, however, that the right to terminate this Agreement pursuant to clause
(b), (c) or (d) shall not be available to a party whose failure to fulfill
materially any covenant or obligation under this Agreement has been the cause
of, or resulted in (or would result in), the failure of the Closing to occur on
or before the End Date.

10.2    Notice of Termination. In the event of termination by Seller or Buyer
pursuant to this Article 10, written notice thereof shall forthwith be given to
the other party and the transactions contemplated by this Agreement shall be
terminated, without further action by any party.

10.3    Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Article 10, this
Agreement shall become void and of no further force and effect, except for the
provisions of (a) Sections 3.10 and 4.4 relating to finders’ fees and brokers’
fees, (b) Section 8.2 relating to publicity, (c) Section 8.5 relating to
expenses, (d) this Section 10.3 and (e) Article 11. Nothing in this Article 10
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or to limit or restrict the
availability of specific performance or other injunctive relief to the extent
that specific performance or such other relief would otherwise be available to a
party hereunder.

ARTICLE 11    

GENERAL PROVISIONS


80





--------------------------------------------------------------------------------






11.1    Assignment. Except as set forth below, this Agreement and the rights and
obligations hereunder shall not be assignable or transferable by (i) Buyer
(including by operation of law in connection with a merger, or sale of
substantially all the assets, of Buyer) without the prior written consent of
Seller, and (ii) any Seller Party (including by operation of law in connection
with a merger, or sale of substantially all the assets, of such Seller Party)
without the prior written consent of Buyer. Notwithstanding the foregoing,
without the consent of any party hereto Buyer may assign its right to purchase
any of the Acquired Assets or any of its other rights hereunder or under the
Collateral Agreements to one or more Affiliates of Buyer; provided, however,
that no assignment shall limit or affect the assignor’s obligations hereunder.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. Any
attempted assignment or transfer in violation of this Section 11.1 shall be
void.

11.2    No Third-Party Beneficiaries. Except for Persons entitled to
indemnification under Article 9 hereof, this Agreement is for the sole benefit
of the parties hereto and their permitted successors and assigns, and nothing
herein express or implied shall give or be construed to give to any Person,
other than the parties hereto, any legal or equitable rights hereunder as a
third-party beneficiary or otherwise.

11.3    Amendments. No amendment, supplement, modification or cancellation of
this Agreement shall be effective unless it shall be in writing and signed by
each party hereto.

11.4    Waiver of Compliance. Except as otherwise provided in this Agreement,
any failure of any of the parties to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by such party, granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

11.5    Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile, or sent, postage prepaid, by registered, certified or express mail,
return receipt requested, or reputable overnight courier service and shall be
deemed given when delivered by hand or faxed, three days after mailing (one
Business Day in the case of guaranteed overnight express mail or guaranteed
overnight courier service), as follows:
(i)    If to the Seller Parties:
Boyd Coffee Company
19730 NE Sandy Blvd.
Portland, OR 97230
Attention: Jeffrey G. Newman
jeffrey.newman@boyds.com
with a copy to:


81





--------------------------------------------------------------------------------





Todd Mitchell
Ater Wynne LLP
1331 NW Lovejoy Street, Suite 900
Portland, Oregon 97209
tm@aterwynne.com
(ii)    if to Buyer or Parent:
Farmer Bros. Co.
1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention: Thomas J. Mattei, Jr.
tmattei@farmerbros.com
with a copy to:
Bradley A. Helms
Latham & Watkins LLP
355 S. Grand Avenue, Suite 100
Los Angeles, California 90071
Bradley.Helms@lw.com

or to such other address(es) as shall be furnished in writing by any such party
to each of the other parties hereto in accordance with the provisions of this
Section 11.5.

11.6    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. Counterparts may be
delivered via facsimile transmission, electronic mail (including pdf or any
electronic signature comply with the U.S. Federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

11.7    Severability. If any provision of this Agreement or the application of
any such provision to any Person or circumstance shall be held invalid, illegal
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

11.8    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

11.9    Actions and Proceedings. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the federal and state courts of
the State of Texas, sitting in Dallas


82





--------------------------------------------------------------------------------





County, Texas in the event any dispute arises out of this Agreement or any of
the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than such state or federal court. Each of the
parties hereto irrevocably consents to the service of any summons and complaint
and any other process in any other action relating to the transactions
contemplated by this Agreement, on behalf of itself or its property, by the
personal delivery of copies of such process to such party. Nothing in this
Section 11.9 shall affect the right of any party hereto to serve legal process
in any other manner permitted by law.

11.10    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled, without posting a
bond or similar indemnity, to an injunction or injunctions to prevent breaches
of this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any federal or state court in the State of Texas, sitting
in Dallas County, Texas, in addition to any other remedy to which they are
entitled at law or in equity.

11.11    Entire Agreement. This Agreement, the Collateral Agreements and the
Confidentiality Agreement contain the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and, except to the
extent specifically set forth herein, supersede all prior agreements and
understandings relating to such subject matter.

11.12    Interpretive Matters.
(a)    This Agreement shall be construed according to their fair meaning without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.
(b)    Except as otherwise provided or unless the context otherwise requires,
whenever used in this Agreement, (i) any noun or pronoun shall be deemed to
include the plural and the singular, (ii) the use of masculine pronouns shall
include the feminine and neuter, (iii) the terms “include” and “including” shall
be deemed to be followed by the phrase “without limitation,” (iv) the word “or”
shall be inclusive and not exclusive and is deemed to have the meaning “and/or”,
(v) all references to Sections refer to the Sections of this Agreement, all
references to Schedules refer to the Schedules attached to or delivered with
this Agreement (each of which is made a part of this Agreement for all
purposes), and all references to Exhibits refer to the Exhibits attached to this
Agreement (each of which is made a part of this Agreement for all purposes),
(vi) each reference to “herein” means a reference to “in this Agreement,” (vii)
each reference to “$” or “dollars” shall be to United States dollars,
(viii) each reference to “days” shall be to calendar days, and (ix) each
reference to any contract or agreement shall be to such contract or agreement as
amended, supplemented, waived or otherwise modified from time to time.
(c)    The headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement, are for reference
purposes only and shall


83





--------------------------------------------------------------------------------





not affect in any way the meaning or interpretation of this Agreement. Each of
the parties hereto acknowledges that it has been represented by an attorney in
connection with the preparation and execution of this Agreement and the
Collateral Agreements.

11.13    Waiver of Trial by Jury. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.13.

11.14    Further Assurances. The parties hereto agree that, on and after the
Closing Date, they shall execute, and shall cause their respective Affiliates to
execute, any documents, instruments or conveyances of any kind which may be
reasonably necessary to carry out any of the provisions of this Agreement or the
Collateral Agreements.


(Signature Page Follows)





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.
SELLER:


BOYD COFFEE COMPANY


By:
/s/Jeffrey Newman    

Name:
Jeffrey Newman

Title:
President





--------------------------------------------------------------------------------






SELLER PARTIES:
/s/David D. Boyd___________________________
David D. Boyd
/s/Richard D. Boyd__________________________ Richard D. Boyd
David D. Boyd Trust dated October 3, 2012, and any amendments thereto
By:
/s/David D. Boyd    

Name:
David D. Boyd

Title:
Co-Trustee

By:
/s/Brenda O. Boyd    

Name:
Brenda O. Boyd

Title:
Co-Trustee


Boyd Family Trust dated August 19, 2013, and any amendments thereto


By:
/s/Richard D. Boyd    

Name:
Richard D. Boyd

Title:
Co-Trustee

By:
/s/Julia S. Boyd    

Name:
Julia S. Boyd

Title:
Co-Trustee



Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------







BUYER:


BOYD ASSETS CO.




By:
/s/David Robson___________

Name:
David G. Robson__________

Title:
CFO____________________



PARENT:


FARMER BROS. CO.




By:
/s/Michael H. Keown______

Name:
Michael H. Keown________

Title:
President & CEO_________







Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------








Exhibit A
Seller Parties in addition to Boyd Coffee Company
David D. Boyd                            
Richard D. Boyd
David D. Boyd Trust dated October 3, 2012, and any amendments thereto
Boyd Family Trust dated August 19, 2013, and any amendments thereto




